UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) Alabama (0.5%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 20,000 20,317 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 38,064 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.180% 8/7/12 7,280 7,280 Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,460 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,741 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,887 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,753 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,104 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,980 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,286 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,960 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,279 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,256 Arizona (1.5%) Arizona Board Regents Arizona State University System Revenue VRDO 0.160% 8/7/12 LOC 3,905 3,905 Arizona COP 5.000% 9/1/14 (4) 4,800 5,196 Arizona COP 5.000% 9/1/15 (4) 4,000 4,469 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.220% 8/7/12 LOC 26,000 26,000 Arizona School Facilities Board COP 5.250% 9/1/12 (4) 12,350 12,403 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,425 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 10,090 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,926 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,331 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,398 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,520 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,768 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 6,092 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,651 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,988 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,677 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,879 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,731 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.160% 8/7/12 7,260 7,260 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,508 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,939 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,631 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,855 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,534 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 3,048 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,816 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,805 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,690 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,511 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,167 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,596 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.160% 8/7/12 13,220 13,220 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,219 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,259 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,324 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,688 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,575 California (12.8%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,192 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 558 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 8,837 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.140% 8/7/12 LOC 12,700 12,700 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 17,343 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.170% 8/7/12 9,270 9,270 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.230% 8/7/12 9,320 9,320 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.130% 8/7/12 LOC 49,350 49,350 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 32,450 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 23,863 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 44,918 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 14,020 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 26,291 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 12,359 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 3,026 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,684 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 5,008 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,613 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 2,500 2,733 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,390 3,710 California Economic Recovery Bonds GO 5.250% 7/1/14 11,610 12,693 California Economic Recovery Bonds GO 5.000% 7/1/16 1,500 1,747 California Economic Recovery Bonds GO 5.000% 7/1/17 15,090 18,071 California Economic Recovery Bonds GO 5.000% 7/1/18 41,600 50,868 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.160% 8/7/12 LOC 9,100 9,100 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.160% 8/7/12 LOC 13,450 13,450 California GO 5.000% 5/1/13 23,475 24,296 California GO 5.000% 9/1/13 32,125 33,732 California GO 5.000% 11/1/13 13,695 14,480 California GO 5.000% 8/1/14 1,970 2,146 California GO 5.000% 4/1/15 21,300 23,706 California GO 5.000% 6/1/15 3,250 3,571 California GO 5.000% 6/1/15 (14) 5,100 5,708 California GO 5.000% 3/1/16 3,210 3,677 California GO 5.000% 3/1/16 (14) 1,120 1,283 California GO 5.000% 3/1/16 4,460 5,109 California GO 5.000% 3/1/16 (14) 6,510 7,061 California GO 5.000% 4/1/16 6,670 7,661 California GO 5.000% 5/1/16 2,150 2,402 California GO 5.000% 8/1/16 2,825 3,278 California GO 5.000% 10/1/16 1,225 1,429 California GO 5.000% 10/1/16 28,605 33,358 California GO 5.000% 11/1/16 (2) 5,375 6,283 California GO 5.000% 12/1/16 2,500 2,930 California GO 6.000% 2/1/17 (2) 3,500 4,268 California GO 5.000% 3/1/17 3,755 4,416 California GO 5.000% 3/1/17 (14) 1,300 1,478 California GO 5.000% 4/1/17 7,275 8,572 3 California GO 0.900% 5/1/17 3,500 3,506 California GO 5.000% 9/1/17 4,250 5,052 California GO 5.000% 10/1/17 20,000 23,813 California GO 5.000% 10/1/17 4,005 4,768 California GO 5.000% 9/1/18 32,260 38,926 California GO 5.000% 10/1/18 25,000 30,222 California GO 5.000% 4/1/19 18,580 22,387 California GO 5.000% 9/1/19 19,000 23,022 California GO VRDO 0.140% 8/7/12 LOC 44,600 44,600 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,243 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,990 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 25,148 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/12 3,000 3,040 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,520 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,568 2,3 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 0.000% 7/1/17 5,200 5,200 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,063 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 21,677 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,865 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/12 5,000 5,009 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,310 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,426 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,638 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 8/1/12 (ETM) 26,095 26,095 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.650% 4/1/14 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.220% 8/7/12 LOC 17,870 17,870 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,284 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,666 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 12,600 12,704 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.500% 10/1/12 20,000 20,000 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,156 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,758 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,917 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,165 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,579 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 6,059 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,707 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 7,747 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 11,230 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,931 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,740 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,484 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,163 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,107 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,204 1 California State University Revenue Systemwide TOB VRDO 0.190% 8/7/12 (4) 6,435 6,435 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.100% 4/1/13 (10) 5,000 5,120 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 16,080 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.170% 8/7/12 5,768 5,768 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 860 881 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 831 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 915 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.120% 8/7/12 20,000 20,000 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,321 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,413 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,830 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 38,848 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 22,375 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 39,490 41,376 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 32,000 33,741 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 21,273 Irvine CA Reassessment District No. 12-1 Improvement Revenue 2.000% 9/2/13 1,000 1,015 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 550 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,218 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,115 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.150% 8/1/12 15,300 15,300 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 8/1/12 10,120 10,120 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.160% 8/7/12 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 39,245 Los Angeles CA GO 5.000% 9/1/19 5,000 6,215 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,227 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 34,802 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,550 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,737 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 16,367 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 22,559 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 22,853 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 22,881 1 Los Angeles CA Unified School District GO TOB VRDO 0.160% 8/7/12 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 11,652 Los Angeles CA Wastewater System Revenue VRDO 0.160% 8/7/12 LOC 4,270 4,270 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 26,110 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,887 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/12 (14) 7,710 7,817 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,942 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,826 Metropolitan Water District of Southern California Revenue VRDO 0.150% 8/7/12 6,020 6,020 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,636 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 8,490 8,685 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 2,994 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,287 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,498 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,973 Orange County CA Water District COP VRDO 0.150% 8/7/12 12,000 12,000 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,388 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,779 1 Palomar Pomerado Health California GO TOB VRDO 0.180% 8/7/12 LOC 10,320 10,320 Riverside CA Electric Revenue VRDO 0.170% 8/7/12 LOC 55,315 55,315 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,598 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.170% 8/7/12 6,310 6,310 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 779 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 781 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,150 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 9,097 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,554 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.210% 8/7/12 83,300 83,300 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,467 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 7,101 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 9,138 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,380 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,214 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 5,937 1 San Diego CA Community College District GO TOB VRDO 0.160% 8/7/12 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,726 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 16,230 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.160% 8/7/12 9,900 9,900 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,604 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,537 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 19,614 San Francisco CA City & County International Airport Revenue VRDO 0.150% 8/7/12 LOC 9,200 9,200 1 Sonoma County CA Junior College District GO TOB VRDO 0.270% 8/7/12 3,440 3,440 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,442 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,887 1 Sweetwater CA Unified School District GO TOB VRDO 0.170% 8/7/12 (13) 13,600 13,600 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.180% 8/7/12 LOC 5,400 5,400 University of California Revenue 5.000% 5/15/17 2,250 2,700 University of California Revenue 5.000% 5/15/18 2,000 2,437 University of California Revenue 5.000% 5/15/19 4,435 5,482 1 University of California Revenue TOB VRDO 0.150% 8/1/12 1,800 1,800 1 University of California Revenue TOB VRDO 0.160% 8/7/12 9,300 9,300 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,160 Colorado (1.1%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,710 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,446 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,768 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.170% 8/7/12 25,050 25,050 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,222 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,563 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 9,163 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,298 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 8/7/12 10,005 10,005 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 2,026 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,943 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 3,092 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 11,943 3 E-470 Public Highway Authority Colorado Revenue PUT 2.870% 9/1/14 16,500 16,510 Jefferson County CO School District GO 5.000% 12/15/12 (2) 3,500 3,562 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 9,116 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/16 (Prere.) 22,500 26,703 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,437 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 3,089 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,236 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,055 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,077 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,445 University of Colorado Hospital Authority Revenue VRDO 0.170% 8/7/12 LOC 21,390 21,390 University of Colorado Hospital Authority Revenue VRDO 0.170% 8/7/12 LOC 5,000 5,000 Connecticut (2.1%) Connecticut GO 5.000% 3/15/13 10,000 10,298 Connecticut GO 5.000% 12/1/13 (14) 3,930 4,176 Connecticut GO 5.000% 1/1/14 18,250 19,448 Connecticut GO 5.000% 1/1/15 14,710 16,302 Connecticut GO 5.250% 11/1/15 1,000 1,152 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,853 Connecticut GO 5.000% 1/1/16 30,000 34,490 Connecticut GO 5.000% 3/1/16 4,705 5,440 Connecticut GO 5.000% 5/1/16 10,000 11,628 3 Connecticut GO 0.800% 5/15/16 8,300 8,369 Connecticut GO 5.000% 4/1/17 1,165 1,389 3 Connecticut GO 0.920% 5/15/17 20,000 20,000 Connecticut GO 5.000% 12/1/17 15,000 17,714 3 Connecticut GO 1.030% 4/15/18 4,500 4,514 Connecticut GO 5.000% 6/1/18 14,955 18,220 Connecticut GO 5.000% 11/1/18 1,000 1,228 3 Connecticut GO 1.250% 4/15/19 6,000 6,070 Connecticut GO 5.000% 6/1/19 22,165 27,368 3 Connecticut GO PUT 1.500% 3/1/18 17,500 17,701 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,395 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 4,037 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,934 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,190 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,766 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,732 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 6,625 6,754 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,129 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.190% 8/7/12 10,335 10,335 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital) VRDO 0.150% 8/7/12 LOC 17,000 17,000 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,637 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 6,117 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 9,144 Delaware (0.3%) Delaware GO 5.000% 1/1/13 9,450 9,640 Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,467 Delaware GO 5.000% 10/1/18 3,540 4,402 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) VRDO 0.140% 8/7/12 4,000 4,000 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,433 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,257 University of Delaware Revenue PUT 0.850% 6/4/13 8,000 8,045 District of Columbia (0.8%) District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,155 District of Columbia GO 5.000% 6/1/13 (Prere.) 5,000 5,199 District of Columbia GO 5.000% 6/1/13 (Prere.) 4,900 5,095 3 District of Columbia Income Tax Revenue 0.500% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,787 1 District of Columbia Income Tax Revenue TOB VRDO 0.160% 8/7/12 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.440% 8/7/12 LOC 39,200 39,200 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.170% 8/7/12 LOC 15,975 15,975 District of Columbia Revenue (Washington Drama Society) VRDO 0.160% 8/7/12 LOC 13,700 13,700 3 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.630% 6/1/15 7,300 7,300 3 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.730% 6/1/16 6,000 6,001 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,126 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,791 Florida (5.7%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,693 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,447 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,157 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,563 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.160% 8/7/12 5,665 5,665 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.180% 8/7/12 LOC 4,300 4,300 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 16,241 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,979 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,482 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 40,000 43,854 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,807 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 900 1,016 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 21,760 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,845 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 40,189 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 41,951 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 21,993 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,333 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,029 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,783 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,359 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 9,156 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,974 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,792 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,763 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,994 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 5,065 5,314 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 16,431 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,411 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,716 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.160% 8/7/12 4,000 4,000 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 6,072 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,633 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,206 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 10,347 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,971 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,811 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 22,306 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,400 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,808 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,260 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 4,029 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 22,000 23,145 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,194 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,315 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.160% 8/7/12 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,174 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,893 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,367 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,495 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,763 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,202 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.150% 8/1/12 900 900 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.170% 8/7/12 42,410 42,410 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.170% 8/7/12 33,425 33,425 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.170% 8/7/12 15,500 15,500 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,248 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,376 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,379 Lee Memorial Health System Florida Hospital Revenue VRDO 0.160% 8/7/12 LOC 6,440 6,440 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.160% 8/7/12 (4) 11,500 11,500 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,159 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 4,000 4,422 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,604 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,001 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,729 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,316 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,518 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.250% 8/7/12 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,128 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.200% 8/7/12 LOC 29,400 29,400 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,245 Orange County FL School Board COP 5.000% 8/1/16 700 806 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,748 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,651 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,105 Orange County FL School Board COP VRDO 0.190% 8/7/12 LOC 14,730 14,730 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,441 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,589 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.160% 8/7/12 LOC 26,000 26,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,981 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,827 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 6,172 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,619 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,296 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 18,054 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,430 4,430 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,500 4,500 1 Palm Beach County FL School Board COP TOB VRDO 0.130% 8/7/12 11,315 11,315 South Florida Water Management District COP 5.000% 10/1/12 (2) 2,150 2,166 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/12 3,000 3,005 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 7,950 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.500% 2/1/13 (Prere.) 10,000 10,264 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,617 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.250% 8/7/12 20,000 20,000 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 11,035 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.170% 8/7/12 LOC 5,000 5,000 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,457 Georgia (2.7%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,981 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 10,096 Atlanta GA Airport Revenue 5.000% 1/1/18 500 594 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,460 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,476 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,966 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,274 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,537 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,546 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,558 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,537 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,178 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,110 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,169 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,448 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,182 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,213 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,598 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.250% 8/7/12 LOC 7,000 7,000 Georgia GO 3.500% 1/1/13 8,315 8,430 Georgia GO 5.000% 4/1/13 10,815 11,162 Georgia GO 5.500% 7/1/14 4,000 4,398 Georgia GO 4.000% 1/1/15 2,110 2,295 Georgia GO 5.000% 7/1/16 5,000 5,878 Georgia GO 5.000% 7/1/16 9,500 11,168 Georgia GO 5.000% 7/1/16 20,000 23,512 Georgia GO 5.500% 7/1/16 5,000 5,481 Georgia GO 5.000% 10/1/16 1,910 2,264 Georgia GO 5.000% 7/1/17 13,695 16,573 Georgia GO 5.000% 7/1/17 2,840 3,437 Georgia GO 5.000% 7/1/18 2,340 2,889 Georgia GO 5.000% 7/1/18 23,075 28,492 Georgia GO 4.000% 11/1/18 11,000 13,024 Georgia GO 5.000% 7/1/19 8,200 10,306 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 5,078 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 17,351 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 7,112 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 22,632 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 9,324 Gwinnett County GA School District GO 5.000% 2/1/13 10,000 10,240 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 2,030 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,358 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,343 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 11,021 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,814 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,564 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 6,003 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,787 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,505 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,268 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 1,730 2,119 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,305 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 4,057 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,522 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.150% 8/7/12 LOC 6,205 6,205 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.180% 8/7/12 4,865 4,865 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,226 Hawaii (0.4%) Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,639 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,657 Hawaii GO 5.000% 6/1/16 13,920 16,259 Hawaii GO 5.000% 12/1/18 17,250 21,285 Hawaii GO 5.000% 12/1/19 5,000 6,251 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,492 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,240 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,980 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,329 Idaho (0.1%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.160% 8/7/12 15,265 15,265 Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,244 Illinois (3.5%) Chicago IL Board of Education (School Reform) GO 0.000% 12/1/13 (14) 13,400 13,250 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,694 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,903 1 Chicago IL Board of Education GO TOB VRDO 0.250% 8/7/12 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (ETM) 37,590 40,097 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,411 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,937 Chicago IL GO 5.000% 1/1/19 5,000 5,739 Chicago IL GO 5.000% 1/1/19 (4) 4,645 5,166 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 6,139 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/13 (4) 4,200 4,276 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,271 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 7,500 8,722 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.190% 8/7/12 LOC 24,105 24,105 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.300% 8/7/12 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 825 1 Chicago IL Water Revenue TOB VRDO 0.180% 8/7/12 10,000 10,000 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,188 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,202 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,909 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.160% 8/7/12 3,700 3,700 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,215 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,079 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,910 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,571 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 21,795 26,307 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.230% 8/7/12 23,625 23,625 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 11,057 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,915 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,667 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.250% 8/15/16 4,270 4,809 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.170% 8/1/12 LOC 6,900 6,900 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.190% 8/7/12 LOC 10,400 10,400 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,966 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,667 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,829 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,431 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,405 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,326 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,674 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,170 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,801 Illinois GO 5.500% 8/1/14 (14) 8,295 9,031 Illinois GO 5.000% 8/1/17 30,000 34,301 Illinois GO 5.000% 8/1/18 22,000 25,177 Illinois GO 5.000% 3/1/19 6,500 7,426 Illinois GO 5.000% 8/1/19 14,750 16,921 Illinois GO 5.000% 3/1/20 4,000 4,563 Illinois GO 5.000% 8/1/20 10,500 12,017 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,450 4,722 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.160% 8/7/12 13,020 13,020 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 11,388 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,650 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,714 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 7,057 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,437 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,763 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 8,078 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,875 Illinois Unemployment Insurance Fund Building Receipts Revenue 1.500% 6/15/21 8,750 8,780 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,840 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,708 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,487 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,258 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,824 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.190% 8/7/12 (14) 9,455 9,455 Winnebago & Boone Counties IL School District GO 5.000% 2/1/13 (2) 5,000 5,089 Indiana (1.5%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,491 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 6,877 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,164 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,813 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,837 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 4,027 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,472 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 12,043 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,787 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,915 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 11,185 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.180% 8/1/12 15,495 15,495 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.170% 8/1/12 2,600 2,600 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.170% 8/1/12 23,900 23,900 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 9,067 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,185 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 11,124 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 8/1/12 4,190 4,190 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 3,881 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,600 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 3,106 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,074 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 3,190 3,247 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,770 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,206 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,221 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,904 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,860 1,3 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.240% 7/1/14 512 512 1,3 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.360% 7/1/16 5,014 5,014 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,724 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,519 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,199 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 11,918 1 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.160% 8/7/12 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,834 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 29,091 Iowa (0.1%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 2,976 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,629 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,873 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,146 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,628 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,518 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,245 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 34,261 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,138 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,191 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,328 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,176 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,349 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,573 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,911 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/12 1,525 1,531 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,604 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,214 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,461 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 1,130 1,302 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 2,250 2,620 Kentucky (0.7%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/12 (14) 13,065 13,117 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,558 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 45,602 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 7,183 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,261 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 3,048 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 5.625% 12/3/12 10,000 10,163 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,587 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/12 810 810 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 888 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,097 2 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,270 Louisiana (0.8%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,359 3 Louisiana Gasoline & Fuel Tax Revenue PUT 0.900% 6/1/13 25,000 25,021 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.150% 8/7/12 29,065 29,065 Louisiana GO 0.972% 7/15/14 9,530 9,553 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,695 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 3,630 3,878 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,042 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,561 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,069 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.160% 8/7/12 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,453 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,324 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,752 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,156 2 New Orleans LA GO 5.000% 12/1/18 4,065 4,781 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.200% 8/7/12 LOC 9,145 9,145 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,197 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,960 Maryland (2.4%) Baltimore County MD GO 5.000% 2/1/18 2,900 3,547 Baltimore County MD GO 5.000% 2/1/18 9,000 11,008 Howard County MD GO 5.000% 8/15/19 5,000 6,299 Maryland Department of Housing & Community Development Revenue VRDO 0.150% 8/7/12 10,000 10,000 Maryland Department of Housing & Community Development Revenue VRDO 0.150% 8/7/12 10,000 10,000 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,886 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,000 3,680 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 17,488 Maryland GO 5.000% 8/1/14 10,000 10,939 Maryland GO 5.000% 3/1/16 10,000 11,613 Maryland GO 5.000% 11/1/16 15,100 17,947 Maryland GO 5.000% 3/15/17 23,445 28,131 Maryland GO 5.000% 8/1/17 8,495 10,304 Maryland GO 5.000% 8/1/17 5,000 6,065 Maryland GO 5.000% 8/1/17 5,070 6,150 Maryland GO 5.000% 8/1/17 26,445 32,078 Maryland GO 5.000% 3/1/18 1,150 1,410 Maryland GO 5.250% 3/1/18 2,400 2,974 Maryland GO 5.000% 8/1/18 23,960 29,676 Maryland GO 5.000% 11/1/18 2,225 2,772 Maryland GO 5.000% 3/1/19 10,000 12,482 Maryland GO 5.000% 11/1/19 4,265 5,395 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,109 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,324 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,743 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,649 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,657 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,488 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,375 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,476 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.190% 8/7/12 LOC 4,200 4,200 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.180% 8/7/12 LOC 2,400 2,400 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,484 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,476 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 11,317 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,608 Montgomery County MD GO 5.000% 5/1/14 12,310 13,325 Montgomery County MD GO 5.000% 7/1/18 32,050 39,615 Montgomery County MD GO 5.000% 11/1/19 2,740 3,466 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,334 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 9,077 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,981 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,827 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,580 3,181 Massachusetts (3.2%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,531 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 8/7/12 19,964 19,963 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,436 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,406 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/14 890 940 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,081 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,756 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,294 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,245 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,623 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.200% 8/1/12 LOC 9,900 9,900 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 40,500 41,419 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 986 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,803 Massachusetts GO 5.000% 8/1/12 4,945 4,945 Massachusetts GO 5.000% 9/1/12 8,000 8,032 Massachusetts GO 5.500% 11/1/12 (4) 9,000 9,120 3 Massachusetts GO 0.530% 2/1/13 35,000 35,027 3 Massachusetts GO 0.630% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,635 12,712 Massachusetts GO 5.000% 8/1/14 11,965 13,072 Massachusetts GO 5.000% 11/1/14 2,350 2,593 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,295 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,349 3 Massachusetts GO 0.630% 2/1/16 15,645 15,645 Massachusetts GO 5.000% 10/1/16 6,800 8,037 Massachusetts GO 5.000% 10/1/17 23,000 27,886 Massachusetts GO 5.500% 12/1/17 (14) 3,255 4,049 Massachusetts GO 5.000% 10/1/18 24,000 29,562 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,867 Massachusetts GO 5.000% 12/1/18 30,000 37,080 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,799 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,250 6,415 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.140% 8/7/12 LOC 6,000 6,000 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,103 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,213 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,915 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,152 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,313 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.140% 8/7/12 15,500 15,500 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.140% 8/1/12 2,000 2,000 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,779 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,670 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 7,027 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.180% 8/1/12 2,500 2,500 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,698 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 4,900 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,201 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,818 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.640% 8/7/12 (4)LOC 27,575 27,575 Massachusetts Water Resources Authority Revenue VRDO 0.160% 8/7/12 23,880 23,880 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,911 Michigan (2.7%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,582 Detroit MI GO 5.000% 4/1/13 (12) 9,345 9,500 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,833 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,198 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,754 Michigan Building Authority Revenue 5.000% 10/15/12 (2) 5,615 5,667 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,582 Michigan Building Authority Revenue VRDO 0.140% 8/7/12 LOC 7,900 7,900 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,334 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 615 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,870 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 61,735 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 48,384 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,250 12,921 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 15,000 16,211 Michigan GO 5.000% 5/1/14 12,000 12,957 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.170% 8/7/12 LOC 18,850 18,850 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,905 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 15,000 15,111 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,798 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 12,917 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,250 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,931 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 3,200 3,757 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,957 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.170% 8/7/12 LOC 6,300 6,300 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,127 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 6,104 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 1,280 1,280 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,645 Michigan State University Board of Trustees General Revenue VRDO 0.150% 8/7/12 10,500 10,500 Michigan State University Revenue 5.000% 8/15/13 6,620 6,945 Michigan State University Revenue 5.000% 2/15/14 5,385 5,770 Michigan State University Revenue 5.000% 8/15/14 7,005 7,662 Michigan State University Revenue 5.000% 2/15/15 3,910 4,358 Michigan State University Revenue 5.000% 8/15/15 1,000 1,135 Michigan State University Revenue 5.000% 2/15/17 6,135 7,288 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,512 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,547 Michigan Trunk Line Revenue 5.000% 9/1/12 (4) 13,015 13,067 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,563 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,639 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,231 University of Michigan University Revenue 5.250% 12/1/12 8,500 8,636 University of Michigan University Revenue 4.000% 4/1/16 10,650 11,953 University of Michigan University Revenue 4.000% 4/1/17 11,385 13,072 Minnesota (1.2%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,053 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,344 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,909 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,194 Minneapolis MN Health Care System Revenue (Allina Health System) 5.750% 11/15/12 (Prere.) 39,000 39,625 Minneapolis MN Health Care System Revenue (Allina Health System) 6.000% 11/15/12 (Prere.) 4,000 4,067 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,827 Minnesota GO 4.000% 12/1/13 3,900 4,094 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 11,287 Minnesota GO 5.000% 8/1/14 6,970 7,618 Minnesota GO 5.000% 12/1/14 8,145 9,020 Minnesota GO 5.000% 12/1/15 8,145 9,366 Minnesota GO 5.000% 10/1/16 5,000 5,917 Minnesota GO 5.000% 12/1/16 8,150 9,697 Minnesota GO 5.000% 8/1/18 3,825 4,727 Minnesota GO 5.000% 8/1/18 3,000 3,708 Minnesota GO 5.000% 8/1/18 8,375 10,351 Minnesota GO 5.000% 11/1/19 2,000 2,523 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.160% 8/7/12 13,345 13,345 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 10,398 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,292 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,419 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,162 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 8,154 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,659 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,865 University of Minnesota Revenue 5.000% 12/1/17 10,000 12,178 Mississippi (0.4%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 12,581 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,870 Mississippi GO 5.250% 11/1/14 8,970 9,948 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,559 2,3 Mississippi GO 0.680% 9/1/17 6,000 6,000 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/12 1,000 1,002 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,645 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.230% 8/7/12 2,525 2,525 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,941 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.140% 8/7/12 6,420 6,420 Missouri (0.4%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 16,228 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,970 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,782 Missouri Development Finance Board Cultural Facilities Revenue (Kauffman Center Performing) VRDO 0.160% 8/1/12 1,800 1,800 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.250% 8/7/12 LOC 10,700 10,700 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,645 15,865 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,284 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,608 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,627 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 6,138 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,337 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,815 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,642 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.160% 8/7/12 9,275 9,275 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,084 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,146 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,176 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,794 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,213 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 2,000 2,091 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,834 Nevada (0.7%) Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,592 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,564 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 16,705 Clark County NV School District GO 5.000% 6/15/14 4,000 4,340 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,504 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 19,973 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,645 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,606 Nevada GO 5.000% 12/1/12 (4) 11,165 11,345 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/12 (14) 14,495 14,725 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,587 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,580 Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,660 New Hampshire GO 5.000% 8/15/17 3,200 3,861 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 9,150 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 5,031 New Jersey (4.1%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (ETM) 3,350 3,392 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 2,910 2,947 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.625% 12/3/12 4,625 4,661 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,333 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,559 New Jersey COP 5.000% 6/15/16 6,695 7,645 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 17,132 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 35,863 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.150% 8/1/12 LOC 3,600 3,600 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.150% 8/1/12 LOC 2,700 2,700 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,714 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 33,718 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,746 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,218 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,949 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/13 (ETM) 14,670 15,082 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 26,289 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 14,565 15,551 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 43,943 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,659 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,905 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 6,149 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 10,000 10,838 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.160% 8/1/12 2,400 2,400 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,165 11,998 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,523 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,199 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 6,190 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,820 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,638 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,489 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,529 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 6,025 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 3,052 New Jersey GO 5.000% 8/15/16 12,120 14,197 New Jersey GO 5.000% 8/15/17 11,660 14,005 1 New Jersey GO TOB VRDO 0.200% 8/1/12 8,125 8,125 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,897 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,086 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,332 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,341 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.300% 8/7/12 (12) 9,455 9,455 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,634 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,696 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,343 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,800 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,364 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,367 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 66 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 7,018 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 8,000 8,163 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 23,862 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 21,642 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,957 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,968 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,996 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 19,154 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,405 1,3 New Jersey Turnpike Authority Revenue PUT 0.900% 12/22/14 2,500 2,505 1,3 New Jersey Turnpike Authority Revenue PUT 0.900% 12/22/14 20,000 20,043 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.150% 8/7/12 LOC 20,060 20,060 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 19,445 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 8,560 8,968 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 8,240 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 18,704 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,157 New Mexico (0.8%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 4.000% 8/1/12 (3) 8,000 8,000 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 11,086 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,799 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,627 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,815 New Mexico GO 5.000% 3/1/13 8,000 8,224 New Mexico GO 5.000% 3/1/13 10,000 10,279 New Mexico GO 5.000% 3/1/14 7,000 7,520 New Mexico GO 5.000% 3/1/16 19,290 22,386 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.160% 8/7/12 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.170% 8/7/12 27,135 27,135 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 7,237 New York (13.3%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.280% 8/7/12 LOC 5,005 5,005 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 15,149 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,348 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,153 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 4,055 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,539 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,327 Hempstead NY GO 3.000% 4/15/15 5,260 5,635 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 16,316 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,374 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,804 Long Island NY Power Authority Electric System Revenue VRDO 0.140% 8/7/12 LOC 20,000 20,000 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,384 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,234 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.150% 8/7/12 25,550 25,550 Nassau County NY TAN 2.500% 9/30/12 15,000 15,041 New York City NY GO 5.000% 8/1/12 8,000 8,000 New York City NY GO 5.000% 8/1/12 8,450 8,450 New York City NY GO 5.750% 8/1/12 (Prere.) 35 35 New York City NY GO 5.000% 8/15/13 2,690 2,822 New York City NY GO 5.000% 8/1/14 (Prere.) 35 38 New York City NY GO 5.000% 8/1/14 25,000 27,273 New York City NY GO 5.750% 8/1/14 (2) 2,335 2,346 New York City NY GO 5.000% 8/15/14 12,890 14,083 New York City NY GO 5.000% 9/1/14 16,860 18,450 New York City NY GO 5.000% 8/1/15 7,970 8,706 New York City NY GO 5.000% 8/1/15 10,815 12,228 New York City NY GO 5.000% 8/1/15 26,260 29,690 New York City NY GO 5.000% 8/15/15 17,910 20,277 New York City NY GO 5.000% 9/1/15 21,325 24,180 New York City NY GO 5.000% 2/1/16 1,000 1,148 New York City NY GO 5.000% 3/1/16 2,500 2,877 New York City NY GO 5.000% 3/1/16 10,795 12,424 New York City NY GO 5.000% 4/1/16 3,500 4,039 New York City NY GO 5.000% 8/1/16 7,150 8,340 New York City NY GO 5.000% 8/1/16 5,000 5,832 New York City NY GO 5.000% 8/1/16 27,500 32,076 New York City NY GO 5.000% 8/1/16 1,000 1,166 New York City NY GO 5.000% 8/1/16 1,000 1,166 New York City NY GO 5.000% 8/1/17 3,800 4,556 New York City NY GO 5.000% 8/1/17 13,590 16,292 New York City NY GO 5.000% 8/1/17 6,000 7,193 New York City NY GO 5.000% 8/1/17 9,750 11,688 New York City NY GO 5.000% 8/1/17 13,470 16,148 New York City NY GO 5.000% 10/1/17 2,500 3,011 New York City NY GO 5.000% 8/1/18 13,030 15,850 New York City NY GO 5.000% 8/1/18 25,315 30,794 New York City NY GO 5.000% 8/1/18 6,000 7,299 New York City NY GO 5.000% 8/1/18 4,650 5,656 New York City NY GO 5.000% 8/1/18 3,250 3,953 New York City NY GO 5.000% 8/1/19 7,225 8,884 New York City NY GO 5.000% 8/1/19 20,155 24,784 New York City NY GO VRDO 0.150% 8/1/12 2,500 2,500 New York City NY GO VRDO 0.140% 8/7/12 LOC 12,700 12,700 New York City NY GO VRDO 0.140% 8/7/12 LOC 7,900 7,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,461 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.140% 8/7/12 LOC 9,200 9,200 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.170% 8/7/12 3,755 3,755 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,684 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 20,255 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 8/7/12 8,760 8,760 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.130% 8/1/12 15,900 15,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.180% 8/1/12 6,200 6,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 8/7/12 23,375 23,375 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,217 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.190% 8/7/12 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 2,905 3,079 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 9,415 9,974 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 320 353 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,290 5,837 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,161 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 43,485 51,303 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,933 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,964 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,476 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,218 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,218 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 18,877 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.170% 8/7/12 33,890 33,890 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.180% 8/7/12 4,340 4,340 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.160% 8/7/12 LOC 4,640 4,640 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,340 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.160% 8/7/12 14,950 14,950 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 7,027 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,958 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,805 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 3,008 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,189 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.150% 8/7/12 (13) 14,605 14,605 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.170% 8/7/12 (13) 10,980 10,980 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.100% 11/1/19 9,300 9,300 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.700% 11/1/13 4,000 4,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.830% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 16,928 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/12 3,500 3,549 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 14,110 14,317 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,526 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,979 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,813 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,236 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,547 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 57,832 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 8/1/12 LOC 25,400 25,400 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 8/1/12 LOC 8,495 8,495 1 New York State Bridge Authority Revenue TOB VRDO 0.180% 8/1/12 3,900 3,900 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 1,160 1,295 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 2,105 2,478 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 2,180 2,580 New York State Dormitory Authority Revenue (City University System) VRDO 0.180% 8/7/12 LOC 22,000 22,000 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 10,159 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.200% 8/7/12 LOC 37,245 37,245 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.200% 8/7/12 LOC 36,925 36,925 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 67 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 7,405 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,565 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,431 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 2,023 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,180 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/12 5,250 5,344 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 3,450 3,553 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 4,043 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,399 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 11,393 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 19,980 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,809 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,933 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 27,908 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 2,150 2,635 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 14,442 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 5,000 6,120 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.190% 8/1/12 13,135 13,135 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,324 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,902 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,555 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,155 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 7,072 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,849 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,486 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 7,885 8,195 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 6,049 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,285 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,053 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,120 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.676% 4/1/34 (14) 14,650 13,345 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,595 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,608 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,473 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,370 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 12,257 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.140% 8/7/12 LOC 8,325 8,325 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.140% 8/7/12 LOC 7,900 7,900 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.170% 8/7/12 LOC 15,000 15,000 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,715 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 2,300 2,300 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 49,300 49,300 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 700 700 New York State Local Government Assistance Corp. Revenue VRDO 0.150% 8/7/12 14,155 14,155 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/15 5,410 5,641 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/18 7,000 7,281 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 12/1/18 8,415 8,753 New York State Thruway Authority Revenue 5.000% 1/1/19 2,000 2,389 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,806 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 (14) 15,000 15,485 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,581 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 46,086 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 21,501 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,227 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,648 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 10,220 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,696 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,523 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,679 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 23,645 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 24,219 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 30,946 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,669 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,830 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 22,127 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.150% 8/7/12 29,135 29,135 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.150% 8/7/12 52,315 52,315 Onondaga County NY Trust Cultural Resource Revenue (Syracuse University) VRDO 0.130% 8/7/12 LOC 43,250 43,250 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,308 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,681 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 9,831 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,698 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 2,210 2,218 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,182 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 12,901 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 16,136 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.180% 8/1/12 36,350 36,350 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,210 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,849 North Carolina (3.3%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,658 Cabarrus NC COP 5.000% 1/1/16 4,555 5,205 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,328 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,482 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,451 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,666 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 1,250 1,557 Durham NC COP 5.000% 6/1/13 1,000 1,039 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,942 Guilford County NC GO 5.000% 8/1/15 8,250 9,381 Guilford County NC GO 5.000% 8/1/16 5,000 5,894 Guilford County NC GO 5.000% 8/1/17 5,000 6,065 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.480% 8/7/12 (4) 11,050 11,050 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 8/1/12 4,100 4,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 8/7/12 47,945 47,945 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.430% 9/1/12 37,500 37,500 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,477 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 18,619 1 North Carolina Capital Improvement Revenue TOB VRDO 0.150% 8/7/12 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 5,000 5,101 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 5,000 5,304 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 6,000 6,407 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 21,986 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,809 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,956 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 3,097 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,410 2 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,060 8,167 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,919 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,476 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,222 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,415 4,072 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 2,997 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 5,000 5,995 North Carolina GAN PUT 4.000% 3/1/18 21,000 23,721 North Carolina GO 5.000% 3/1/14 23,160 24,887 North Carolina GO 5.000% 3/1/18 12,000 14,532 North Carolina GO 5.000% 5/1/18 6,750 8,309 North Carolina GO 5.000% 6/1/18 15,100 18,626 North Carolina GO 5.000% 3/1/19 5,200 6,491 North Carolina GO 5.000% 6/1/19 2,000 2,509 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,912 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,733 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.150% 8/7/12 LOC 16,260 16,260 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,325 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,527 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.150% 8/7/12 LOC 7,170 7,170 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.180% 8/7/12 LOC 4,990 4,990 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,944 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,843 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 1,340 1,370 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 2,835 2,896 Raleigh NC GO 5.000% 12/1/16 2,470 2,942 Raleigh NC GO 5.000% 12/1/16 2,605 3,103 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.190% 8/7/12 7,555 7,555 Wake County NC GO 4.000% 2/1/14 13,000 13,725 Wake County NC GO 5.000% 2/1/19 5,100 6,355 Wake County NC GO 5.000% 2/1/20 17,845 22,588 Wake County NC GO 5.000% 2/1/20 4,500 5,696 Wake County NC Public Improvement GO 5.000% 3/1/13 16,000 16,451 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 24,715 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,934 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,293 Ohio (4.7%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 21,817 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,364 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,567 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 10,000 10,205 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,746 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,786 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,397 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,881 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.300% 8/7/12 (12) 9,315 9,315 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,560 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,808 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,943 Cincinnati OH City School District GO 5.000% 12/1/12 1,140 1,158 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,875 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,122 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 7,967 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,521 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,391 1 Cleveland OH Water Works Revenue TOB VRDO 0.150% 8/7/12 2,900 2,900 Cleveland OH Water Works Revenue VRDO 0.130% 8/7/12 LOC 7,500 7,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.180% 8/7/12 1,100 1,100 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,302 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,658 Columbus OH GO 5.000% 9/1/12 5,600 5,622 Columbus OH GO 5.000% 9/1/13 10,430 10,971 Columbus OH GO 5.000% 9/1/13 5,600 5,890 Columbus OH GO 5.000% 12/15/13 3,000 3,196 Columbus OH GO 5.000% 9/1/16 5,000 5,910 Columbus OH GO 5.000% 6/1/17 7,510 9,063 Columbus OH GO 5.000% 7/1/17 5,740 6,943 Columbus OH GO 5.000% 7/1/17 7,245 8,764 Columbus OH GO 5.000% 6/1/18 8,000 9,807 Columbus OH GO 5.000% 7/1/18 4,500 5,527 Columbus OH GO 5.000% 7/1/18 7,280 8,942 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.160% 8/7/12 LOC 4,700 4,700 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.170% 8/1/12 2,200 2,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.140% 8/7/12 3,200 3,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.140% 8/7/12 36,000 36,000 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.160% 8/7/12 2,000 2,000 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 8/7/12 6,145 6,145 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 8/7/12 43,465 43,465 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.160% 8/7/12 19,065 19,065 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,385 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,730 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,672 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,608 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,735 Kent State University OH Revenue 5.000% 5/1/17 500 584 Kent State University OH Revenue 5.000% 5/1/20 1,650 1,983 1 Kent State University OH Revenue TOB VRDO 0.180% 8/7/12 LOC 16,130 16,130 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,796 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,796 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,721 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.180% 8/7/12 13,105 13,105 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.230% 8/7/12 7,500 7,500 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.270% 8/7/12 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,410 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,336 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,242 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,158 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,619 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,132 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,454 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 12,932 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,359 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 17,522 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,164 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,601 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,106 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,275 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,517 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,388 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,742 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,503 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,971 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,930 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,199 Ohio Common Schools GO VRDO 0.140% 8/7/12 19,850 19,850 Ohio GO 5.000% 9/15/14 5,920 6,494 Ohio GO 5.000% 9/15/15 5,000 5,689 Ohio GO 5.000% 9/15/16 10,000 11,767 Ohio GO 5.000% 9/15/17 19,680 23,744 Ohio GO 5.000% 9/15/18 3,000 3,674 Ohio GO 5.000% 9/15/18 5,000 6,123 Ohio GO VRDO 0.130% 8/7/12 5,800 5,800 Ohio Higher Education GO 5.000% 8/1/12 6,525 6,525 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,685 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.500% 10/1/12 (Prere.) 5,000 5,044 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 4,131 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 2,200 2,200 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,526 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 4,845 4,845 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 2,850 2,850 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 4,995 4,995 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 2,500 2,537 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,632 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,772 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,773 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,205 Ohio State University General Receipts Revenue 5.000% 12/1/13 6,000 6,373 Ohio State University General Receipts Revenue 5.000% 12/1/14 3,000 3,315 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,515 4,157 Ohio State University General Receipts Revenue 5.000% 12/1/17 5,000 6,057 Ohio State University General Receipts Revenue VRDO 0.130% 8/7/12 1,100 1,100 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,889 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,818 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,256 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,835 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 8/7/12 17,905 17,905 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.180% 8/7/12 LOC 6,500 6,500 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,367 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,281 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,219 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,443 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,422 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/13 2,760 2,815 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 3,027 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,690 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,711 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,909 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,602 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,591 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,911 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,146 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,840 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,086 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,295 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,197 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,504 3 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.900% 8/1/13 5,985 5,995 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,296 Oregon (0.3%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 4,048 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,661 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,700 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,545 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,299 1 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.160% 8/7/12 5,000 5,000 Oregon Department of Transportation Highway Usertax Revenue 5.000% 11/15/14 5,880 6,501 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,927 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,543 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 4,083 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,092 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,642 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,135 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,907 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,321 Oregon GO 5.000% 8/1/18 3,215 3,973 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/18 3,000 3,648 Pennsylvania (5.9%) 1 Abington PA School District GO TOB VRDO 0.130% 8/7/12 LOC 14,915 14,915 Allegheny County PA GO 5.000% 11/1/13 3,560 3,739 Allegheny County PA GO 5.000% 11/1/14 2,895 3,136 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 39,324 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,529 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 26,487 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,185 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,191 3 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.200% 8/1/13 10,000 10,001 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.160% 8/7/12 24,300 24,300 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,728 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,518 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,363 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.170% 8/7/12 LOC 4,800 4,800 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 15,059 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,372 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,916 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/12 2,970 3,001 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,228 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,456 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,222 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,686 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,270 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,793 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 17,000 17,177 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 8/7/12 LOC 27,370 27,370 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.160% 8/7/12 5,600 5,600 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 4,827 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 841 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,409 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,194 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,553 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,940 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,176 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 2,300 2,731 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,867 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,566 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,926 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,686 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,241 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,130 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,823 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.150% 8/7/12 18,100 18,100 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 14,185 16,065 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,429 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,109 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,342 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,620 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,463 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,391 Pennsylvania GO 5.000% 8/1/12 20,705 20,705 Pennsylvania GO 5.500% 1/1/13 10,000 10,222 Pennsylvania GO 5.000% 2/15/14 6,000 6,433 Pennsylvania GO 5.000% 4/15/14 16,300 17,600 Pennsylvania GO 5.000% 7/1/14 27,300 29,739 Pennsylvania GO 4.000% 7/15/14 15,070 16,149 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 47,701 Pennsylvania GO 5.000% 3/1/15 20,000 22,360 Pennsylvania GO 5.250% 7/1/15 28,630 32,625 Pennsylvania GO 5.000% 2/15/16 12,105 14,013 Pennsylvania GO 5.000% 7/1/16 5,355 6,282 Pennsylvania GO 5.000% 7/1/17 4,155 5,006 Pennsylvania GO 5.000% 7/15/17 15,005 18,097 1 Pennsylvania GO TOB VRDO 0.160% 8/7/12 9,500 9,500 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,584 Pennsylvania Higher Educational Facilities Authority Revenue (Kings College) VRDO 0.170% 8/7/12 LOC 7,700 7,700 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.160% 8/7/12 7,200 7,200 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.160% 8/7/12 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,416 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,256 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,369 Pennsylvania Housing Finance Agency Rental Housing Revenue (Section 8 Assisted) VRDO 0.220% 8/7/12 8,505 8,505 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 5,853 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,493 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,179 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 6,086 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,962 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,598 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,125 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,844 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.150% 8/1/12 (13) 10,065 10,065 Pennsylvania Turnpike Commission Revenue VRDO 0.160% 8/7/12 15,793 15,793 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,540 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 5,079 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 3,260 3,387 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,187 Philadelphia PA Gas Works Revenue VRDO 0.160% 8/7/12 LOC 1,500 1,500 Philadelphia PA Gas Works Revenue VRDO 0.170% 8/7/12 LOC 10,600 10,600 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 19,780 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,286 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 22,016 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.170% 8/1/12 2,000 2,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,575 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 2,113 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,467 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.140% 8/7/12 LOC 6,600 6,600 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 10,235 10,235 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,663 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,706 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,968 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,503 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,892 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,606 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.220% 8/7/12 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Daniel Boone School District Project) 5.000% 4/1/13 (Prere.) 10,000 10,315 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (Prere.) 30,800 32,006 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,520 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,211 Puerto Rico (0.0%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,163 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,352 South Carolina (1.4%) Charleston County SC GO 5.000% 11/1/17 6,485 7,914 Charleston County SC GO 5.000% 11/1/17 1,045 1,275 Charleston County SC GO 5.000% 11/1/18 7,085 8,818 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.160% 8/7/12 24,750 24,750 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.170% 8/7/12 18,000 18,000 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 8,837 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 9,982 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 8,120 Greenville County SC School District GO 5.500% 12/1/16 13,450 16,078 1 Greenville County SC School District Installment Revenue TOB VRDO 0.140% 8/7/12 7,440 7,440 1 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.270% 8/7/12 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,112 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,593 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 16,435 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 9,168 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,352 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,238 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,656 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,809 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,739 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,363 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 7,307 1 South Carolina Public Service Authority Revenue (Santee Cooper Project) TOB VRDO 0.180% 8/1/12 18,040 18,040 1 South Carolina Public Service Authority Revenue TOB VRDO 0.180% 8/1/12 12,200 12,200 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,881 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,853 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 12/1/12 (2) 3,005 3,052 Tennessee (2.4%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,602 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,531 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.190% 8/7/12 LOC 19,800 19,800 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 52,238 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 15,171 Memphis TN GO 5.000% 10/1/17 2,500 3,016 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 6,929 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,727 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 12,037 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 31,233 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 16,465 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.750% 10/1/17 9,500 9,498 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 6,027 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,405 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,231 Shelby County TN GO 5.000% 4/1/13 (ETM) 800 826 Shelby County TN GO 5.000% 4/1/13 3,200 3,303 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 216 Shelby County TN GO 5.000% 4/1/14 800 863 Shelby County TN GO 5.000% 3/1/19 10,275 12,702 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,954 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,666 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.380% 8/7/12 (12) 56,000 56,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/13 3,600 3,753 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/14 4,805 5,220 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 6,065 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,895 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/12 10,000 10,042 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 29,072 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 9,750 Tennessee GO 5.000% 5/1/14 2,825 3,057 Tennessee GO 5.000% 5/1/16 3,200 3,736 Tennessee GO 5.000% 8/1/18 5,185 6,412 Tennessee GO 5.000% 8/1/18 16,000 19,785 Tennessee GO 5.000% 10/1/18 3,730 4,631 Texas (8.0%) Austin TX GO 4.250% 9/1/16 2,480 2,846 Austin TX GO 5.000% 9/1/17 3,250 3,928 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,244 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 621 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,596 Dallas TX GO 5.000% 2/15/16 4,000 4,621 Dallas TX GO 5.000% 2/15/17 8,880 10,558 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,779 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,290 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,674 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,241 Denton TX Independent School District GO VRDO 0.210% 8/7/12 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,536 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,334 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,673 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,204 Fort Worth TX GO 5.000% 3/1/18 4,375 5,311 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,972 Frisco TX GO 5.000% 2/15/17 3,000 3,567 Frisco TX GO 5.000% 2/15/18 3,325 4,028 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,848 1 Galveston County TX GO TOB VRDO 0.140% 8/7/12 18,790 18,790 Grapevine-Colleyville TX Independent School District School Building GO PUT 4.000% 8/1/12 25,980 25,980 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,161 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.160% 8/7/12 8,195 8,195 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 15,954 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 12,177 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,422 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.170% 8/1/12 LOC 1,500 1,500 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 530 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,179 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 9,217 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,503 Harris County TX GO 6.000% 8/1/13 (14) 21,795 23,039 Harris County TX GO 5.000% 10/1/15 2,000 2,283 Harris County TX GO 5.000% 10/1/16 4,500 5,315 Harris County TX GO 5.000% 10/1/17 6,775 8,207 Harris County TX GO 5.000% 10/1/18 4,805 5,912 1 Harris County TX GO TOB VRDO 0.160% 8/7/12 8,155 8,155 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.170% 8/1/12 LOC 1,800 1,800 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.190% 8/1/12 28,500 28,500 1 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.180% 8/7/12 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,814 2,3 Harris County TX Toll Road Revenue 0.000% 8/15/18 3,000 3,000 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 24,250 24,295 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,152 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,147 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,755 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 2,041 1 Houston TX Airport System Revenue TOB VRDO 0.160% 8/7/12 13,360 13,360 Houston TX Community College GO 5.000% 2/15/18 2,500 3,029 Houston TX Community College GO 5.000% 2/15/19 2,860 3,516 1 Houston TX Community College GO TOB VRDO 0.220% 8/7/12 (4) 4,085 4,085 Houston TX GO 5.500% 3/1/16 6,905 8,105 Houston TX Independent School District GO 5.000% 2/15/13 9,000 9,234 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,521 Houston TX Utility System Revenue 5.000% 11/15/12 (4) 4,270 4,329 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,947 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,728 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,805 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,196 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 16,382 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 16,679 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 3,074 3 Houston TX Utility System Revenue PUT 0.900% 6/1/17 18,000 18,073 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,633 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 27 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 65 70 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,905 9,618 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,501 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 2,032 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,937 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,303 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,103 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,822 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,053 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 9,077 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 891 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/19 1,500 1,793 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,127 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,977 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,769 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,675 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,878 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 11,090 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 31,190 31,780 North Texas Tollway Authority System Revenue VRDO 0.170% 8/7/12 LOC 28,400 28,400 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,765 9,831 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,555 14,747 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,873 Pasadena TX Independent School District GO VRDO 0.310% 8/7/12 2,100 2,100 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 25,174 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,063 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,612 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 12,000 12,310 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 10,824 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,691 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 8,096 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.160% 8/7/12 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,921 San Antonio TX GO 5.000% 8/1/17 1,070 1,291 San Antonio TX GO 5.000% 8/1/18 1,000 1,227 San Antonio TX GO PUT 1.150% 12/3/12 17,900 17,947 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.170% 8/7/12 LOC 28,750 28,750 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,097 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,353 Spring Branch TX Independent School District GO 5.000% 2/1/13 3,000 3,072 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,891 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.150% 8/7/12 LOC 13,715 13,715 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,222 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,489 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,313 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,430 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,964 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/13 1,835 1,878 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,188 Texas GO 5.000% 10/1/17 7,500 9,110 Texas GO 5.000% 10/1/18 7,500 9,258 Texas GO TOB VRDO 0.180% 8/1/12 4,310 4,310 1 Texas GO TOB VRDO 0.180% 8/1/12 2,600 2,600 1 Texas GO TOB VRDO 0.150% 8/7/12 15,000 15,000 1 Texas GO TOB VRDO 0.150% 8/7/12 38,300 38,300 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/12 5,000 5,085 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,045 3 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.620% 9/15/17 8,740 8,521 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 38,985 43,193 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,099 Texas State University System Revenue 5.000% 3/15/15 7,005 7,830 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/13 3,000 3,061 Texas Tech University System Revenue Financing System Revenue 3.000% 2/15/14 5,000 5,204 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/15 4,000 4,458 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/17 2,115 2,550 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/18 3,065 3,755 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/19 3,040 3,764 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/20 5,000 6,259 Texas TRAN 2.500% 8/30/12 60,000 60,114 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,000 20,136 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.160% 8/7/12 20,410 20,410 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.170% 8/7/12 1,000 1,000 Texas Transportation Commission Revenue 5.000% 4/1/13 12,000 12,383 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 29,538 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,204 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.160% 8/7/12 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,518 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,438 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,454 University of Houston Texas Revenue 4.000% 2/15/13 2,000 2,041 University of North Texas Revenue 5.000% 4/15/18 1,000 1,207 University of North Texas Revenue 5.000% 4/15/20 2,505 3,103 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,966 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,451 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,944 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 30,370 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 8,017 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,577 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 11,582 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 6,257 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,141 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.160% 8/7/12 14,580 14,580 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 5,166 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 7,916 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,436 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 19,730 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,541 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 4,024 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 11,363 Utah GO 5.000% 7/1/17 10,000 12,101 Utah GO 5.000% 7/1/18 3,000 3,708 Utah GO 5.000% 7/1/18 19,000 23,485 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 4,425 4,505 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,437 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,850 Virginia (2.2%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,235 Chesapeake VA Economic Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 3.600% 2/1/13 5,000 5,070 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,952 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 5,134 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 13,364 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 13,602 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 23,196 Loudoun County VA GO 5.000% 12/1/18 3,435 4,281 Norfolk VA GO 5.000% 3/1/15 5,910 6,604 Norfolk VA GO 5.000% 3/1/16 4,000 4,635 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,943 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,747 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,733 University of Virginia Revenue 5.000% 9/1/17 1,275 1,551 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,694 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,205 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 8,119 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,445 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,569 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,297 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,473 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,192 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,343 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,732 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 589 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,584 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,578 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,969 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,893 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,148 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,538 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,988 Virginia GO 5.000% 6/1/14 8,750 9,507 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,665 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 15,120 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,234 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,725 Virginia Public School Authority Revenue 4.000% 8/1/12 3,605 3,605 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 8,021 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,169 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,294 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,703 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 17,052 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 37,693 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,845 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,844 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 20,443 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,690 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,553 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 7,074 Washington (2.9%) 1 Bellevue WA GO TOB VRDO 0.150% 8/7/12 17,870 17,870 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,958 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,649 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,837 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,790 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,563 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 28,112 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 24,052 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,714 1 King County WA Sewer Revenue TOB VRDO 0.180% 8/7/12 21,390 21,390 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,726 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 4,033 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,264 Tacoma WA Electric System Revenue 5.000% 1/1/13 (4) 10,485 10,694 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 25,720 27,378 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,384 University of Washington Revenue 5.000% 4/1/17 6,880 8,241 University of Washington Revenue 5.000% 4/1/18 7,225 8,819 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 12,384 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,558 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,958 16,960 Washington GO 5.000% 2/1/13 5,290 5,417 Washington GO 5.000% 7/1/13 (4) 4,890 5,104 Washington GO 5.000% 1/1/14 19,395 20,686 Washington GO 5.000% 2/1/14 11,105 11,886 Washington GO 5.000% 7/1/15 (2) 2,400 2,716 Washington GO 5.700% 10/1/15 5,150 5,561 Washington GO 5.000% 1/1/16 5,285 6,084 Washington GO 5.000% 1/1/16 20,000 23,023 Washington GO 5.000% 2/1/16 3,995 4,612 Washington GO 5.000% 2/1/16 13,040 15,055 Washington GO 5.000% 7/1/17 5,000 6,016 Washington GO 5.000% 8/1/17 11,175 13,476 Washington GO 5.000% 7/1/18 21,220 25,955 Washington GO 5.000% 7/1/19 19,770 24,483 1 Washington GO TOB VRDO 0.160% 8/7/12 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,728 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,767 1 Washington Health Care Facilities Authority Revenue (MultiCare Health System) TOB VRDO 0.180% 8/7/12 LOC 25,355 25,355 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,267 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,450 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,501 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,609 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 833 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,198 West Virginia (0.5%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,055 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 4,989 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 4,880 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 10,117 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 8,087 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,214 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,515 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,334 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,875 West Virginia University Revenue 5.000% 10/1/18 1,300 1,583 3 West Virginia University Revenue PUT 0.800% 10/1/14 10,000 10,002 Wisconsin (1.6%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,684 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 4,082 Madison WI Metropolitan School District Revenue TOB VRDO 0.180% 8/1/12 10,200 10,200 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,626 Wisconsin GO 5.000% 5/1/13 5,000 5,180 Wisconsin GO 5.250% 5/1/13 16,810 17,446 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,408 Wisconsin GO 5.000% 5/1/16 (14) 11,240 12,120 Wisconsin GO 5.000% 5/1/16 13,870 16,148 Wisconsin GO 5.000% 5/1/16 10,530 12,259 Wisconsin GO 5.000% 5/1/17 6,000 7,176 Wisconsin GO 5.000% 5/1/17 8,100 9,688 Wisconsin GO 5.000% 11/1/17 4,500 5,455 Wisconsin GO 5.000% 11/1/18 11,000 13,536 Wisconsin GO 5.000% 5/1/19 12,955 15,993 Wisconsin GO 5.000% 5/1/19 5,000 6,172 Wisconsin GO 5.000% 11/1/19 3,100 3,862 Wisconsin GO 5.000% 11/1/20 7,400 9,308 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,100 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,639 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,232 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,455 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,143 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,742 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,339 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,121 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,596 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.170% 8/7/12 LOC 11,000 11,000 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,381 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,219 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 842 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,625 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,495 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,798 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,148 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,375 Total Tax-Exempt Municipal Bonds (Cost $15,506,073) Market Value Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 4 Vanguard Municipal Cash Management Fund (Cost $263,531) 0.147% 263,530,850 Total Investments (100.6%) (Cost $15,769,604) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $1,205,985,000, representing 7.4% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Limited-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such Limited-Term Tax-Exempt Fund factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 16,016,106 13,345 Temporary Cash Investments 263,531 — — Total 263,531 16,016,106 13,345 C. At July 31, 2012, the cost of investment securities for tax purposes was $15,782,907,000. Net unrealized appreciation of investment securities for tax purposes was $510,075,000, consisting of unrealized gains of $511,428,000 on securities that had risen in value since their purchase and $1,353,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.1%) Alabama (1.3%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 21,510 21,852 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 7,500 7,765 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 11,760 12,176 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 8,000 8,643 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.200% 8/7/12 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,048 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.160% 8/7/12 6,975 6,975 2 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 8/1/12 15,090 15,089 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 11/15/12 19,000 18,998 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 12/1/12 9,200 9,199 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/13 1,715 1,750 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,359 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,741 1,3 University of Alabama at Birmingham Highlands Health Care Authority Health System Revenue 0.900% 10/1/12 23,000 23,000 Alaska (0.6%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.170% 8/7/12 46,870 46,870 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,351 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,090 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,569 North Slope Borough AK GO 5.000% 6/30/13 1,500 1,565 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,256 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,279 Arizona (1.0%) Arizona COP 5.000% 10/1/12 (4) 1,000 1,008 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,654 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.170% 8/7/12 8,840 8,840 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,507 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 5,000 5,217 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,167 1 Mesa AZ Utility System Revenue TOB VRDO 0.160% 8/7/12 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.160% 8/7/12 (4) 7,500 7,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.270% 8/7/12 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.320% 8/7/12 4,000 4,000 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.150% 8/7/12 4,500 4,500 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,593 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,398 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,304 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.160% 8/7/12 15,910 15,910 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 3.000% 10/1/13 780 802 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,258 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,972 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,452 Yavapai County AZ Industrial Development Authority Solid Waste Disposal Revenue (Republic Services Inc.) PUT 0.430% 9/1/12 25,000 25,000 California (9.7%) California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 16,225 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 15,441 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,864 California Economic Recovery Bonds GO 5.250% 7/1/13 (14) 1,025 1,071 California Economic Recovery Bonds GO 5.250% 7/1/13 (ETM) 975 1,020 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,613 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 10,700 11,699 California GO 5.000% 3/1/13 2,500 2,568 California GO 5.000% 4/1/13 2,205 2,274 California GO 5.000% 6/1/13 2,025 2,104 California GO 4.000% 11/1/14 2,650 2,854 California GO 5.000% 11/1/15 1,600 1,816 California GO 5.000% 9/1/16 8,000 9,306 California GO 5.000% 9/1/16 1,465 1,704 California GO 5.000% 10/1/16 12,070 14,076 California GO 5.000% 9/1/17 4,250 5,052 California GO 5.000% 10/1/17 35,000 41,672 California GO 5.000% 4/1/18 30,385 36,320 1 California GO TOB VRDO 0.350% 8/7/12 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 19,171 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 3.000% 8/15/13 2,000 2,053 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,598 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,245 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,460 2,3 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 0.000% 7/1/17 5,200 5,200 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 968 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,062 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,741 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,183 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 16,583 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,130 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.160% 8/7/12 22,685 22,685 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.160% 8/7/12 20,885 20,885 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 8/1/12 (ETM) 10,400 10,400 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,668 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 20,550 20,851 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.650% 4/1/14 34,200 34,200 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 1,160 1,179 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 2,000 2,034 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,949 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,291 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.500% 10/1/12 20,000 20,000 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,156 California Public Works Board Lease Revenue (Department of Corrections) 2.000% 10/1/12 4,790 4,803 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,460 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,917 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,719 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,923 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,359 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,260 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,851 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,381 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,740 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,163 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.300% 8/3/12 (4) 20,450 20,450 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.300% 8/3/12 (4) 15,950 15,950 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/13 5,000 5,156 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,250 10,988 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,815 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 6,147 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 74,000 77,013 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 8/7/12 LOC 2,000 2,000 1 Desert CA Community College District GO TOB VRDO 0.160% 8/7/12 14,340 14,340 1 East Bay CA Municipal Utility District Waste Water System Revenue TOB VRDO 0.150% 8/7/12 10,475 10,475 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,686 Fontana CA Unified School District BAN 4.000% 12/1/12 20,000 20,221 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 44,730 46,699 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 11,500 12,006 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 5,000 5,225 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 12,500 13,097 Golden State Tobacco Securitization Corp. California 6.625% 6/1/13 (Prere.) 3,000 3,160 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 19,490 20,551 1 Los Angeles CA Community College District GO TOB VRDO 0.230% 8/7/12 15,940 15,940 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 8/1/12 11,400 11,400 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.190% 8/7/12 15,255 15,255 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.230% 8/7/12 18,455 18,455 Los Angeles CA GO 5.000% 9/1/18 22,900 28,081 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,893 1 Los Angeles CA Unified School District GO TOB VRDO 0.160% 8/7/12 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,546 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 12,124 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,942 3 Metropolitan Water District of Southern California Revenue PUT 0.300% 6/1/13 11,250 11,261 3 Metropolitan Water District of Southern California Revenue PUT 0.300% 6/1/13 5,750 5,756 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.160% 8/7/12 29,800 29,800 Metropolitan Water District of Southern California Revenue VRDO 0.150% 8/7/12 6,205 6,205 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,081 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,119 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,567 Modesto CA Water Revenue VRDO 0.140% 8/7/12 LOC 27,880 27,880 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/13 2,500 2,582 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,066 Orange County CA Airport Revenue 3.000% 7/1/13 1,670 1,708 1 Peralta CA Community College District Revenue TOB VRDO 0.160% 8/7/12 (4) 7,715 7,715 1 Riverside CA Electric Revenue TOB VRDO 0.180% 8/1/12 1,100 1,100 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,749 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,866 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,225 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,293 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.170% 8/7/12 7,930 7,930 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 647 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,163 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,364 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,176 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,496 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,604 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,435 4,970 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 24,378 San Francisco CA City & County International Airport Revenue PUT 2.250% 12/4/12 29,755 29,938 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/12 (Prere.) 1,000 1,012 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.160% 8/7/12 (13) 5,000 5,000 Tuolumne CA Wind Project Authority Revenue 4.000% 1/1/13 2,375 2,408 1 University of California Revenue TOB VRDO 0.150% 8/1/12 6,100 6,100 1 University of California Revenue TOB VRDO 0.150% 8/1/12 2,700 2,700 1 University of California Revenue TOB VRDO 0.180% 8/1/12 12,095 12,095 Colorado (2.3%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,549 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 2.000% 2/1/13 18,250 18,401 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/13 4,460 4,650 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/8/12 4,375 4,431 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,700 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,074 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 7,490 7,951 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.180% 8/7/12 10,000 10,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 1,605 1,635 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 5,165 5,261 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,715 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 9,118 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,134 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,840 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 8/7/12 12,800 12,800 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 5.000% 5/15/14 22,060 23,862 Denver CO City & County Airport Revenue 0.220% 8/3/12 (12) 16,700 16,700 Denver CO City & County Airport Revenue 0.220% 8/7/12 (12) 17,000 17,000 Denver CO City & County Airport Revenue 0.220% 8/1/12 (12) 14,300 14,300 Denver CO City & County Airport Revenue 0.220% 8/2/12 (12) 12,800 12,800 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,358 3 E-470 Public Highway Authority Colorado Revenue PUT 2.870% 9/1/14 17,065 17,075 1 Jefferson County CO School District GO TOB VRDO 0.160% 8/7/12 13,660 13,660 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.150% 8/7/12 LOC 9,000 9,000 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,608 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,581 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,560 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,000 5,514 1 University of Colorado Enterprise System Revenue TOB VRDO 0.650% 8/7/12 LOC 7,900 7,900 University of Colorado Hospital Authority Revenue VRDO 0.170% 8/7/12 LOC 4,870 4,870 Connecticut (1.7%) Connecticut GO 5.375% 11/15/12 (Prere.) 7,985 8,105 Connecticut GO 5.000% 3/1/14 (Prere.) 3,000 3,223 Connecticut GO 5.000% 12/1/14 (14) 15,310 16,614 Connecticut GO 3.000% 1/1/15 1,200 1,213 3 Connecticut GO 0.550% 4/15/15 5,100 5,101 3 Connecticut GO 0.650% 5/15/15 35,400 35,400 Connecticut GO 5.000% 12/1/15 (14) 29,600 32,013 3 Connecticut GO 0.680% 4/15/16 5,000 5,006 3 Connecticut GO 0.800% 5/15/16 20,000 20,000 3 Connecticut GO 0.800% 5/15/16 8,300 8,369 3 Connecticut GO 0.830% 4/15/17 4,000 4,010 3 Connecticut GO PUT 1.500% 3/1/18 17,500 17,701 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/13 1,915 1,997 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,211 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 7,610 7,758 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,129 Delaware (0.2%) Delaware GO 5.000% 10/1/12 9,445 9,521 University of Delaware Revenue PUT 0.850% 6/4/13 12,000 12,067 District of Columbia (0.6%) 1 District of Columbia GO TOB VRDO 0.250% 8/7/12 (4) 20,880 20,880 3 District of Columbia Income Tax Revenue 0.450% 12/1/13 15,000 15,000 3 District of Columbia Income Tax Revenue 0.500% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown University) 5.000% 4/1/13 5,000 5,154 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,141 3 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.630% 6/1/15 7,390 7,390 3 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.730% 6/1/16 6,000 6,001 Florida (8.4%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,398 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,380 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,083 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,279 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,816 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,175 3 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 1.900% 6/1/13 37,000 37,333 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,655 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 32,891 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,445 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,538 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,700 41,871 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 6,700 7,695 1 Collier County FL School Board COP TOB VRDO 0.130% 8/7/12 21,305 21,305 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,684 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,029 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,783 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,426 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 13,605 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 19,523 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,617 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,820 9,171 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 9,580 9,961 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 10,022 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,496 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 (4) 11,315 11,867 2 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,410 10,208 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,248 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,250 7,600 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 34,040 35,512 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 15,856 Florida Department of Management Services COP 5.000% 8/1/12 8,850 8,850 Florida Department of Management Services COP 5.000% 8/1/13 6,595 6,868 Florida Department of Transportation GO 5.000% 7/1/13 9,605 10,024 Florida Department of Transportation GO 5.000% 7/1/16 9,405 11,012 Florida Gulf Coast University Financing Corp. Capital Improvement Revenue (Parking Project) VRDO 0.160% 8/7/12 LOC 5,200 5,200 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 10,000 10,431 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,495 22,858 Florida Turnpike Authority Revenue 5.000% 7/1/13 3,825 3,988 Florida Turnpike Authority Revenue 5.000% 7/1/13 (4) 4,780 4,984 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,521 Gainesville FL Utility System Revenue VRDO 0.300% 8/1/12 18,585 18,585 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,057 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,194 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.160% 8/7/12 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/12 2,250 2,267 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/12 (4) 5,670 5,718 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,096 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,163 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,278 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,268 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,298 Jacksonville FL Capital Project Revenue VRDO 0.230% 8/7/12 LOC 31,200 31,200 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/12 12,000 12,096 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,381 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.170% 8/7/12 12,725 12,725 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.160% 8/7/12 22,085 22,085 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.170% 8/7/12 22,550 22,550 Jacksonville FL Excise Taxes Revenue 4.000% 10/1/12 1,000 1,006 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,094 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/13 1,000 1,040 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,335 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,914 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,188 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,174 Lakeland FL Hospital System Revenue (Lakeland Regional Health) 3.000% 11/15/12 500 504 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,690 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,196 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.160% 8/7/12 9,995 9,995 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.180% 8/7/12 8,940 8,940 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.330% 8/7/12 10,140 10,140 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,432 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 4,000 4,000 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,001 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.230% 8/7/12 (4) 32,570 32,570 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,154 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/13 335 340 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 522 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 535 Orange County FL School Board COP 5.000% 8/1/13 700 732 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,354 Orange County FL School Board COP 5.000% 8/1/15 2,700 3,031 Orange County FL Tourist Development Revenue 5.000% 10/1/12 7,335 7,390 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 8,077 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,436 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.160% 8/7/12 LOC 43,000 43,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/12 1,750 1,764 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,635 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,635 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,372 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,387 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,896 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 7,950 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.750% 2/1/13 (Prere.) 5,000 5,138 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.160% 8/7/12 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.180% 8/7/12 14,120 14,120 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.250% 8/7/12 20,595 20,595 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.270% 8/7/12 8,850 8,850 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/13 9,405 9,806 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,952 1 Tallahassee FL Energy System Revenue TOB VRDO 0.190% 8/7/12 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,473 Georgia (2.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,689 Atlanta GA Airport Revenue 4.000% 1/1/13 5,000 5,077 Atlanta GA Airport Revenue 4.000% 1/1/15 500 539 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,409 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,140 Atlanta GA Airport Revenue 5.000% 1/1/18 500 594 1 Atlanta GA Airport Revenue TOB VRDO 0.300% 8/7/12 (4) 11,170 11,170 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/12 3,000 3,028 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,695 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,274 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,537 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,546 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,558 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,537 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,089 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,084 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.220% 8/7/12 LOC 5,445 5,445 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,101 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,195 Georgia GO 5.000% 9/1/14 4,000 4,389 Georgia GO 4.750% 11/1/15 8,035 9,156 Georgia Road & Tollway Authority Revenue 5.000% 6/1/13 14,225 14,788 Gwinnett County GA Water & Sewer Authority Revenue 4.000% 8/1/12 10,020 10,020 Henry County GA School District GO 3.000% 12/1/13 1,500 1,554 Henry County GA School District GO 4.000% 12/1/14 2,500 2,708 Henry County GA School District GO 4.000% 12/1/15 4,000 4,458 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 10,995 11,359 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 7,500 7,665 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,342 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,000 13,770 Monroe County GA Development Authority Pollution Control Revenue (Gulf Power Co. Plant Scherer Project) PUT 2.125% 6/4/13 5,000 5,030 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,564 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.170% 8/7/12 LOC 15,830 15,830 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 3.000% 11/1/13 10,440 10,773 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,545 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 2,025 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,202 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,407 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.000% 1/1/13 1,330 1,353 Hawaii (0.5%) Hawaii GO 3.000% 12/1/13 6,000 6,219 Hawaii GO 5.000% 12/1/13 10,000 10,632 Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,134 Hawaii GO 5.000% 6/1/14 1,195 1,297 Hawaii GO 5.000% 2/1/15 3,600 4,009 Hawaii GO 5.000% 2/1/16 4,000 4,618 Hawaii GO 5.000% 7/1/16 (2) 21,765 24,550 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,527 Idaho (0.4%) Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/14 5,000 5,460 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 35,495 Illinois (5.2%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,263 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,315 1 Chicago IL Board of Education GO TOB VRDO 0.250% 8/7/12 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 2,715 2,988 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,805 1 Chicago IL GO TOB VRDO 0.160% 8/7/12 9,995 9,995 1 Chicago IL GO TOB VRDO 0.280% 8/7/12 9,990 9,990 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,925 11,799 Chicago IL O'Hare International Airport Revenue 4.000% 1/1/15 1,000 1,078 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/16 3,000 3,410 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.300% 8/7/12 (4) 7,000 7,000 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.300% 8/7/12 (4) 7,495 7,495 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.300% 8/7/12 (12) 27,185 27,185 1 Chicago IL Park District GO TOB VRDO 0.180% 8/7/12 19,540 19,540 Chicago IL Water Revenue 5.000% 11/1/18 675 825 1 Chicago IL Water Revenue TOB VRDO 0.180% 8/7/12 7,495 7,495 1 Chicago IL Water Revenue TOB VRDO 0.180% 8/7/12 7,745 7,745 Du Page & Cook Counties IL Community Consolidated School District GO 5.250% 12/1/12 (Prere.) 3,750 3,813 Illinois Development Finance Authority Revenue (St. Vincent De Paul Center) PUT 1.400% 2/28/13 11,650 11,725 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.160% 8/7/12 LOC 18,800 18,800 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.125% 2/14/13 8,325 8,358 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,215 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,571 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 1.400% 2/1/13 11,180 11,244 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,000 7,795 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,915 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,452 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.160% 8/7/12 LOC 9,000 9,000 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.170% 8/1/12 LOC 6,800 6,800 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.170% 8/7/12 LOC 6,130 6,130 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.170% 8/7/12 LOC 17,500 17,500 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/12 4,630 4,638 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,396 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 10,000 10,053 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.180% 8/1/12 2,140 2,140 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.380% 8/7/12 (4) 30,510 30,510 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,369 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,760 Illinois Finance Authority Revenue (Provena Health) VRDO 0.170% 8/1/12 LOC 4,600 4,600 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 2,000 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,674 Illinois Finance Authority Revenue (University of Chicago Medical Center) VRDO 0.170% 8/1/12 LOC 8,650 8,650 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 569 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 812 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.160% 8/7/12 2,960 2,960 Illinois GO 5.000% 1/1/16 25,945 28,995 Illinois GO 5.000% 8/1/18 22,000 25,177 Illinois GO 5.000% 8/1/19 15,000 17,208 1 Illinois GO TOB VRDO 0.650% 8/7/12 3,750 3,750 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,450 4,722 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.160% 8/7/12 34,265 34,265 Illinois Regional Transportation Authority Revenue PUT 0.650% 5/31/13 29,300 29,300 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.160% 8/7/12 8,335 8,335 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,711 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,650 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.160% 8/7/12 10,665 10,665 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/13 6,000 6,386 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/14 12,000 13,012 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/14 1,500 1,623 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/14 7,250 8,015 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,265 7,052 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 3,059 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,437 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 10,000 11,716 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,768 Illinois Unemployment Insurance Fund Building Receipts Revenue 1.500% 6/15/21 8,750 8,780 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/13 8,130 8,343 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,708 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,487 Indiana (2.4%) Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/12 1,700 1,719 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,548 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.150% 8/7/12 LOC 30,600 30,600 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/13 2,000 2,030 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/14 2,250 2,323 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,607 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 5,127 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,980 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 551 Indiana Finance Authority Lease Revenue 5.000% 11/1/12 12,130 12,273 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.180% 8/1/12 31,340 31,340 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.270% 8/7/12 9,975 9,975 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.130% 8/7/12 4,850 4,850 Indiana Finance Authority Revenue (Marion General Hospital) VRDO 0.170% 8/7/12 LOC 10,710 10,710 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,224 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 8/1/12 1,700 1,700 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 2,000 2,070 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 7,605 7,952 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 15,000 15,278 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,231 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 17,137 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,048 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 3,111 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 10,105 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 907 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,454 1 Indiana Transportation Finance Authority Highway Revenue TOB VRDO 0.180% 8/7/12 17,930 17,930 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (Waterworks Project) TOB VRDO 0.350% 8/7/12 17,060 17,060 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/13 1,000 1,044 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,231 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 35,500 36,883 Iowa (0.2%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/13 (12) 3,265 3,342 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) PUT 5.000% 8/15/12 9,500 9,517 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) VRDO 0.180% 8/1/12 LOC 4,400 4,400 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/12 1,700 1,727 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,608 Kansas (0.4%) Kansas Department of Transportation Highway Revenue VRDO 0.130% 8/7/12 12,710 12,710 Kansas Department of Transportation Highway Revenue VRDO 0.130% 8/7/12 16,400 16,400 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,044 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,714 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,440 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/12 1,000 1,012 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/13 225 235 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 2,000 2,113 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 200 214 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,000 2,182 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,060 2,248 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 355 390 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 750 860 Kentucky (0.4%) Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 4,140 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,545 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,609 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,950 4,620 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/13 3,730 3,891 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,978 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,105 1 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue TOB VRDO 0.160% 8/7/12 (13) 10,715 10,715 2 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,069 2 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,000 1,088 Louisiana (1.4%) 3 Louisiana Gasoline & Fuel Tax Revenue PUT 0.900% 6/1/13 26,300 26,322 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.150% 8/7/12 10,790 10,790 Louisiana GO 0.972% 7/15/14 35,490 35,575 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 4.000% 10/1/12 2,000 2,011 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 3,096 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,451 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,666 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.600% 10/1/12 4,000 4,006 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,043 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,561 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,069 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.300% 8/7/12 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/13 (4) 6,000 6,223 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,462 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,324 Orleans Parish LA GO 4.000% 9/1/12 (4) 1,500 1,504 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,581 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.180% 8/7/12 LOC 35,740 35,740 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.200% 8/7/12 LOC 5,335 5,335 Maryland (0.8%) Baltimore County MD GO 4.000% 2/1/15 2,900 3,162 Maryland GO 5.000% 7/15/14 1,000 1,092 Maryland GO 5.000% 8/1/15 1,455 1,654 Maryland GO 5.000% 8/1/16 27,680 32,631 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,214 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 3.000% 8/15/13 1,000 1,024 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 1,000 1,082 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.160% 8/7/12 LOC 14,500 14,500 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 8,049 Washington Suburban Sanitation District Maryland GO VRDO 0.210% 8/7/12 27,900 27,900 Massachusetts (3.9%) Boston MA GO 5.000% 2/1/18 7,965 9,732 Boston MA GO 5.000% 8/1/18 4,045 5,005 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 8/1/12 25,550 25,550 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 8/7/12 19,964 19,964 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/13 8,000 8,153 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.150% 8/7/12 21,025 21,025 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 2.000% 10/1/12 1,370 1,374 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/13 555 576 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 539 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,015 1,148 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,245 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,623 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 21,750 22,243 1 Massachusetts Development Finance Agency Revenue (Harvard University) TOB VRDO 0.180% 8/7/12 1,000 1,000 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,803 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 4.000% 1/1/13 1,400 1,416 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,328 3 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.650% 7/1/14 14,350 14,369 3 Massachusetts GO 0.530% 2/1/13 20,630 20,646 3 Massachusetts GO 0.630% 2/1/14 15,000 15,000 3 Massachusetts GO 0.680% 2/1/14 15,250 15,258 3 Massachusetts GO 0.530% 9/1/14 19,550 19,551 Massachusetts GO 5.000% 1/1/15 4,000 4,440 3 Massachusetts GO 0.550% 2/1/15 7,500 7,499 3 Massachusetts GO 0.810% 2/1/15 8,300 8,300 3 Massachusetts GO 0.600% 9/1/15 20,000 20,001 Massachusetts GO 5.000% 10/1/15 2,980 3,402 1 Massachusetts GO TOB VRDO 0.180% 8/7/12 2,740 2,740 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 8,400 8,499 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,750 6,928 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.140% 8/7/12 LOC 8,000 8,000 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 4.000% 10/1/12 5,000 5,031 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/12 2,500 2,519 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,152 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.180% 8/3/12 (4) 8,445 8,445 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.180% 8/1/12 (4) 13,900 13,900 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.180% 8/2/12 (4) 2,800 2,800 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.160% 8/7/12 4,900 4,900 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.150% 8/7/12 29,415 29,415 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.220% 8/7/12 16,175 16,175 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,846 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.160% 8/7/12 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.640% 8/7/12 LOC 14,920 14,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.640% 8/7/12 (4)LOC 19,715 19,715 Massachusetts Water Resources Authority Revenue VRDO 0.160% 8/7/12 23,335 23,335 Michigan (3.2%) 1 Detroit City School District GO TOB VRDO 0.520% 8/7/12 (4) 10,240 10,240 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 14,935 15,584 1 Detroit MI Water Supply System Revenue TOB VRDO 0.270% 8/7/12 (13) 7,500 7,500 Detroit MI Water Supply System Revenue TOB VRDO 0.400% 8/7/12 (13) 10,375 10,375 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,051 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,085 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 10,283 Michigan Building Authority Revenue 3.000% 10/15/12 1,150 1,156 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/17 6,800 8,229 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 615 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 17,015 20,913 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/17 2,500 3,025 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/18 3,640 4,474 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/14 34,710 37,783 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,765 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 20,275 24,786 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 27,026 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.170% 8/7/12 LOC 5,645 5,645 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,378 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 4,735 4,790 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,800 10,880 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 15,971 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 7,918 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,161 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,040 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,587 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 4.000% 6/1/14 1,100 1,163 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,550 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,709 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,444 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.170% 8/7/12 LOC 17,610 17,610 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 2,000 2,090 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 8,545 8,545 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 1,910 1,925 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 3,065 3,090 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,097 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,640 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 3.050% 12/3/12 9,000 9,061 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,273 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.160% 8/7/12 LOC 3,785 3,785 Oakland University of Michigan Revenue VRDO 0.160% 8/7/12 LOC 4,685 4,685 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,718 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/13 2,250 2,329 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,454 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,411 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.370% 8/7/12 (4) 5,000 5,000 University of Michigan University Revenue 4.000% 4/1/15 9,600 10,484 Wayne State University Michigan Revenue 5.000% 11/15/12 1,500 1,519 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,618 Minnesota (0.6%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,647 Minnesota GO 4.000% 8/1/12 17,810 17,810 Minnesota GO 5.000% 10/1/15 8,250 9,430 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.160% 8/7/12 9,470 9,470 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 12,501 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 13,378 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/13 1,000 1,034 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,071 Mississippi (0.6%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,058 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.130% 8/7/12 25,000 25,000 Mississippi Business Finance Corp. Revenue (Mississippi Power Co. Project) PUT 2.250% 1/15/13 6,000 6,043 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 5,021 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,914 2,3 Mississippi GO 0.680% 9/1/17 6,000 6,000 1 Mississippi GO TOB VRDO 0.150% 8/7/12 3,680 3,680 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.230% 8/7/12 11,600 11,600 Missouri (0.9%) Missouri GO 5.000% 10/1/15 2,500 2,860 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.000% 12/1/13 1,000 1,058 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.250% 8/7/12 LOC 18,550 18,550 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.250% 8/7/12 LOC 41,200 41,200 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.250% 8/7/12 LOC 18,025 18,025 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,500 15,718 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/13 800 815 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/14 1,000 1,046 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 2,045 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,521 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 3,035 3,092 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,512 Nebraska (0.2%) 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.250% 8/7/12 (13) 10,060 10,060 Municipal Energy Agency of Nebraska Power Supply System Revenue 2.000% 4/1/13 715 723 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/14 600 624 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 583 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,111 1 Nebraska Public Power District Revenue TOB VRDO 0.160% 8/7/12 (13) 5,665 5,665 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.180% 8/7/12 2,840 2,840 University of Nebraska Student Fee Revenue 1.000% 7/1/13 1,250 1,259 University of Nebraska Student Fee Revenue 5.000% 7/1/14 1,100 1,194 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,608 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,328 Nevada (0.6%) Clark County NV GO 5.000% 11/1/12 6,755 6,835 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.000% 7/1/13 2,000 2,056 Clark County NV School District GO 5.000% 6/15/13 (14) 9,645 10,039 Clark County NV School District GO 5.250% 6/15/13 (14) 20,335 21,209 1 Clark County NV Water Reclamation District GO TOB VRDO 0.160% 8/7/12 14,800 14,800 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 500 519 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 271 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 560 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/13 4,000 4,142 1 Nevada System of Higher Education University Revenue TOB VRDO 0.210% 8/7/12 7,500 7,500 New Hampshire (0.3%) New Hampshire GO 5.000% 8/15/14 2,500 2,736 New Hampshire GO 5.000% 2/15/15 1,285 1,432 New Hampshire GO 5.000% 8/15/15 5,000 5,679 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.230% 8/7/12 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.210% 8/7/12 15,750 15,750 New Jersey (3.5%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (ETM) 5,350 5,418 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 4,650 4,709 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,495 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,238 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,384 New Jersey Building Authority Revenue 5.000% 12/15/12 11,145 11,337 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 12,429 New Jersey COP 5.000% 6/15/13 5,000 5,192 New Jersey COP 5.000% 6/15/14 5,120 5,507 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 17,132 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,829 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 13,500 15,219 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,712 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,714 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 13,515 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,631 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,808 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,125 6,006 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,820 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 8,200 8,614 New Jersey GO 6.000% 2/15/13 6,560 6,766 New Jersey GO 6.000% 2/15/13 15,000 15,471 1 New Jersey GO TOB VRDO 0.200% 8/1/12 9,720 9,720 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/12 3,995 4,024 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 4.000% 7/1/13 1,000 1,031 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,152 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,213 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,261 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,302 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/13 3,035 3,151 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,806 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,634 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,800 New Jersey State Variable TRAN 0.495% 8/1/12 100,000 100,004 New Jersey Transportation Corp. COP 5.500% 9/15/12 (2) 1,650 1,660 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 1,000 1,020 New Jersey Transportation Trust Fund Authority Transportation System Revenue 4.000% 6/15/13 1,000 1,032 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 6,106 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,307 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,543 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.180% 8/7/12 LOC 7,400 7,400 1,3 New Jersey Turnpike Authority Revenue PUT 0.900% 12/22/14 2,500 2,505 1,3 New Jersey Turnpike Authority Revenue PUT 0.900% 12/22/14 20,000 20,043 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.370% 8/7/12 (4) 6,500 6,500 Rutgers State University New Jersey Revenue VRDO 0.150% 8/1/12 1,350 1,350 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 14,000 14,704 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 16,385 17,166 New Mexico (1.1%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,804 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,174 New Mexico GO 5.000% 3/1/13 5,535 5,690 New Mexico GO 5.000% 3/1/13 7,845 8,064 New Mexico GO 5.000% 3/1/14 9,405 10,103 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.150% 8/7/12 8,500 8,500 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.170% 8/7/12 26,990 26,990 New Mexico Severance Tax Revenue 5.000% 7/1/13 27,900 29,128 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,815 6,572 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 10,366 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,841 New York (13.7%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 4,620 4,778 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 1,350 1,396 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,076 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,114 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,150 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 4,052 Long Island NY Power Authority Electric System Revenue 2.000% 9/1/12 2,000 2,003 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,600 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,115 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 9,274 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,963 Long Island NY Power Authority Electric System Revenue VRDO 0.140% 8/7/12 LOC 21,100 21,100 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.150% 8/7/12 LOC 3,465 3,465 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/14 1,795 1,934 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,385 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,384 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.150% 8/7/12 39,500 39,500 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.160% 8/7/12 23,500 23,500 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.260% 8/7/12 13,100 13,100 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 829 Nassau County NY Sewer & Storm Water Finance Authority System Revenue 5.000% 11/1/12 4,980 5,035 Nassau County NY TAN 2.500% 9/30/12 15,000 15,041 Nassau Health Care Corp. New York RAN 3.125% 12/15/12 (4) 6,000 6,054 New York City NY GO 5.000% 8/1/12 27,760 27,760 New York City NY GO 5.250% 8/1/12 (ETM) 1,215 1,215 New York City NY GO 5.250% 8/1/12 7,320 7,320 New York City NY GO 0.180% 8/3/12 (4) 24,550 24,550 New York City NY GO 0.180% 8/6/12 (4) 35,075 35,075 New York City NY GO 0.180% 8/6/12 (12) 16,200 16,200 New York City NY GO 0.290% 8/1/12 (4) 38,900 38,900 New York City NY GO 5.500% 2/1/13 (Prere.) 180 185 New York City NY GO 4.000% 3/1/13 2,710 2,769 New York City NY GO 5.000% 2/1/14 3,500 3,743 New York City NY GO 5.000% 8/1/14 11,525 12,573 New York City NY GO 5.000% 8/1/14 10,000 10,909 New York City NY GO 5.000% 8/1/15 1,500 1,696 New York City NY GO 5.250% 8/1/15 10,805 11,857 New York City NY GO 5.500% 8/1/15 9,495 9,732 New York City NY GO 5.000% 8/1/16 5,000 5,832 New York City NY GO 5.000% 8/1/18 3,250 3,954 New York City NY GO 5.000% 8/1/19 15,000 18,445 1 New York City NY GO TOB VRDO 0.160% 8/7/12 6,845 6,845 1 New York City NY GO TOB VRDO 0.230% 8/7/12 8,250 8,250 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,652 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.900% 11/1/14 4,000 4,002 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 17,000 17,043 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.500% 12/27/13 27,745 27,860 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.160% 8/7/12 130 130 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.170% 8/7/12 6,400 6,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 (4) 5,100 5,536 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 8/1/12 7,805 7,805 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.150% 8/7/12 3,000 3,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.150% 8/7/12 5,840 5,840 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 8/7/12 2,970 2,970 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 8/7/12 13,000 13,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 8/1/12 5,740 5,740 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.180% 8/1/12 6,200 6,200 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.160% 8/2/12 5,000 5,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.190% 8/7/12 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 0.180% 8/3/12 (4) 58,300 58,300 New York City NY Transitional Finance Authority Future Tax Revenue 0.280% 8/2/12 (4) 8,900 8,900 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 15,860 16,808 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 28,475 30,166 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 8,740 9,650 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 17,010 18,769 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 10,000 11,451 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 4,000 4,719 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,798 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 8/1/12 3,450 3,450 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.170% 8/7/12 2,200 2,200 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 8/7/12 1,000 1,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.170% 8/7/12 30,800 30,800 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 7,209 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.160% 8/7/12 17,865 17,865 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 3,000 3,234 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,945 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,853 2 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,843 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,349 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,680 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 6,184 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,837 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/15 (14) 5,000 5,279 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.150% 8/7/12 (13) 20,000 20,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.550% 11/1/12 11,500 11,500 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.700% 11/1/13 17,000 17,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.830% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 3.000% 11/15/13 725 750 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,000 1,078 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,276 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,300 1,479 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,129 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,635 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,000 1,192 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/17 (2) 12,000 12,177 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/12 20,000 20,258 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 20,710 21,842 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 3,913 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.160% 8/7/12 (13) 19,780 19,780 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.160% 8/7/12 8,995 8,995 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.170% 8/7/12 7,500 7,500 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 760 824 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 500 572 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,881 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,637 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.160% 8/7/12 4,880 4,880 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/12 7,025 7,038 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 1,990 2,210 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 17 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 4,985 5,638 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/13 2,000 2,080 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,150 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,214 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,714 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,965 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,323 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,949 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 9,660 10,387 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 15,730 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,797 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.160% 8/7/12 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.230% 8/7/12 6,500 6,500 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.160% 8/7/12 1,500 1,500 New York State Dormitory Authority Revenue (School Districts Financing Program) 3.000% 10/1/12 1,645 1,652 New York State Dormitory Authority Revenue (School Districts Financing Program) 3.000% 10/1/12 3,525 3,540 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/13 2,220 2,305 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,536 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 2,000 2,138 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 5,151 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,875 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,835 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,130 3,667 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 4,045 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,561 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/13 15,095 15,711 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,351 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,124 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,063 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,063 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.140% 8/7/12 LOC 1,800 1,800 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.170% 8/7/12 7,100 7,100 1 New York State Local Government Assistance Corp. Revenue TOB VRDO 0.230% 8/7/12 6,305 6,305 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 26,450 26,450 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/12 6,955 7,073 New York State Thruway Authority Revenue 4.000% 1/1/15 2,000 2,155 New York State Thruway Authority Revenue 5.000% 1/1/17 2,000 2,323 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,771 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,500 2,648 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,823 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 16,675 17,661 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 3,096 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 9,267 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 16,750 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,824 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 30,429 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 14,475 14,759 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 4,000 4,079 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 30,891 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,669 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.150% 8/7/12 13,420 13,420 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.150% 8/7/12 24,725 24,725 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.150% 8/7/12 LOC 15,065 15,065 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,418 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/13 11,000 11,336 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 21,483 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,783 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,493 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.264% 8/1/12 30,400 30,384 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.180% 8/7/12 9,500 9,500 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/12 500 504 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/12 1,400 1,415 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,521 North Carolina (3.0%) Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,689 Charlotte NC GO 5.000% 7/1/15 850 964 Charlotte NC GO 5.000% 7/1/18 5,000 6,180 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,388 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,654 1 Charlotte-Mecklenburg Hospital North Carolina Health Care Authority Health Care System Revenue (Carolinas Healthcare System) TOB VRDO 0.230% 8/7/12 3,350 3,350 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/13 250 255 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 598 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.270% 8/7/12 (4) 6,000 6,000 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.270% 8/7/12 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.270% 8/7/12 (4) 6,565 6,565 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/13 2,700 2,775 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,375 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.150% 8/7/12 26,365 26,365 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.160% 8/7/12 LOC 2,545 2,545 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.430% 9/1/12 32,500 32,500 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 6,000 6,122 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/13 (Prere.) 8,000 8,176 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 2,170 2,302 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,497 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 2,000 2,199 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.300% 1/1/15 3,500 3,569 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,810 2 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,055 8,161 North Carolina GAN 5.000% 3/1/13 11,740 12,066 North Carolina GO 5.500% 3/1/13 9,000 9,280 North Carolina GO 5.000% 3/1/17 5,000 5,573 1 North Carolina Infrastructure Financial Corp. Capital Improvements COP TOB VRDO 0.140% 8/7/12 19,000 19,000 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.220% 8/7/12 LOC 26,985 26,985 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 2.000% 10/1/13 1,000 1,016 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.150% 8/7/12 LOC 2,000 2,000 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.230% 8/7/12 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.180% 8/7/12 LOC 19,960 19,960 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) 4.000% 10/1/13 1,055 1,095 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/13 1,560 1,620 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,495 2,703 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,670 North Carolina Municipal Power Agency Revenue 5.250% 1/1/13 6,000 6,123 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 4,540 4,641 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 9,635 9,843 North Carolina Turnpike Authority Revenue 3.000% 7/1/13 1,205 1,235 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,535 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,904 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,462 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 2,060 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.190% 8/7/12 44,325 44,325 Wake County NC GO 4.000% 2/1/14 16,060 16,955 Ohio (3.4%) Akron OH BAN 1.125% 11/15/12 15,000 15,026 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.170% 8/7/12 LOC 5,200 5,200 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/12 5,640 5,661 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 22,660 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,164 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,746 Central OH Solid Waste Authority Revenue 4.000% 12/1/16 1,700 1,934 Central OH Solid Waste Authority Revenue 4.000% 12/1/17 1,675 1,939 Columbus OH GO 5.000% 7/1/15 2,310 2,618 Columbus OH GO 5.000% 7/1/15 3,000 3,401 Columbus OH GO 5.000% 7/1/16 6,760 7,947 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.140% 8/7/12 13,730 13,730 3 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.600% 6/3/13 10,000 10,000 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 8/7/12 16,630 16,630 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.160% 8/7/12 19,170 19,170 Hocking Technical College District Ohio (Residence Hall Facilities Project) COP VRDO 0.170% 8/7/12 LOC 10,700 10,700 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.160% 8/7/12 LOC 29,300 29,300 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,448 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 4.750% 8/1/12 14,000 14,000 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,619 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,132 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,660 Ohio Common Schools GO 5.000% 3/15/18 10,860 13,156 Ohio Conservation Projects GO 5.000% 8/1/14 15,000 16,379 Ohio GO 5.000% 8/1/12 9,800 9,800 Ohio GO 5.000% 9/15/14 10,000 10,969 Ohio GO 5.000% 9/15/15 10,000 11,379 Ohio GO 5.000% 9/15/16 10,000 11,767 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.170% 8/7/12 LOC 2,390 2,390 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,291 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.160% 8/7/12 LOC 24,075 24,075 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,665 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,090 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,126 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 694 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 8/1/12 1,800 1,800 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 662 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 545 Ohio Infrastructure Improvement GO 4.000% 8/1/12 12,315 12,315 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 9/4/12 3,000 3,000 Ohio State University General Receipts Revenue 5.000% 6/1/13 1,150 1,195 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 8/7/12 9,880 9,880 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) 1.750% 6/1/13 3,100 3,135 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.625% 1/2/13 4,000 4,033 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,640 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,809 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,563 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,000 1,168 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,593 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,245 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,658 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,589 Wright State University Ohio General Revenue 3.000% 5/1/13 335 340 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,225 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,380 Oklahoma (0.4%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.160% 8/7/12 (13) 26,100 26,100 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/12 1,875 1,878 3 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.900% 8/1/13 6,190 6,201 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.230% 8/7/12 7,041 7,041 Oregon (0.4%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,077 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,157 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/13 1,285 1,318 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,208 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,582 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/13 1,000 1,028 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 521 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,116 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,642 Oregon GO 5.000% 5/1/16 2,000 2,334 Oregon GO 5.000% 5/1/16 3,500 4,084 Oregon GO 5.000% 11/1/16 3,000 3,560 Oregon GO 5.000% 5/1/18 1,125 1,382 Oregon GO 5.000% 5/1/18 1,500 1,843 Oregon GO 5.000% 11/1/18 3,750 4,662 Oregon Health Sciences University Revenue 4.000% 7/1/14 1,000 1,059 Oregon Health Sciences University Revenue 5.000% 7/1/16 500 574 Oregon Health Sciences University Revenue 5.000% 7/1/18 1,000 1,191 Pennsylvania (5.5%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,443 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/13 13,000 13,458 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/13 1,000 1,029 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 11,306 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,050 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 9,262 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 822 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,187 3 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.200% 8/1/13 10,000 10,001 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.160% 8/7/12 48,200 48,200 Delaware County PA GO 5.000% 10/1/12 1,115 1,124 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 10,000 10,104 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 8/7/12 LOC 30,200 30,200 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 8/7/12 LOC 16,000 16,000 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.160% 8/7/12 5,000 5,000 Governor Mifflin PA School District GO VRDO 0.230% 8/7/12 (4) 12,550 12,550 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.230% 8/7/12 LOC 3,500 3,500 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/13 2,000 2,075 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,864 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.150% 8/7/12 13,700 13,700 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.150% 8/7/12 6,970 6,970 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.150% 8/7/12 9,055 9,055 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.150% 8/7/12 9,855 9,855 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,429 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,109 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,342 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,598 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,463 Pennsylvania GO 5.000% 4/15/13 10,745 11,109 Pennsylvania GO 4.000% 7/15/13 16,995 17,609 Pennsylvania GO 5.000% 9/1/13 4,300 4,522 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 13,159 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,481 Pennsylvania GO 5.000% 9/1/15 (4) 34,225 37,430 Pennsylvania GO 5.000% 6/1/17 18,565 22,315 Pennsylvania GO 5.000% 7/1/18 2,675 3,286 Pennsylvania GO 5.000% 11/15/18 2,885 3,573 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.170% 8/7/12 LOC 5,040 5,040 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,714 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 3,000 3,121 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 13,945 14,509 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,672 Pennsylvania State University Revenue 5.250% 8/15/12 5,980 5,992 1 Pennsylvania State University Revenue TOB VRDO 0.650% 8/7/12 12,655 12,655 1 Pennsylvania Turnpike Commission Registration Fee Revenue TOB VRDO 0.280% 8/7/12 (4) 9,735 9,735 3 Pennsylvania Turnpike Commission Revenue 0.770% 12/1/12 12,000 12,008 Pennsylvania Turnpike Commission Revenue 2.000% 12/1/12 3,105 3,120 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 8,095 8,691 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,632 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.300% 8/7/12 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.160% 8/7/12 27,033 27,032 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/12 3,000 3,010 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,077 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,440 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.150% 8/7/12 5,400 5,400 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,187 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,742 Pittsburgh PA GO 5.000% 9/1/12 (4) 9,475 9,509 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.180% 8/7/12 LOC 72,750 72,750 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.270% 8/7/12 6,200 6,200 Uniontown PA Area School District GO 5.500% 10/1/12 (Prere.) 9,950 10,038 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/12 8,090 8,138 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 3.500% 7/1/13 1,830 1,867 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,433 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 10/1/12 4,000 4,031 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.210% 8/7/12 LOC 18,715 18,715 South Carolina (0.8%) Charleston County SC GO 5.250% 11/1/15 3,270 3,777 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.170% 8/7/12 7,400 7,400 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,712 1 Greer SC Combined Utility System Revenue TOB VRDO 0.180% 8/7/12 (13) 9,640 9,640 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,226 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 2,000 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,192 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 2,043 South Carolina GO 5.000% 4/1/16 2,275 2,646 South Carolina GO 5.000% 4/1/16 30 35 South Carolina GO 5.000% 4/1/16 6,475 7,532 South Carolina GO 5.000% 4/1/16 1,450 1,687 South Carolina GO 5.000% 4/1/16 7,260 8,446 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/13 1,000 1,022 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,120 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,093 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) PUT 2.875% 2/1/15 2,000 2,048 South Carolina Ports Authority Revenue 4.000% 7/1/13 1,000 1,032 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,573 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,194 1 South Carolina Public Service Authority Revenue TOB VRDO 0.180% 8/1/12 4,300 4,300 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 15,512 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,881 Tennessee (1.4%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/13 645 664 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.210% 8/7/12 7,435 7,435 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,525 Memphis TN Electric System Revenue 5.000% 12/1/14 25,955 28,701 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 28,677 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.550% 10/1/15 36,500 36,499 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,537 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,723 Shelby County TN GO VRDO 0.150% 8/7/12 12,250 12,250 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 4.000% 9/1/12 6,135 6,153 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 10,050 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,500 2,716 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/13 5,965 6,080 Tennessee GO 5.000% 5/1/14 3,000 3,247 Tennessee School Bond Authority Revenue 5.000% 5/1/13 5,460 5,659 Texas (12.0%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/14 2,000 2,207 1 Brownsville TX Utility System Revenue TOB VRDO 0.370% 8/7/12 (4) 6,060 6,060 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.250% 8/7/12 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.150% 8/7/12 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,894 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 3,001 Dallas TX GO 5.000% 2/15/14 3,900 4,179 Dallas TX GO 5.000% 2/15/15 6,295 7,016 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,569 Dallas-Fort Worth TX International Airport Revenue 2.000% 11/1/12 5,485 5,508 Dallas-Fort Worth TX International Airport Revenue 2.000% 11/1/12 13,835 13,893 Dallas-Fort Worth TX International Airport Revenue 4.000% 11/1/12 3,500 3,532 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,223 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,241 Denton TX Independent School District GO VRDO 0.210% 8/7/12 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,536 Fort Bend County TX GO 4.000% 3/1/13 1,305 1,334 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,000 1,156 Frisco TX GO 4.000% 2/15/15 1,580 1,721 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,161 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 5,000 5,097 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/12 17,000 17,279 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/13 4,335 4,438 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/14 5,915 6,292 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 885 Harris County TX GO 5.000% 10/1/12 3,000 3,024 Harris County TX GO 6.000% 8/1/14 (14) 23,045 25,617 1 Harris County TX GO TOB VRDO 0.160% 8/7/12 (13) 9,600 9,600 1 Harris County TX GO TOB VRDO 0.180% 8/7/12 13,395 13,395 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.170% 8/7/12 58,600 58,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.180% 8/1/12 (ETM) 2,485 2,485 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.190% 8/1/12 24,300 24,300 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.200% 8/7/12 10,000 10,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.180% 8/7/12 5,860 5,860 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 6,000 6,012 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 3,250 3,257 2,3 Harris County TX Toll Road Revenue 0.000% 8/15/17 3,150 3,149 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 9,950 9,969 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,158 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,228 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/13 3,000 3,147 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,409 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,168 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,455 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,771 Houston TX Independent School District GO PUT 2.000% 6/1/14 11,370 11,647 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,521 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,718 Houston TX Utility System Revenue 5.250% 5/15/15 (14) 1,020 1,107 3 Houston TX Utility System Revenue PUT 0.700% 6/1/15 45,500 45,588 1 Houston TX Utility System Revenue TOB VRDO 0.150% 8/1/12 (13) 5,400 5,400 1 Houston TX Utility System Revenue TOB VRDO 0.180% 8/7/12 9,995 9,995 1 Houston TX Utility System Revenue TOB VRDO 0.190% 8/7/12 25,395 25,395 1 Houston TX Utility System Revenue TOB VRDO 0.230% 8/7/12 17,540 17,540 1 Houston TX Utility System Revenue TOB VRDO 0.150% 8/15/12 LOC 45,000 45,000 Houston TX Water & Sewer System Revenue 5.250% 12/1/12 (Prere.) 10,260 10,431 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,794 Katy TX Independent School District GO PUT 0.816% 8/15/15 25,000 25,000 Katy TX Independent School District GO PUT 1.600% 8/15/17 2,500 2,504 Lone Star College System Texas GO 5.000% 8/15/12 615 616 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 11 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,399 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 1,999 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,224 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/13 1,000 1,038 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,624 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,422 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) PUT 3.050% 10/16/12 16,570 16,657 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.550% 10/1/12 13,500 13,500 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,625 1,743 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 891 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,178 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 2,002 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,400 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 20,000 20,378 North Texas Tollway Authority System Revenue VRDO 0.170% 8/7/12 LOC 33,000 33,000 Northside TX Independent School District GO PUT 1.500% 8/1/12 17,000 17,000 Northside TX Independent School District GO PUT 1.750% 6/1/13 19,200 19,299 Northside TX Independent School District GO PUT 0.950% 8/1/13 18,825 18,953 Northside TX Independent School District GO PUT 1.350% 6/1/14 20,985 21,261 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,289 1 Northside TX Independent School District GO TOB VRDO 0.160% 8/7/12 5,225 5,225 Plano TX Independent School District GO 4.000% 2/15/13 1,210 1,234 1 Port Arthur TX Independent School District GO TOB VRDO 0.160% 8/7/12 (12) 9,125 9,125 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 515 528 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 9,410 9,648 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 8,000 8,207 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,691 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 15,872 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.160% 8/7/12 5,865 5,865 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.230% 8/7/12 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.230% 8/7/12 11,985 11,985 San Antonio TX GO PUT 1.150% 12/3/12 17,965 18,012 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) 5.000% 11/15/14 1,600 1,759 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/12 2,745 2,750 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/13 1,155 1,199 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,900 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) 5.000% 12/1/15 1,580 1,796 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/13 2,000 2,056 Texas GO 5.000% 10/1/12 7,000 7,057 Texas GO 5.000% 10/1/13 7,500 7,920 Texas GO 5.000% 10/1/14 8,470 9,324 Texas GO 5.000% 10/1/15 10,905 12,469 1 Texas GO TOB VRDO 0.150% 8/7/12 29,750 29,750 1 Texas GO TOB VRDO 0.150% 8/7/12 12,140 12,140 1 Texas GO TOB VRDO 0.160% 8/7/12 13,900 13,900 1 Texas GO TOB VRDO 0.230% 8/7/12 12,190 12,190 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 22,721 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 10,000 11,100 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 39,033 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 9,212 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/17 3,205 3,672 Texas State University System Revenue 5.000% 3/15/13 1,000 1,030 Texas TRAN 2.500% 8/30/12 110,000 110,209 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,365 20,503 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.160% 8/7/12 11,700 11,700 1 Texas Transportation Commission Revenue TOB VRDO 0.160% 8/7/12 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,480 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,745 Tyler TX Independent School District GO 3.750% 2/15/13 2,150 2,191 University of North Texas Revenue 5.000% 4/15/15 880 984 University of North Texas Revenue 5.000% 4/15/16 1,000 1,157 University of North Texas Revenue 5.000% 4/15/17 725 861 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,491 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 26,124 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.180% 8/7/12 4,500 4,500 University of Texas System Revenue Financing System Revenue VRDO 0.140% 8/7/12 27,075 27,075 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.160% 8/7/12 51,730 51,730 Utah (0.5%) Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/14 4,335 4,568 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,445 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,225 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,780 1 Utah Board of Regents Student Loan Revenue TOB VRDO 0.140% 8/7/12 LOC 7,505 7,505 Utah GO 4.000% 7/1/14 10,740 11,508 Utah GO 5.000% 7/1/14 4,000 4,362 Utah GO 5.000% 7/1/18 6,000 7,416 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,563 Virginia (1.2%) Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 15,274 Norfolk VA BAN 3.000% 1/1/14 5,000 5,012 Norfolk VA Water Revenue 5.000% 11/1/18 725 894 1 Richmond VA Public Utility Revenue TOB VRDO 0.230% 8/7/12 7,490 7,490 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 2,022 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 4,082 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 3,525 3,610 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 2,010 2,058 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 11,615 14,266 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.230% 8/7/12 9,705 9,705 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/12 6,525 6,525 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,450 Virginia Public Building Authority Revenue 5.000% 8/1/12 1,100 1,100 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,264 Virginia Public School Authority Revenue 4.000% 8/1/12 6,435 6,435 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 21,876 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 13,005 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,696 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,553 Washington (2.6%) 1 Bellevue WA GO TOB VRDO 0.300% 8/7/12 5,445 5,445 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.160% 8/7/12 8,280 8,280 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,649 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/16 (2) 11,985 13,518 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/13 5,000 5,219 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,559 King County WA GO 5.000% 1/1/18 2,000 2,420 King County WA GO 5.000% 7/1/18 7,515 9,196 1 King County WA Sewer Revenue TOB VRDO 0.150% 8/7/12 25,355 25,355 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.150% 8/7/12 8,100 8,100 Spokane County WA School District No. 81 GO 5.125% 6/1/13 (Prere.) 4,985 5,189 1 TES Properties Washington Lease Revenue TOB VRDO 0.160% 8/7/12 10,120 10,120 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/13 5,050 5,271 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 9,655 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 10,318 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,415 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,038 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 16,959 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 39,645 48,837 Washington GO 5.000% 1/1/13 10,535 10,747 Washington GO 5.000% 1/1/13 13,605 13,879 Washington GO 5.000% 2/1/13 5,285 5,412 Washington GO 5.000% 1/1/15 (2) 4,500 4,996 Washington GO 5.000% 1/1/16 5,000 5,756 1 Washington GO TOB VRDO 0.180% 8/1/12 700 700 1 Washington GO TOB VRDO 0.160% 8/7/12 5,030 5,030 1 Washington GO TOB VRDO 0.160% 8/7/12 6,325 6,325 1 Washington GO TOB VRDO 0.160% 8/7/12 6,145 6,145 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) 2.000% 2/1/13 1,750 1,764 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/12 1,625 1,628 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,509 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,693 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/12 1,315 1,329 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 3.000% 10/1/14 1,000 1,048 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 879 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,626 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 808 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,617 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.170% 8/7/12 27,670 27,670 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,055 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 4,989 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 4,874 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,172 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,350 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,464 West Virginia University Revenue 3.000% 10/1/12 1,000 1,005 West Virginia University Revenue 5.000% 10/1/16 725 850 3 West Virginia University Revenue PUT 0.800% 10/1/14 12,500 12,502 Wisconsin (1.1%) Wisconsin GO 5.000% 5/1/14 6,490 7,020 Wisconsin GO 5.000% 5/1/15 10,000 11,246 Wisconsin GO 4.000% 11/1/16 6,000 6,847 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,056 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,100 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.230% 8/7/12 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/13 1,500 1,547 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/13 6,000 6,256 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,459 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,645 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 753 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,624 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,411 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 15,378 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.160% 8/7/12 LOC 9,965 9,965 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.180% 8/7/12 LOC 3,860 3,860 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.170% 8/7/12 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/12 (4) 1,330 1,330 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,362 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 1,500 1,566 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,968 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,844 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 751 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,426 Wisconsin Transportation Revenue 5.000% 7/1/13 (Prere.) 4,000 4,174 Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,674 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,444 Total Tax-Exempt Municipal Bonds (Cost $11,386,508) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 4 Vanguard Municipal Cash Management Fund (Cost $39,692) 0.147% 39,691,622 Total Investments (101.4%) (Cost $11,426,200) Other Assets and Liabilities-Net (-1.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $1,843,758,000, representing 16.2% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of july 3 1, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). Short-Term Tax-Exempt Fund (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 11,523,042 — Temporary Cash Investments 39,692 — — Total 39,692 11,523,042 — C. At July 31, 2012, the cost of investment securities for tax purposes was $11,430,107,000. Net unrealized appreciation of investment securities for tax purposes was $132,627,000, consisting of unrealized gains of $132,732,000 on securities that had risen in value since their purchase and $105,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Alabama (0.9%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,200 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,812 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,297 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,931 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 68,648 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 71,366 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 73,438 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 15,896 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,740 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,293 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,851 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,773 Auburn University Alabama General Fee Revenue 5.000% 6/1/27 5,035 6,124 Auburn University Alabama General Fee Revenue 5.000% 6/1/30 1,000 1,194 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,558 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,113 Huntsville AL GO 5.000% 3/1/26 2,540 3,087 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,167 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,744 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,268 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 4,096 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 10,000 10,770 Jefferson County AL Sewer Revenue (Capital Improvement) 5.000% 8/1/12 (Prere.) 15,040 15,040 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,843 Alaska (0.1%) Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 4,273 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 15,975 15,927 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,128 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 14,386 Arizona (2.5%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,764 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,787 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,902 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,353 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,925 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,181 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,516 Arizona COP 5.000% 9/1/25 (4) 10,000 11,088 Arizona COP 5.000% 9/1/27 (4) 5,000 5,493 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 11,093 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,272 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.180% 8/7/12 LOC 42,290 42,290 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 21,323 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 17,480 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 17,370 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 16,066 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 38,705 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 27,626 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 30,191 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 24,353 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 15,188 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,720 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,398 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,708 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,848 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,682 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 13,393 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,933 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 12,183 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 11,579 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,705 Arizona Transportation Board Highway Revenue 5.000% 7/1/17 9,460 10,644 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 10,035 11,505 Arizona Transportation Board Highway Revenue 5.000% 7/1/23 8,180 8,824 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 2,000 2,152 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,894 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,770 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,440 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,778 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 6,176 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,812 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,306 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,734 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,711 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,947 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,262 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 4,168 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,184 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,454 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 15,251 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.170% 8/7/12 LOC 9,900 9,900 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,889 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,415 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,637 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,836 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 7,349 Maricopa County AZ Unified School District GO 5.000% 7/1/21 11,915 14,898 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,668 Maricopa County AZ Unified School District GO 5.000% 7/1/22 (ETM) 4,810 6,192 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 12,243 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,709 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,511 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,709 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,535 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/25 5,000 5,642 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,644 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 10,958 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 15,146 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,840 8,509 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 19,000 20,621 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 6,090 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 6,077 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,720 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 3,044 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,699 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/28 4,890 5,886 Phoenix AZ GO 5.000% 7/1/20 5,150 6,016 1 Phoenix AZ GO TOB VRDO 0.140% 8/7/12 17,085 17,085 1 Salt River AZ Project Agricultural Improvement and Power District Electric System Revenue TOB VRDO 0.180% 8/1/12 20,085 20,085 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,167 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 5,184 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 11,729 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,225 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,515 Salt Verde AZ Financial Project Revenue 5.250% 12/1/21 3,500 3,784 Salt Verde AZ Financial Project Revenue 5.250% 12/1/22 3,790 4,091 Salt Verde AZ Financial Project Revenue 5.250% 12/1/23 8,335 9,009 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 4,485 4,850 Salt Verde AZ Financial Project Revenue 5.250% 12/1/25 18,880 20,405 Salt Verde AZ Financial Project Revenue 5.250% 12/1/26 2,645 2,856 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 8,050 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,555 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,710 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 15,808 Tucson AZ GO 7.375% 7/1/13 3,750 3,981 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,139 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,124 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,736 Arkansas (0.2%) Pulaski County AR Health Facilities Board Revenue (St. Vincent Infirmary - Catholic Health Initiatives) VRDO 0.170% 8/7/12 25,700 25,700 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,559 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,646 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/24 4,330 5,562 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,215 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,545 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,305 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,768 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 2,045 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 3,055 3,833 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 4,000 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 4,146 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 3,134 California (11.3%) Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 6,009 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 6,309 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 1,245 1,249 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,669 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 17,343 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 7,000 8,146 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 20,195 23,141 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/23 26,400 30,047 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.230% 8/7/12 9,325 9,325 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 2,729 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 4,142 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,815 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 9,060 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 12,000 14,656 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 44,535 55,043 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 25,053 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 37,275 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,657 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 12,316 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 22,616 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/13 3,000 3,094 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 2,000 2,201 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 3,070 3,292 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 3,182 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,739 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 5,000 5,879 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 28,925 31,521 California Economic Recovery Bonds GO 5.000% 7/1/15 41,775 45,264 California Economic Recovery Bonds GO 5.000% 7/1/20 29,500 35,945 California Economic Recovery Bonds GO 5.250% 7/1/21 50,000 60,988 California Educational Facilities Authority Revenue (St. Mary's College of California) VRDO 0.230% 8/7/12 LOC 17,000 17,000 California GO 5.250% 8/1/13 (Prere.) 19,415 20,393 California GO 5.250% 10/1/13 (14) 5,615 5,933 California GO 5.250% 2/1/14 585 614 California GO 5.000% 6/1/14 (Prere.) 8,580 9,283 California GO 5.000% 8/1/14 6,355 6,921 California GO 5.250% 11/1/14 10,000 10,607 California GO 5.000% 3/1/15 6,000 6,659 California GO 5.250% 11/1/15 10,225 10,839 California GO 6.000% 2/1/16 1,500 1,768 California GO 5.000% 4/1/16 10,000 11,485 California GO 5.000% 9/1/16 8,000 9,306 California GO 5.000% 3/1/17 3,000 3,528 California GO 5.000% 4/1/17 9,500 11,193 California GO 5.000% 4/1/17 13,050 15,376 3 California GO 0.900% 5/1/17 3,500 3,506 California GO 5.000% 10/1/17 20,000 23,813 California GO 5.500% 4/1/18 45,035 55,054 California GO 6.000% 4/1/18 11,480 14,374 California GO 5.000% 9/1/18 33,800 38,903 California GO 5.000% 12/1/18 85 91 California GO 5.500% 4/1/19 5,000 6,181 California GO 5.000% 10/1/19 10,000 12,130 California GO 5.000% 4/1/20 18,000 21,360 California GO 5.000% 8/1/20 18,970 21,808 California GO 5.000% 11/1/20 (14) 5,000 5,871 California GO 5.250% 11/1/20 9,000 9,509 California GO 5.000% 2/1/21 13,000 13,661 California GO 5.000% 12/1/21 16,365 19,134 California GO 5.000% 3/1/22 6,375 7,116 California GO 5.000% 3/1/22 (2) 9,225 10,160 California GO 5.250% 9/1/22 35,000 43,790 California GO 5.250% 10/1/22 15,000 17,761 California GO 5.000% 3/1/23 29,000 32,217 California GO 5.000% 3/1/23 36,120 39,711 California GO 5.125% 11/1/23 7,000 7,359 California GO 5.000% 3/1/24 30,115 33,348 California GO 5.500% 8/1/26 23,665 27,692 California GO 5.250% 10/1/27 26,440 31,199 California GO 5.750% 4/1/29 2,395 2,831 California GO 5.000% 10/1/29 27,000 30,347 California GO 5.250% 3/1/30 29,500 33,864 California GO 5.750% 4/1/31 79,190 93,515 California GO 5.000% 6/1/31 3,000 3,213 California GO 6.500% 4/1/33 54,500 68,074 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/13 2,000 2,049 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,336 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 10,715 11,661 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 21,624 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 10,361 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 16,062 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,891 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,464 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,595 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,748 2 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/25 5,000 5,518 2 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/26 5,000 5,489 2 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/27 3,845 4,191 1 California Health Facilities Financing Authority Revenue (Dignity Health) TOB VRDO 0.220% 8/7/12 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) PUT 1.450% 3/15/17 4,000 4,050 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,063 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,585 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,805 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,268 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,744 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 30,809 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 17,520 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,450 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,830 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 6,111 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,310 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 12,080 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.160% 8/7/12 5,400 5,400 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,606 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.650% 4/1/14 25,800 25,800 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,733 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,253 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,740 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,844 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 5,371 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 9,593 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,395 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,943 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,237 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 5,923 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,366 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 18,175 21,031 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 8,130 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 5,739 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 14,511 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 8,874 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 11,812 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 8,370 8,979 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 9,980 11,096 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/16 8,750 9,756 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/17 4,985 5,500 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/18 5,700 6,289 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/19 11,820 13,040 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/20 10,000 11,032 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/21 15,230 16,802 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/22 15,235 16,808 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/23 8,765 9,753 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/24 9,650 10,562 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/25 7,500 8,209 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/28 8,145 9,484 California Public Works Board Lease Revenue (Secretary of State & State Archives Building Complex) 5.375% 12/1/12 7,895 7,925 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,204 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 16,714 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 10,000 11,538 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,696 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 10,563 California State University Revenue Systemwide 5.000% 11/1/26 14,775 16,952 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,938 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,849 California State University Revenue Systemwide 5.250% 11/1/29 7,790 9,280 California State University Revenue Systemwide 5.250% 11/1/30 7,960 9,397 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,711 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 8,520 9,704 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 41,944 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 24,728 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.140% 8/7/12 2,100 2,100 1 California Statewide Communities Development Authority Revenue (Lucile Salter Packer) TOB VRDO 0.160% 8/7/12 5,000 5,000 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 135,500 141,018 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 8/7/12 LOC 8,550 8,550 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.170% 8/7/12 8,476 8,476 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.230% 8/7/12 20,000 20,000 Cerritos CA Community College District GO 0.000% 8/1/28 1,000 481 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 4,123 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,663 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 797 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,887 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 410 1 Desert CA Community College District GO TOB VRDO 0.170% 8/7/12 5,000 5,000 El Dorado CA Irrigation District Revenue 5.000% 3/1/22 (4) 1,035 1,243 El Dorado CA Irrigation District Revenue 5.000% 3/1/23 (4) 1,000 1,183 El Dorado CA Irrigation District Revenue 5.000% 3/1/24 (4) 1,000 1,172 El Dorado CA Irrigation District Revenue 5.000% 3/1/25 (4) 1,000 1,164 El Dorado CA Irrigation District Revenue 5.000% 3/1/26 (4) 2,485 2,870 El Dorado CA Irrigation District Revenue 5.000% 3/1/27 (4) 2,110 2,418 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 2,000 2,277 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 3,099 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,765 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,301 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 3,858 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 3,866 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 623 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 2,035 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 3,517 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 3,180 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,692 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 947 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,072 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,461 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,247 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 5,208 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 15,000 15,570 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 6,365 6,682 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,600 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,436 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,868 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,500 2,321 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 57,850 60,612 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 79,735 84,074 Golden State Tobacco Securitization Corp. California 5.000% 6/1/14 9,000 9,547 Golden State Tobacco Securitization Corp. California 5.000% 6/1/15 6,505 7,074 Golden State Tobacco Securitization Corp. California 5.000% 6/1/16 12,545 13,892 Golden State Tobacco Securitization Corp. California 5.000% 6/1/21 (2) 15,000 15,019 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 79,085 67,603 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 8,470 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 5,850 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,359 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,108 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 749 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,496 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,238 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,540 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,728 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 8,771 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 4,055 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,321 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,641 Long Beach CA Unified School District GO 5.000% 8/1/28 4,495 5,344 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 8,386 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,878 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,556 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,730 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,644 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,626 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,400 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 15,088 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,886 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.150% 8/1/12 15,360 15,360 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 8,012 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 16,650 Los Angeles CA TRAN 2.000% 2/28/13 43,000 43,452 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 8,047 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,502 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 14,275 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,635 4,460 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,658 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 11,646 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 26,030 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 35,228 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 27,318 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 7,440 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,684 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 6,046 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 11,092 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 8,461 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,712 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 9,539 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 7,317 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,480 Los Angeles CA Wastewater System Revenue VRDO 0.150% 8/7/12 LOC 9,185 9,185 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 12,059 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 6,184 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.150% 8/1/12 2,000 2,000 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,942 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,826 Los Angeles County CA TRAN 2.000% 6/28/13 10,000 10,166 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 7,871 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 9,395 11,588 Metropolitan Water District of Southern California Revenue VRDO 0.120% 8/7/12 2,985 2,985 1 Metropolitan Water District of Southern California Water Revenue TOB VRDO 0.180% 8/1/12 11,915 11,915 Mount Diablo CA Unified School District GO 5.000% 8/1/29 6,415 7,456 Mount Diablo CA Unified School District GO 5.000% 8/1/30 5,510 6,363 Mount Diablo CA Unified School District GO 5.000% 8/1/32 10,410 11,888 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,115 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/24 (12) 1,130 1,286 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/25 1,675 2,021 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/26 1,800 2,152 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 (2) 14,775 15,019 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,185 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,382 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,596 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 8,331 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,795 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 5,156 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 10,575 10,581 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 9,781 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 11,232 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 10,247 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 5,820 Poway CA Unified School District GO 0.000% 8/1/29 5,000 2,296 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,843 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,858 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,195 Riverside CA Electric Revenue VRDO 0.170% 8/7/12 LOC 46,775 46,775 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.170% 8/7/12 9,210 9,210 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 3,803 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,705 5,062 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,195 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,947 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,661 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,246 Sacramento County CA GO 5.000% 2/1/15 9,190 9,899 Sacramento County CA GO 5.000% 2/1/17 4,650 5,179 Sacramento County CA GO 5.250% 2/1/18 6,140 6,912 Sacramento County CA GO 5.250% 2/1/19 4,940 5,575 Sacramento County CA GO 5.500% 2/1/20 4,700 5,407 Saddleback Valley CA Unified School District GO 5.000% 8/1/23 (4) 5,460 5,904 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,762 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,042 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,458 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,726 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,653 San Diego CA Community College District GO 5.000% 8/1/27 8,350 10,053 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,843 San Diego CA Community College District GO 5.000% 8/1/28 8,820 10,540 San Diego CA Community College District GO 5.000% 8/1/29 4,315 5,118 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 21,312 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,900 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/13 8,000 8,300 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 12,248 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,329 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 13,177 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,195 22,899 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 7,677 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,837 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.170% 8/7/12 6,300 6,300 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 15,000 18,019 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 6,022 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 10,858 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,660 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 3,000 3,568 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 4,013 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 4,600 5,445 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 5,730 6,649 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 6,270 7,239 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 3,400 3,977 San Francisco CA City & County International Airport Revenue VRDO 0.150% 8/7/12 LOC 5,500 5,500 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/21 (ETM) 6,000 5,117 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 7,984 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.160% 8/7/12 (13) 4,600 4,600 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 20,443 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 25,296 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 30,320 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,438 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,200 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 27,736 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.270% 8/7/12 5,000 5,000 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,097 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,265 San Ramon Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 12,800 13,924 1 San Ramon Valley CA Unified School District GO TOB VRDO 0.230% 8/7/12 4,925 4,925 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 16,548 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 6,235 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 3,577 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 3,677 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 6,102 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 5,537 Southern California Public Power Authority Revenue 5.000% 7/1/17 3,000 3,604 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 12,277 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,730 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,653 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,894 1 Sweetwater CA Unified School District GO TOB VRDO 0.170% 8/7/12 (13) 2,845 2,845 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/30 4,735 5,155 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,607 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,560 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,806 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,515 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,405 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,633 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,807 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,484 University of California Revenue 5.000% 5/15/21 10,625 11,943 University of California Revenue 5.500% 5/15/24 14,675 17,988 University of California Revenue 5.000% 5/15/26 12,915 15,432 University of California Revenue 5.000% 5/15/27 5,000 5,944 University of California Revenue 5.000% 5/15/30 2,830 3,305 1 University of California Revenue TOB VRDO 0.230% 8/7/12 9,520 9,520 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 4,121 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 5,027 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 4,638 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 4,666 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 4,418 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,165 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 2,046 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 2,041 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,837 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,799 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 4,191 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 5,971 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,508 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,395 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,574 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,411 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 4,569 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 957 Colorado (1.3%) Aurora CO COP 5.000% 12/1/19 1,050 1,276 Aurora CO COP 5.000% 12/1/20 2,000 2,409 Aurora CO COP 5.000% 12/1/21 3,505 4,174 Aurora CO COP 5.000% 12/1/22 4,730 5,562 Aurora CO COP 5.000% 12/1/23 4,465 5,214 Aurora CO COP 5.000% 12/1/24 4,215 4,887 Aurora CO COP 5.000% 12/1/25 5,475 6,301 Broomfield CO City & County COP 5.000% 12/1/24 2,685 3,179 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,311 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,454 Broomfield CO City & County COP 5.000% 12/1/27 3,115 3,609 Broomfield CO City & County COP 5.000% 12/1/29 7,470 8,576 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,710 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 6,192 Colorado Department of Transportation Revenue 5.500% 6/15/13 (14) 14,500 15,166 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 43,447 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,827 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 57,351 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 16,245 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 5,080 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 7,154 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 15,363 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 23,874 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.120% 8/7/12 7,350 7,350 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 8/7/12 28,600 28,600 Denver CO City & County (Medical Facilities) GO 5.000% 8/1/14 7,065 7,396 Denver CO City & County Airport Revenue 5.000% 11/15/16 (14) 5,000 5,886 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,942 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,702 Denver CO City & County School District No. 1 GO 5.000% 12/1/25 1,000 1,231 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 20,994 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,742 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,077 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 11,628 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 18,824 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/22 (14) 5,000 3,227 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 11,440 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,633 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 2,178 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.150% 8/7/12 LOC 5,900 5,900 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.150% 8/7/12 5,105 5,105 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 7,355 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,806 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 90 100 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,507 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,425 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 11,435 University of Colorado Hospital Authority Revenue VRDO 0.170% 8/7/12 LOC 30,000 30,000 Connecticut (1.2%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 4.375% 9/1/28 5,000 5,419 Connecticut GO 5.500% 12/15/12 (4) 5,020 5,119 Connecticut GO 5.000% 4/15/13 9,745 10,074 Connecticut GO 5.000% 11/1/13 10,000 10,589 Connecticut GO 5.500% 12/15/13 1,705 1,826 Connecticut GO 5.000% 4/15/14 13,690 14,759 Connecticut GO 5.500% 12/15/14 7,700 8,611 Connecticut GO 5.000% 4/15/15 16,155 18,106 Connecticut GO 5.000% 4/15/15 2,325 2,606 Connecticut GO 5.000% 5/1/15 1,865 2,094 3 Connecticut GO 0.650% 5/15/15 5,000 5,000 Connecticut GO 5.000% 11/1/15 5,000 5,719 Connecticut GO 5.000% 12/1/15 (14) 6,700 7,246 Connecticut GO 5.000% 12/15/15 14,345 16,481 Connecticut GO 5.000% 4/15/16 13,725 15,935 3 Connecticut GO 0.800% 5/15/16 5,000 5,000 3 Connecticut GO 0.800% 5/15/16 8,400 8,470 3 Connecticut GO 0.920% 5/15/17 5,000 5,000 Connecticut GO 5.000% 11/1/17 7,750 9,400 3 Connecticut GO 1.070% 5/15/18 14,000 14,000 Connecticut GO 5.000% 6/1/18 15,000 18,274 Connecticut GO 5.000% 12/15/18 11,000 12,922 Connecticut GO 5.000% 6/1/19 22,100 27,288 3 Connecticut GO 1.400% 4/15/20 17,000 17,103 Connecticut GO 5.000% 11/1/20 4,970 6,251 Connecticut GO 5.000% 11/1/21 5,000 6,336 Connecticut GO 5.000% 11/1/23 10,000 12,440 Connecticut GO 5.000% 11/1/26 9,250 11,281 Connecticut GO 5.000% 11/1/28 8,935 10,802 Connecticut GO 5.000% 4/15/32 4,000 4,781 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University System) 5.000% 11/1/12 (4) 6,275 6,351 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,421 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/32 15,000 16,053 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 10,097 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.130% 8/7/12 7,300 7,300 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 6,600 6,669 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/12 4,685 4,741 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 3,145 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 12,837 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 8,067 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,595 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 14,244 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,803 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,798 Delaware (0.1%) Delaware GO 5.000% 7/1/16 3,215 3,780 Delaware GO 5.000% 10/1/16 19,895 23,582 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/13 3,875 4,045 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 11,586 University of Delaware Revenue 5.000% 11/1/18 1,000 1,240 University of Delaware Revenue 5.000% 11/1/22 1,000 1,222 District of Columbia (0.7%) District of Columbia GO 0.000% 6/1/13 (14) 10,945 10,864 District of Columbia GO 5.000% 6/1/13 (Prere.) 10,880 11,314 District of Columbia GO 0.000% 6/1/14 (14) 16,650 16,273 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,296 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,830 District of Columbia GO 5.000% 6/1/21 (4) 10,380 12,125 District of Columbia Hospital Revenue (Medlantic Healthcare Group Inc.) 6.000% 8/15/12 (ETM) 2,995 3,002 1 District of Columbia Income Tax Revenue TOB VRDO 0.230% 8/7/12 7,855 7,855 District of Columbia Revenue (American University) VRDO 0.170% 8/1/12 LOC 3,800 3,800 District of Columbia Revenue (American University) VRDO 0.170% 8/7/12 LOC 21,100 21,100 District of Columbia Revenue (George Washington University) VRDO 0.220% 8/7/12 LOC 54,785 54,785 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,222 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,392 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,244 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,759 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 26,698 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.160% 8/7/12 14,000 14,000 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 11,442 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 6,099 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,928 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 9,124 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.180% 8/7/12 8,330 8,330 Florida (6.8%) Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,147 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,382 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,613 Broward County FL GO 5.000% 1/1/20 9,185 11,412 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 6,166 Broward County FL School Board COP 5.250% 7/1/13 (Prere.) 4,155 4,345 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 14,487 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/22 10,650 13,568 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,350 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.180% 8/7/12 LOC 3,800 3,800 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/14 (14) 35,000 37,242 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,655 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 76,745 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 17,928 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 11,205 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 26,341 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/16 50,000 56,024 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 21,993 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 21,100 24,286 Clay County FL Sales Surtax Revenue 5.000% 10/1/12 (12) 6,690 6,736 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 9,207 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 8,934 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 5,110 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 10,240 10,773 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 6,000 6,312 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 12,171 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,849 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,474 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 14,207 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 13,089 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,795 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 12,654 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 13,141 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 15,702 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 15,151 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 16,450 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 15,813 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 17,832 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,395 8,729 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,720 3,868 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,815 3,967 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 5,045 5,256 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 3,845 4,007 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,040 5,286 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,243 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,346 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,630 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,295 7,647 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,248 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,743 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,598 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 29,346 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,887 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 4,120 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 6,052 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,558 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 5,635 6,962 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 9,749 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 3,049 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 17,903 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,920 Florida Department of Environmental Protection & Preservation Revenue 5.500% 7/1/13 (4) 11,920 12,490 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,708 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 7,011 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,434 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 10,344 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 11,236 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 11,185 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,905 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,835 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,543 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,431 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 11,243 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 11,252 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 12,979 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 6,124 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 12,293 Florida Department of General Services Division Facilities Management Revenue (Florida Facilities Pool) 5.000% 9/1/13 (2) 3,060 3,201 Florida Department of Transportation GO 5.000% 7/1/13 (Prere.) 10,000 10,525 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,795 Florida Department of Transportation GO 5.000% 7/1/22 6,055 7,365 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 1,090 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 38,000 39,637 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 15,152 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 57,062 Florida Keys Aqueduct Authority Water Revenue VRDO 0.130% 8/7/12 LOC 1,585 1,585 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 12,285 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 13,927 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,537 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/18 3,630 4,348 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/19 3,535 4,284 Florida Municipal Power Agency Revenue (Stanton Project) 5.500% 10/1/13 (4) 3,905 3,937 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,496 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,673 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,324 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,420 1,683 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 10,000 10,521 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,601 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,651 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 3,064 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,475 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,714 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,432 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 7,908 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,953 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.230% 8/7/12 12,000 12,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 939 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 143 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 218 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 298 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 166 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,558 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,585 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,878 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,390 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,607 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,088 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 952 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 8,305 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,557 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,571 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,084 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 146 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,386 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,078 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 799 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 538 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,409 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,710 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,808 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,244 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 4,063 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,486 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,366 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,719 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 14,113 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 16,360 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 10,000 11,620 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 19,088 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,968 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (2) 4,745 4,987 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (ETM) 5,255 5,527 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 3,029 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,538 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,402 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.170% 8/7/12 10,700 10,700 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.170% 8/7/12 9,275 9,275 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/17 6,000 7,201 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/19 (14) 5,000 5,535 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/20 (14) 5,000 5,535 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 7,253 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 20,423 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.170% 8/7/12 36,940 36,940 Jacksonville FL Sales Taxes Revenue 5.500% 10/1/13 (14) 3,045 3,226 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,217 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,489 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,770 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 14,610 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,781 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,603 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,637 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,272 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,516 Lakeland FL Electric & Water Revenue 6.050% 10/1/12 (4) 10,000 10,095 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 7,169 Lee Memorial Health System Florida Hospital Revenue VRDO 0.160% 8/7/12 LOC 1,280 1,280 Manatee County FL School District Sales Tax Revenue 5.000% 10/1/13 (2) 5,140 5,400 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,033 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,714 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 3,062 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,934 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 7,445 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,433 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 8,125 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 6,173 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.160% 8/7/12 (4) 5,620 5,620 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 14,814 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 11,746 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,302 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,816 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) VRDO 0.170% 8/7/12 LOC 17,850 17,850 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 8,525 8,525 Miami-Dade County FL School Board COP 5.000% 2/1/13 (ETM) 5,175 5,297 Miami-Dade County FL School Board COP 5.000% 8/1/13 (2) 10,000 10,432 Miami-Dade County FL School Board COP 5.000% 5/1/16 (12) 9,335 10,618 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,860 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,445 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 6,039 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,610 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,902 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 29,118 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,727 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 31,789 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 16,264 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,431 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,768 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 17,563 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 11,041 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/27 4,000 4,704 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/28 2,060 2,407 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/30 8,000 9,252 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 5,250 6,052 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/32 1,650 1,889 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 25,205 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,237 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,495 North Broward FL Hospital District Revenue VRDO 0.150% 8/7/12 LOC 32,045 32,045 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 9,277 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/29 11,000 12,316 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,923 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,375 Orange County FL School Board COP 4.500% 8/1/26 8,400 9,098 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,537 Orange County FL School Board COP VRDO 0.190% 8/7/12 LOC 23,310 23,310 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,917 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 21,781 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 17,310 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 18,577 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,959 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/13 (2) 5,000 5,208 Orlando & Orange County FL Expressway Authority Revenue 5.250% 7/1/14 (2) 4,000 4,181 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 8,976 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,990 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.160% 8/7/12 LOC 26,000 26,000 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/21 5,000 6,395 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 4,198 2 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/23 4,000 5,120 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 9,500 10,056 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 4,977 Palm Beach County FL School Board COP 5.000% 8/1/13 (14) 2,095 2,182 Palm Beach County FL School Board COP 5.375% 8/1/13 (2) 2,690 2,812 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,896 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 7,165 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 7,273 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 17,260 1 Palm Beach County FL Solid Waste Authority Revenue TOB VRDO 0.150% 8/7/12 6,400 6,400 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,684 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 7,500 8,505 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,572 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,404 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,238 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,784 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,272 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,634 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,795 South Florida Water Management District COP 5.000% 10/1/13 (2) 5,000 5,236 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 10,268 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,496 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,453 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,549 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 9,014 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.250% 8/7/12 10,000 10,000 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,660 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,883 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,325 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.170% 8/7/12 LOC 11,950 11,950 Tallahassee FL Energy System Revenue 5.250% 10/1/13 (4) 4,380 4,618 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,361 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,141 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 14,018 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,296 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 21,795 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 15,654 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 16,369 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,309 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/18 (2) 2,675 2,986 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/19 (2) 9,450 10,547 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/21 (2) 11,355 12,645 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/22 (2) 13,470 14,960 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/23 (2) 5,000 5,532 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/24 (2) 15,100 16,669 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/25 (2) 5,000 5,503 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,837 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,723 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,261 Georgia (3.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,823 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,921 Atlanta GA Airport Revenue 5.000% 1/1/20 1,000 1,212 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,395 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,721 Atlanta GA Airport Revenue 5.000% 1/1/23 2,000 2,427 Atlanta GA Airport Revenue 5.000% 1/1/24 2,865 3,441 Atlanta GA Airport Revenue 5.000% 1/1/24 1,620 1,946 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,946 Atlanta GA Airport Revenue 5.000% 1/1/25 1,900 2,261 Atlanta GA Airport Revenue 5.000% 1/1/25 1,210 1,440 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,887 Atlanta GA Airport Revenue 5.000% 1/1/26 1,400 1,651 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,626 Atlanta GA Airport Revenue 5.000% 1/1/27 3,430 4,014 Atlanta GA Airport Revenue 5.000% 1/1/28 2,040 2,373 Atlanta GA Airport Revenue 5.000% 1/1/28 5,970 6,943 Atlanta GA Airport Revenue 5.000% 1/1/29 2,140 2,475 Atlanta GA Airport Revenue 5.000% 1/1/29 6,275 7,259 Atlanta GA Airport Revenue 5.000% 1/1/30 6,410 7,193 Atlanta GA Airport Revenue 5.000% 1/1/30 2,250 2,589 Atlanta GA Airport Revenue 5.000% 1/1/30 6,600 7,594 Atlanta GA Airport Revenue 5.000% 1/1/31 2,270 2,604 Atlanta GA Airport Revenue 5.000% 1/1/31 6,935 7,955 Atlanta GA Airport Revenue 5.000% 1/1/32 2,040 2,324 Atlanta GA Airport Revenue 5.000% 1/1/32 3,980 4,534 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 6,149 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 4,037 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 8,324 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,596 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,772 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,280 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,914 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 8,754 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 20,497 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 7,502 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 15,500 15,631 Carroll County GA School District GO 4.000% 4/1/14 1,400 1,480 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,415 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,473 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,214 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 8,468 Columbus GA Building Authority Lease Revenue 4.000% 1/1/19 1,910 2,232 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,474 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,660 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,754 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,850 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/25 1,250 1,527 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,635 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,688 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 13,185 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 7,049 Georgia GO 5.000% 10/1/13 20,095 21,215 Georgia GO 5.000% 7/1/14 16,550 18,039 Georgia GO 5.000% 7/1/14 7,290 7,946 Georgia GO 5.000% 7/1/14 7,800 8,502 Georgia GO 5.500% 7/1/14 10,750 11,820 Georgia GO 5.000% 10/1/14 18,385 20,241 Georgia GO 5.000% 7/1/15 28,875 32,732 Georgia GO 5.000% 7/1/15 15,000 17,003 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 8,071 Georgia GO 5.000% 10/1/15 16,495 18,872 Georgia GO 5.000% 12/1/15 10,000 11,510 Georgia GO 5.000% 7/1/16 30,320 35,644 Georgia GO 5.000% 7/1/16 5,300 5,991 Georgia GO 5.000% 7/1/16 2,705 3,180 Georgia GO 5.000% 7/1/16 18,290 21,502 Georgia GO 5.000% 7/1/16 8,625 10,139 Georgia GO 5.000% 5/1/17 1,000 1,204 Georgia GO 5.000% 11/1/17 5,590 6,828 Georgia GO 5.000% 7/1/18 4,800 5,927 Georgia GO 5.000% 7/1/19 10,050 12,631 Georgia GO 5.000% 7/1/19 16,515 20,756 Georgia GO 5.000% 7/1/20 14,920 18,989 Georgia GO 5.000% 9/1/20 10,000 12,760 Georgia GO 5.000% 11/1/20 9,240 11,819 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,677 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 29,708 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,250 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 18,148 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 23,946 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 30,426 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 19,303 Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 3,122 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 8,995 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,652 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,423 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,976 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,035 2,301 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 27,258 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 5,000 5,299 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 42,036 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 9,490 10,046 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/19 3,930 4,829 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 6,202 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.170% 8/7/12 LOC 12,000 12,000 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,665 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 4,156 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,234 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,614 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,806 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 35,000 42,284 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 17,302 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,701 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,982 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 63,021 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,529 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/18 5,000 5,904 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 9,201 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,860 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 19,538 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.230% 8/7/12 LOC 10,715 10,715 Hawaii (0.5%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 19,328 Hawaii GO 5.375% 8/1/12 (14) 10,480 10,480 Hawaii GO 5.000% 10/1/14 (Prere.) 7,000 7,696 Hawaii GO 5.000% 10/1/14 (Prere.) 5,000 5,497 Hawaii GO 5.000% 6/1/16 4,295 5,017 Hawaii GO 5.000% 11/1/16 8,275 9,794 Hawaii GO 5.000% 7/1/17 (2) 45,035 50,741 Hawaii GO 5.000% 12/1/18 9,250 11,414 Hawaii GO 5.000% 12/1/20 4,480 5,657 Hawaii GO 5.000% 12/1/22 10,000 12,549 Hawaii GO 5.000% 10/1/24 (14) 3,000 3,261 Hawaii GO 5.000% 3/1/25 (4) 6,000 6,832 Hawaii GO 5.000% 12/1/31 10,000 11,931 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,603 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,514 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,168 Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,595 Honolulu HI City & County GO 5.000% 8/1/28 5,000 6,042 Honolulu HI City & County Wastewater System Revenue 4.500% 7/1/27 3,075 3,514 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,392 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,186 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 14,399 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,295 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 6,029 Illinois (6.2%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,508 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/13 (14) 29,170 29,057 Chicago IL Board of Education (School Reform) GO 0.000% 12/1/19 (14) 5,610 4,589 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 1,985 2,311 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 3,860 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,921 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,960 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 7,088 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,995 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 6,258 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,000 22,899 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,719 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,729 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 13,947 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 5,180 2,162 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,665 Chicago IL GO 5.500% 1/1/17 (4) 18,430 21,552 Chicago IL GO 5.000% 1/1/18 1,525 1,773 Chicago IL GO 5.000% 1/1/18 (4) 17,530 19,007 Chicago IL GO 5.000% 1/1/19 3,825 4,510 Chicago IL GO 5.000% 1/1/21 (4) 18,155 20,091 Chicago IL GO 5.000% 1/1/21 5,490 6,172 Chicago IL GO 5.000% 12/1/21 5,730 6,806 Chicago IL GO 0.000% 1/1/22 4,750 3,391 Chicago IL GO 0.000% 1/1/23 4,900 3,304 Chicago IL GO 5.000% 1/1/23 10,585 12,227 Chicago IL GO 5.000% 12/1/23 7,000 8,179 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,986 Chicago IL GO 0.000% 1/1/27 7,000 3,823 Chicago IL GO 5.000% 1/1/27 (14) 8,200 9,023 Chicago IL GO 5.000% 1/1/28 (14) 5,000 5,475 1 Chicago IL GO TOB VRDO 0.200% 8/7/12 5,400 5,400 Chicago IL GO VRDO 0.170% 8/1/12 2,360 2,360 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 41,824 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,127 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,747 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,998 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 4,000 4,642 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 4,200 4,924 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 10,317 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 26,010 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 20,578 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 17,091 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,293 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/31 13,495 15,911 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/31 10,000 11,790 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,565 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,922 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 3,142 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/13 4,000 4,136 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,496 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,698 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,927 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,458 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,792 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,643 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,520 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,574 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 12,186 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 9,095 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 34,173 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 14,346 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 32,896 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 12,062 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 11,694 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 7,294 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,228 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 21,031 Chicago IL Water Revenue 5.000% 11/1/23 1,670 2,058 Chicago IL Water Revenue 5.000% 11/1/24 1,500 1,832 Chicago IL Water Revenue 5.000% 11/1/25 2,000 2,419 Chicago IL Water Revenue 5.000% 11/1/26 2,000 2,397 Chicago IL Water Revenue 5.000% 11/1/28 5,000 5,906 Chicago IL Water Revenue 5.000% 11/1/30 3,590 4,201 Chicago IL Water Revenue 5.000% 11/1/31 3,000 3,500 Chicago IL Water Revenue 5.000% 11/1/32 3,000 3,480 Cook County IL Community College District GO 5.000% 3/1/19 (Prere.) 1,100 1,320 Cook County IL Forest Preservation District GO 5.000% 12/15/24 1,020 1,209 Cook County IL Forest Preservation District GO 5.000% 12/15/25 1,000 1,176 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,485 2,907 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,225 2,603 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,605 3,028 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,335 2,714 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,240 2,587 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,455 2,835 Cook County IL Forest Preservation District GO 5.000% 12/15/32 5,000 5,702 Cook County IL GO 5.000% 11/15/18 8,000 9,600 Cook County IL GO 5.000% 11/15/20 7,500 8,859 Cook County IL GO 5.000% 11/15/21 5,410 6,304 Cook County IL GO 5.250% 11/15/28 35,500 41,649 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,293 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,429 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,435 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,761 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,206 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,587 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,569 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.160% 8/7/12 LOC 5,000 5,000 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.160% 8/7/12 6,200 6,200 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,429 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,910 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,787 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,351 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,630 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,558 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,653 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 7,959 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 11,142 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.300% 8/7/12 (12) 12,680 12,680 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.300% 8/7/12 (12) 15,000 15,000 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 21,006 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 16,680 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.160% 8/7/12 LOC 12,000 12,000 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.500% 8/15/28 21,760 23,850 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.170% 8/1/12 LOC 6,200 6,200 Illinois Finance Authority Revenue (ITT Research Institute) VRDO 0.150% 8/7/12 LOC 5,600 5,600 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.250% 8/15/36 6,500 6,993 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/25 8,750 10,415 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/26 3,595 4,240 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/27 1,495 1,743 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/28 1,570 1,819 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/29 1,650 1,901 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/30 1,730 1,984 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/31 1,815 2,076 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/32 1,905 2,163 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 13,735 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.160% 8/7/12 LOC 28,700 28,700 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 9,365 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 10,554 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.180% 8/1/12 7,665 7,665 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,078 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 34,070 38,193 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,464 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,374 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 8,628 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,462 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,839 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 4,195 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 13,782 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,793 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,635 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/17 1,415 1,708 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,518 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,977 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 6,430 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,672 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 4,275 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/27 4,140 5,029 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 5,328 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 5,112 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 6,281 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 6,303 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,244 Illinois GO 5.500% 8/1/12 (Prere.) 6,000 6,000 Illinois GO 5.500% 8/1/12 (Prere.) 7,500 7,500 Illinois GO 5.250% 10/1/12 (ETM) 5,990 6,040 Illinois GO 5.250% 10/1/12 8,010 8,076 Illinois GO 5.000% 6/1/13 (Prere.) 780 810 Illinois GO 5.500% 8/1/13 (14) 14,005 14,692 Illinois GO 5.250% 10/1/13 (Prere.) 29,600 31,280 Illinois GO 5.250% 10/1/14 10,400 10,947 Illinois GO 5.000% 1/1/15 6,050 6,593 Illinois GO 5.000% 1/1/16 7,500 8,382 Illinois GO 5.000% 1/1/16 2,010 2,246 Illinois GO 5.000% 8/1/16 40,000 45,327 Illinois GO 5.000% 1/1/17 22,985 26,094 Illinois GO 5.000% 3/1/17 1,550 1,764 Illinois GO 5.000% 8/1/17 8,760 10,016 Illinois GO 5.000% 1/1/19 15,475 17,647 Illinois GO 5.000% 1/1/20 (4) 8,635 9,899 Illinois GO 5.000% 8/1/20 23,000 26,324 Illinois GO 5.000% 1/1/21 (4) 21,470 24,321 Illinois GO 5.250% 1/1/21 7,425 8,605 Illinois GO 5.000% 8/1/21 25,000 28,665 Illinois GO 5.000% 1/1/22 2,740 3,063 Illinois GO 5.000% 8/1/22 12,500 14,379 Illinois GO 5.000% 8/1/23 17,000 19,514 Illinois GO 5.000% 11/1/24 (2) 5,000 5,337 Illinois GO 5.000% 4/1/26 (2) 12,600 13,349 Illinois GO 5.000% 6/1/26 120 124 Illinois GO 5.000% 6/1/26 5,100 5,380 Illinois GO 5.000% 6/1/27 (14) 4,000 4,123 Illinois GO 5.000% 3/1/28 5,500 5,740 Illinois GO 5.000% 9/1/31 2,500 2,660 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,302 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.140% 8/7/12 31,477 31,477 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,728 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 6,593 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 15,673 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,476 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 14,419 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 12,043 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 7,296 Illinois Sales Tax Revenue 5.000% 6/15/20 5,225 6,264 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 12,153 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,613 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 25,547 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,632 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 22,528 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 6,396 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,814 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.160% 8/7/12 14,305 14,305 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 13,500 15,710 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/16 2,650 3,020 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/16 5,205 6,156 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,763 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 12,000 13,309 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,000 3,278 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 4,351 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 4,196 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 4,403 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.160% 8/7/12 6,000 6,000 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,235 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 10,352 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 38,340 31,218 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 4,324 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 21,105 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 13,630 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 14,616 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 17,267 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 6,017 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 3,389 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 13,895 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/28 25,685 29,736 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,711 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,653 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,660 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,258 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,824 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,721 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 27,000 31,507 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 11,637 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 11,128 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 14,366 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 4,124 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 7,104 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,653 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.190% 8/7/12 14,300 14,300 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/23 1,715 2,091 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/24 7,950 9,610 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/25 3,405 4,081 Indiana (1.2%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,403 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 3,003 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,989 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 3,108 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 3,865 4,311 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 3,315 3,903 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 4,085 4,880 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,708 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,960 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 5,068 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 4,017 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,310 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 15,689 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 16,228 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,608 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.190% 8/7/12 LOC 10,300 10,300 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/29 3,000 3,353 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,966 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.180% 8/1/12 26,725 26,725 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.170% 8/1/12 3,925 3,925 Indiana Finance Authority Revenue (Marion General Hospital) VRDO 0.170% 8/7/12 LOC 9,565 9,565 1 Indiana Finance Authority Revenue (State Revolving Fund) TOB VRDO 0.140% 8/7/12 13,015 13,015 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 7,103 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 11,826 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,183 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 15,228 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 20,010 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,095 1 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.230% 8/7/12 12,750 12,750 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 750 763 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,352 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,316 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 3,065 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 4,500 4,572 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,135 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,937 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,221 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,200 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,420 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,863 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,803 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 4,181 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 18,377 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,627 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,880 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,974 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 10,344 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 8,339 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,688 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,237 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,489 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,370 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 11,468 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 5,157 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,201 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,843 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 5,195 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 14,356 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 12,731 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,834 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 41,705 43,329 Iowa (0.2%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,232 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,241 Des Moines IA Independent Community School District School Infrastructure Revenue 5.000% 6/1/19 3,400 4,038 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 15,248 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 6,261 Iowa GO 5.500% 2/15/13 (14) 8,945 9,194 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 7,240 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 7,559 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,427 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,605 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,843 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,668 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,543 Kansas (0.3%) Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,680 4,108 Cowley County KS Unified School District GO 4.750% 9/1/27 (4) 3,500 3,886 Kansas Department of Transportation Highway Revenue 5.000% 9/1/12 7,400 7,429 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,118 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,088 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,164 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,688 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,117 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,598 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 12,236 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 8,262 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,779 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,717 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,209 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,220 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,187 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 717 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,321 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,385 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,500 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,271 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,626 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,142 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,704 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,698 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,698 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,498 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,632 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 1,000 1,146 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.250% 11/15/24 5,000 5,677 Kentucky (0.9%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 6,145 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 17,100 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,475 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.170% 8/1/12 LOC 11,370 11,370 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,104 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,689 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,305 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,272 Kentucky Property & Building Commission Revenue 5.500% 8/1/12 (4) 10,000 10,000 Kentucky Property & Building Commission Revenue 5.250% 10/1/13 (4) 14,965 15,799 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,710 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,381 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 10,255 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 18,020 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,610 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 6,119 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,457 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,303 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 45,000 54,549 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,371 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,924 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,753 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,869 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,586 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 8,276 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 8,317 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 24,409 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,763 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 16,909 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 10,260 2 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/20 1,180 1,368 Louisiana (1.0%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 6,179 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,159 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,175 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,226 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,176 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,165 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 16,073 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 22,089 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 14,993 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,946 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/15 (Prere.) 6,200 7,012 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/19 8,745 10,783 Louisiana GO 5.000% 8/1/14 (14) 22,880 24,993 Louisiana GO 5.000% 8/1/15 (14) 2,500 2,836 Louisiana GO 5.000% 5/1/16 (Prere.) 25,210 29,365 Louisiana GO 5.000% 5/1/16 (Prere.) 9,765 11,374 Louisiana GO 5.000% 5/1/16 (Prere.) 26,665 31,060 Louisiana GO 5.000% 11/15/17 10,000 12,146 Louisiana GO 5.000% 11/15/17 17,040 20,697 Louisiana GO 5.000% 11/15/18 18,500 22,807 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,348 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,993 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,343 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.625% 10/1/30 15,905 17,666 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 6,220 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,432 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,647 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,706 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,868 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,372 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,688 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 15,926 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,942 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 2,027 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,703 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,161 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,500 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,772 2 New Orleans LA GO 5.000% 12/1/23 2,250 2,657 2 New Orleans LA GO 5.000% 12/1/24 2,500 2,941 2 New Orleans LA GO 5.000% 12/1/25 2,500 2,935 2 New Orleans LA GO 5.000% 12/1/26 (4) 3,770 4,386 2 New Orleans LA GO 5.000% 12/1/27 (4) 2,260 2,627 2 New Orleans LA GO 5.000% 12/1/28 (4) 2,310 2,656 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 7,750 8,199 Maine (0.1%) Maine GO 4.000% 6/1/13 1,640 1,693 Maine GO 5.000% 6/1/16 3,770 4,421 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.200% 8/7/12 LOC 29,730 29,730 Maine Turnpike Authority Turnpike Revenue 5.000% 7/1/33 1,125 1,318 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,177 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,166 Portland ME Airport Revenue 5.000% 1/1/23 (4) 1,000 1,157 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,849 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,142 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,950 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,344 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,422 Maryland (1.3%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 (2) 1,365 1,495 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/19 (2) 2,185 2,390 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,929 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,521 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 2,113 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,892 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,295 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,482 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,267 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,873 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,366 Howard County MD GO 5.000% 8/15/17 3,330 4,042 Howard County MD GO 5.000% 8/15/20 14,125 17,987 Howard County MD GO 5.000% 8/15/21 14,440 18,596 Howard County MD GO 5.000% 8/15/24 4,500 5,662 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 2,065 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,326 Maryland GO 5.000% 8/1/12 10,000 10,000 Maryland GO 5.000% 8/1/12 10,000 10,000 Maryland GO 5.000% 2/15/13 58,765 60,296 Maryland GO 5.000% 8/1/13 10,685 11,199 Maryland GO 5.000% 8/1/15 3,225 3,667 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 17,338 Maryland GO 5.000% 8/1/15 19,620 22,310 Maryland GO 5.000% 3/1/16 2,900 3,368 Maryland GO 5.000% 8/1/16 1,100 1,297 Maryland GO 5.000% 8/1/16 1,010 1,191 Maryland GO 5.000% 8/1/16 10,000 11,789 Maryland GO 4.000% 8/15/16 3,025 3,450 Maryland GO 5.000% 3/1/17 3,440 4,123 Maryland GO 5.000% 8/1/17 20,000 24,260 Maryland GO 5.000% 3/15/18 37,780 46,355 Maryland GO 5.000% 3/15/19 2,500 3,123 Maryland GO 5.000% 3/15/19 15,935 19,907 Maryland GO 5.000% 8/1/19 2,315 2,914 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,884 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,255 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,239 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,358 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,416 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,883 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,961 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,656 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,266 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 978 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,354 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 10,059 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.160% 8/7/12 LOC 10,500 10,500 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 14,246 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,912 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,694 Maryland Transportation Authority GAN 5.000% 3/1/17 2,070 2,483 Maryland Transportation Authority GAN 5.250% 3/1/17 4,950 5,993 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 10,068 Montgomery County MD GO 5.000% 7/1/15 15,000 17,003 Montgomery County MD GO 5.000% 7/1/16 1,500 1,763 Montgomery County MD GO 5.000% 7/1/17 4,000 4,841 Montgomery County MD GO 5.000% 7/1/17 3,460 4,187 Montgomery County MD GO 5.000% 7/1/18 1,075 1,329 Montgomery County MD GO 5.000% 7/1/21 2,275 2,933 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,434 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 14,500 17,498 Massachusetts (4.2%) Boston MA GO 5.000% 4/1/16 3,410 3,970 Boston MA GO 5.000% 8/1/17 5,035 6,102 Boston MA GO 5.000% 2/1/22 4,235 5,496 Boston MA GO 5.000% 2/1/23 4,760 6,106 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 2,145 2,222 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/19 15,000 18,654 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/18 2,000 2,484 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 8/7/12 41,031 41,031 Massachusetts College Building Authority Revenue 5.000% 5/1/26 3,360 4,141 Massachusetts College Building Authority Revenue 5.000% 5/1/27 2,395 2,933 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,517 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,651 Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,472 Massachusetts College Building Authority Revenue 5.000% 5/1/29 570 687 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,629 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,751 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,000 1,199 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 7,195 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,972 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,247 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/22 11,000 12,965 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 17,243 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 15,541 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/13 (14) 16,670 16,884 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/14 (14) 7,340 7,432 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/15 (14) 8,310 8,414 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/16 (14) 3,500 3,544 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,605 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,380 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/20 1,205 1,401 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/21 1,760 2,045 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,125 2,445 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/23 2,235 2,547 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/24 1,500 1,699 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/25 1,600 1,810 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/26 1,100 1,238 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/27 1,165 1,305 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 11,196 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.170% 8/1/12 LOC 2,000 2,000 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.200% 8/1/12 LOC 4,115 4,115 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 8,053 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 16,788 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,690 2,942 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.170% 8/7/12 LOC 14,600 14,600 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 4,096 Massachusetts GO 5.000% 11/1/13 8,000 8,476 Massachusetts GO 5.500% 11/1/13 (3) 8,905 9,490 3 Massachusetts GO 0.530% 9/1/14 14,545 14,546 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,343 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,118 Massachusetts GO 5.000% 1/1/15 1,500 1,665 3 Massachusetts GO 0.550% 2/1/15 7,500 7,499 Massachusetts GO 5.000% 8/1/15 11,745 13,329 Massachusetts GO 5.250% 8/1/15 5,000 5,711 Massachusetts GO 5.000% 9/1/15 14,360 16,346 Massachusetts GO 5.250% 8/1/16 5,615 6,657 3 Massachusetts GO 0.670% 9/1/16 2,000 2,000 Massachusetts GO 5.000% 9/1/16 7,710 9,089 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 29,648 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 88,339 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 60,506 Massachusetts GO 5.000% 8/1/17 24,060 29,040 Massachusetts GO 5.500% 11/1/17 10,000 12,408 Massachusetts GO 5.500% 11/1/17 (14) 20,000 24,815 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,685 Massachusetts GO 5.500% 8/1/18 (14) 5,000 6,282 Massachusetts GO 5.500% 10/1/18 9,500 11,984 Massachusetts GO 5.500% 10/1/20 (14) 11,065 14,412 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,743 Massachusetts GO 5.250% 8/1/21 20,870 26,964 Massachusetts GO 5.000% 4/1/27 28,000 33,830 Massachusetts GO 5.000% 4/1/29 26,675 31,842 Massachusetts GO TOB VRDO 0.180% 8/1/12 9,800 9,800 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.140% 8/7/12 LOC 3,500 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 6,716 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 18,728 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,876 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,266 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,973 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,292 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,558 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,654 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,252 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,289 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.160% 8/7/12 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.140% 8/7/12 39,000 39,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.220% 8/7/12 24,315 24,315 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.200% 8/1/12 LOC 10,125 10,125 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,815 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 7,111 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,516 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,680 4,349 Massachusetts Port Authority Revenue 5.000% 7/1/32 2,750 3,232 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/13 (4) 5,000 5,247 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 41,095 46,759 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,800 7,737 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 11,361 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 20,000 25,468 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 40,660 51,472 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 7,830 8,619 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 27,615 30,562 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.180% 8/1/12 23,125 23,125 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 9,291 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 6,137 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/21 (14) 6,875 8,378 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 37,827 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 13,908 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 17,510 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 11,289 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/18 10,635 13,105 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 14,362 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/12 295 295 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,699 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 37,515 45,361 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 26,766 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 3,300 4,359 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,840 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 5,997 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 4,198 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,962 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,385 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.640% 8/7/12 LOC 38,460 38,460 Massachusetts Water Resources Authority Revenue VRDO 0.160% 8/7/12 19,365 19,365 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,534 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 4,013 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 5,914 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 13,312 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 12,571 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 13,189 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 28,900 Michigan (2.7%) Detroit MI GO 5.000% 4/1/14 (12) 9,780 10,130 Detroit MI GO 5.000% 4/1/15 (12) 7,970 8,391 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,651 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,807 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 15,665 16,346 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 13,583 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 6,750 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 6,225 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 12,350 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 5,434 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 9,215 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 8,266 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 4,245 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 4,222 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 28,406 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 4,216 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,711 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 19,613 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,633 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 12,754 Michigan Building Authority Revenue 5.250% 10/15/13 (4) 12,000 12,698 Michigan Building Authority Revenue 5.250% 10/15/14 (4) 15,000 15,846 Michigan Building Authority Revenue 5.250% 10/15/15 (4) 22,445 23,653 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 9,000 9,478 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 15,008 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 10,032 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,965 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,558 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 6,969 Michigan Building Authority Revenue VRDO 0.140% 8/7/12 LOC 27,700 27,700 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,796 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/17 47,500 57,099 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 61,735 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 48,384 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 8,500 9,763 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 8,105 Michigan GO 5.500% 12/1/13 6,125 6,544 Michigan GO 5.000% 5/1/17 33,880 39,882 Michigan GO 5.250% 9/15/25 (4) 10,810 12,138 Michigan GO 5.250% 9/15/26 (4) 12,805 14,304 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,529 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,000 10,074 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,000 31,197 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 45,245 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.375% 10/1/13 (ETM) 4,000 4,017 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,646 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 17,731 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/27 2,000 2,258 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/28 2,600 2,927 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,872 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,710 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,674 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,459 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 9,108 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,822 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,911 Michigan State University Board of Trustees General Revenue VRDO 0.150% 8/7/12 22,575 22,575 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,606 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 36,450 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 23,321 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 29,462 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 17,845 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,490 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,611 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,582 University of Michigan Hospital Revenue VRDO 0.150% 8/1/12 1,100 1,100 University of Michigan University Revenue 5.000% 4/1/17 30,000 35,966 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,588 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.180% 8/7/12 LOC 40,000 40,000 Minnesota (1.4%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,083 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,564 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,100 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,850 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,528 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,501 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,760 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,829 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.150% 8/7/12 LOC 5,650 5,650 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 17,227 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 18,619 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 2,950 3,367 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 4,805 5,484 Minnesota GO 5.000% 11/1/12 13,685 13,849 Minnesota GO 5.000% 11/1/12 (ETM) 8,235 8,334 Minnesota GO 5.000% 11/1/12 3,650 3,694 Minnesota GO 5.000% 11/1/12 (ETM) 16,125 16,319 Minnesota GO 5.000% 8/1/13 (ETM) 5,780 6,057 Minnesota GO 5.000% 10/1/13 (ETM) 2,110 2,227 Minnesota GO 5.000% 10/1/13 3,335 3,520 Minnesota GO 5.000% 11/1/13 17,615 18,658 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 11,289 Minnesota GO 5.000% 11/1/13 3,600 3,813 Minnesota GO 5.000% 11/1/13 (ETM) 15,900 16,846 Minnesota GO 5.000% 12/1/13 (ETM) 10,610 11,282 Minnesota GO 5.000% 11/1/14 19,275 21,277 Minnesota GO 4.000% 12/1/14 3,730 4,044 Minnesota GO 5.000% 12/1/14 8,150 9,026 Minnesota GO 5.000% 11/1/15 19,775 22,672 Minnesota GO 5.000% 12/1/15 8,150 9,372 Minnesota GO 5.000% 12/1/16 5,145 6,121 Minnesota GO 5.000% 8/1/17 1,000 1,211 Minnesota GO 5.000% 8/1/18 2,275 2,812 Minnesota GO 5.000% 10/1/24 10,000 12,608 Minnesota GO 5.000% 8/1/28 15,085 18,755 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/16 1,120 1,288 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/18 4,305 5,069 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,251 Minnesota Technology Lease Purchase COP 5.000% 6/1/17 9,690 11,196 Minnesota Technology Lease Purchase COP 5.000% 6/1/18 8,925 10,208 Minnesota Technology Lease Purchase COP 5.000% 6/1/19 10,680 12,215 Rochester MN Healthcare Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 13,278 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,273 St. Cloud MN Health Care Revenue (Centracare Health System) 5.125% 5/1/30 7,000 7,741 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,310 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 13,396 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 24,439 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,710 University of Minnesota Revenue 5.000% 12/1/14 9,840 10,890 University of Minnesota Revenue 5.000% 12/1/15 16,235 18,652 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,423 University of Minnesota Revenue 5.000% 4/1/22 500 603 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,941 University of Minnesota Revenue 5.000% 8/1/23 2,500 3,031 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,448 University of Minnesota Revenue 5.250% 12/1/27 5,000 6,177 University of Minnesota Revenue 5.250% 12/1/28 7,045 8,679 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,591 University of Minnesota Revenue 5.250% 12/1/29 3,500 4,291 University of Minnesota Revenue 5.000% 8/1/30 2,500 2,921 Mississippi (0.2%) Mississippi GO 5.500% 9/1/12 (4) 5,000 5,022 Mississippi GO 5.500% 12/1/16 3,435 4,146 Mississippi GO 5.000% 12/1/20 10,000 11,872 Mississippi GO 5.000% 12/1/21 16,890 19,994 Mississippi GO 5.000% 10/1/30 12,035 14,409 Mississippi GO 5.000% 10/1/31 11,735 13,966 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,941 Missouri (0.7%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/19 18,000 22,468 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,243 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,219 Kansas City MO Airport Revenue 5.000% 9/1/13 11,550 12,095 Kansas City MO Airport Revenue 5.000% 9/1/14 10,000 10,864 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,569 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 6,198 Missouri Board Public Building Special Obligation Revenue 5.000% 10/15/27 13,275 13,890 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,351 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/13 5,250 5,423 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.000% 7/1/18 3,305 4,068 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,881 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 6,255 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/20 3,975 4,696 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.250% 11/15/25 8,000 9,195 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/30 5,000 5,532 Missouri Health & Educational Facilities Authority Revenue (Children's Mercy Hospital) 5.250% 5/15/29 19,230 21,077 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 18,369 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.180% 8/1/12 1,610 1,610 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.160% 8/7/12 11,300 11,300 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.230% 8/7/12 28,475 28,475 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,260 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,484 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 17,185 1 Springfield MO Public Utility Revenue TOB VRDO 0.230% 8/7/12 3,430 3,430 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 7,036 Nebraska (0.2%) Douglas County NE School District No. 1 GO 5.000% 6/15/16 2,000 2,335 Douglas County NE School District No. 1 GO 4.000% 6/15/18 2,530 2,951 2 Lincoln NE Electric System Revenue 5.000% 9/1/25 3,000 3,734 2 Lincoln NE Electric System Revenue 5.000% 9/1/26 3,000 3,711 2 Lincoln NE Electric System Revenue 5.000% 9/1/27 2,500 3,067 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,650 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/27 3,740 4,419 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,481 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/30 4,215 4,898 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,896 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,850 3,274 Nebraska Investment Finance Authority Single Family Housing Revenue 5.700% 9/1/31 8,000 9,217 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,084 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,146 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 9,090 Nebraska Public Power District Revenue 5.000% 1/1/28 1,500 1,780 Nebraska Public Power District Revenue 5.000% 1/1/29 2,000 2,364 Nebraska Public Power District Revenue 5.000% 1/1/32 1,000 1,164 University of Nebraska Student Fee Revenue 5.000% 7/1/20 1,280 1,606 University of Nebraska Student Fee Revenue 4.000% 7/1/22 1,385 1,633 University of Nebraska Student Fee Revenue 5.000% 7/1/22 4,000 5,122 University of Nebraska Student Fee Revenue 5.000% 7/1/24 1,645 2,067 University of Nebraska Student Fee Revenue 5.000% 7/1/27 1,075 1,323 Nevada (0.8%) Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,372 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 16,696 1 Clark County NV GO TOB VRDO 0.140% 8/7/12 14,470 14,470 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,251 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,372 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 16,603 Clark County NV School District GO 5.000% 6/15/14 6,320 6,858 Clark County NV School District GO 5.000% 6/15/20 14,335 16,874 Clark County NV School District GO 5.000% 6/15/21 8,980 10,505 Clark County NV School District GO 5.000% 6/15/22 14,655 17,098 Clark County NV School District GO 5.000% 6/15/23 16,360 19,087 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,784 Clark County NV School District GO 5.000% 6/15/25 12,445 14,238 Clark County NV School District GO 5.000% 6/15/26 29,900 34,003 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,594 1 Clark County NV Water Reclamation District GO TOB VRDO 0.160% 8/7/12 6,000 6,000 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,299 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 (14) 11,165 11,596 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,909 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,848 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 17,763 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 16,749 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 12,390 Las Vegas Valley Water District Nevada GO 5.000% 6/1/31 4,500 5,240 2 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 5,395 6,199 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 2,000 2,316 Nevada GO 5.000% 12/1/14 (4) 8,435 9,324 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,893 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,226 New Hampshire GO 5.000% 2/15/19 1,010 1,245 New Hampshire GO 5.000% 8/15/19 1,500 1,866 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/27 1,500 1,637 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 12,403 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 11,556 New Jersey (5.3%) Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 1,000 1,216 Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,994 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,592 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,762 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/18 2,000 2,359 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/19 1,895 2,252 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,751 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 4,094 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,673 New Jersey COP 5.000% 6/15/17 4,840 5,627 New Jersey COP 5.000% 6/15/18 12,915 15,180 New Jersey COP 5.250% 6/15/28 4,675 5,280 New Jersey COP 5.250% 6/15/29 1,000 1,120 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.150% 8/1/12 LOC 4,300 4,300 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 1,100 1,206 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 1,055 1,161 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.120% 8/7/12 LOC 6,600 6,600 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,251 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,289 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,294 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,522 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 12,315 12,913 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 12,475 13,118 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,800 5,047 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 11,317 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,399 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 4,100 4,712 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 44,980 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 4,000 4,750 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 38,000 45,436 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 62,500 75,509 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 5,360 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 46,993 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 9,937 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 6,263 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 10,346 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 81,630 103,423 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,200 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 19,133 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 20,234 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 23,147 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 10,480 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 11,918 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,862 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 40,455 43,847 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.300% 8/7/12 (12) 6,975 6,975 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.160% 8/1/12 3,900 3,900 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/13 7,215 7,459 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 28,604 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,543 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,690 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 6,000 7,519 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,000 3,537 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,393 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,897 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 12,422 New Jersey GO 5.250% 7/1/14 (4) 25,000 27,336 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,688 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,765 New Jersey GO 5.250% 7/15/19 (2) 5,000 6,257 New Jersey GO 5.000% 8/15/20 30,000 37,517 1 New Jersey GO TOB VRDO 0.200% 8/1/12 18,525 18,525 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,441 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 10,134 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,773 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 2,966 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,443 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,683 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Hospital) 5.000% 7/1/18 1,925 2,122 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 14,763 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,562 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,375 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,355 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,124 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 3,470 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 22,729 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.160% 8/1/12 LOC 7,100 7,100 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,500 7,323 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 1,110 1,150 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 121 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 11,502 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 24 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,207 New Jersey Transportation Corp. COP 5.500% 9/15/13 (2) 1,410 1,485 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 11,190 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,288 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,335 6,011 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 8,260 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 6,983 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 12,974 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 2,018 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,517 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 17,935 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 18,173 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 6,184 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 30,920 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,286 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/20 (3) 17,680 19,575 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,532 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 34,548 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 11,139 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 34,200 42,979 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 13,622 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 31,577 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,745 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 12,114 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 3,118 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 45,900 57,245 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 27,937 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 32,617 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 24,321 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 44,211 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 592 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 24,000 13,526 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 52,587 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 4,117 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 10,000 5,080 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 39,000 19,811 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 25,325 12,197 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 6,725 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 15,000 6,047 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.130% 8/7/12 (4) 15,830 15,830 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.500% 8/7/12 LOC 33,050 33,050 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 2,325 2,378 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 17,228 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 23,287 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,271 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 17,235 Newark NJ GO 5.000% 10/1/19 3,505 4,172 Newark NJ GO 5.000% 10/1/20 2,455 2,941 Rutgers State University New Jersey Revenue 6.400% 5/1/13 905 945 Rutgers State University New Jersey Revenue VRDO 0.150% 8/1/12 8,590 8,590 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,714 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 14,945 15,394 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 12,322 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 15,925 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 17,325 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 18,121 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,595 31,953 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 50,562 48,098 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 30,300 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/23 (2) 7,330 7,407 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/27 (2) 10,100 10,227 New Mexico (0.4%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,535 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,781 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,803 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,697 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 12,395 12,899 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 33,328 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 19,653 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,594 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.150% 8/7/12 23,410 23,410 New York (15.2%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,290 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,834 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,920 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 7,741 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 7,000 7,666 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,750 4,107 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,000 3,285 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,116 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,673 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 4,570 5,558 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 8,101 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 10,163 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 7,417 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,917 Freeport NY GO 5.000% 1/15/17 1,575 1,810 Freeport NY GO 5.000% 1/15/18 1,685 1,965 Freeport NY GO 5.000% 1/15/19 1,920 2,259 Freeport NY GO 5.000% 1/15/20 2,070 2,461 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,377 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,555 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 11,355 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 11,391 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 38,290 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,827 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 24,228 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/27 10,000 11,729 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 10,000 11,587 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/16 4,630 5,323 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/20 3,500 4,224 1 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) TOB VRDO 0.190% 8/7/12 6,665 6,665 Nassau County NY GO 4.000% 10/1/22 8,755 9,566 Nassau County NY GO 4.000% 10/1/23 5,245 5,689 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.150% 8/7/12 5,000 5,000 New York City NY GO 5.750% 8/1/12 (Prere.) 350 350 New York City NY GO 5.000% 3/1/13 (Prere.) 9,000 9,254 New York City NY GO 5.000% 8/1/13 2,370 2,482 New York City NY GO 5.250% 8/1/13 17,515 18,384 New York City NY GO 5.750% 8/1/13 15 15 New York City NY GO 5.000% 8/1/14 2,500 2,727 New York City NY GO 5.000% 8/1/14 2,505 2,733 New York City NY GO 5.000% 8/1/14 6,500 7,091 New York City NY GO 5.250% 9/1/14 3,560 3,914 New York City NY GO 5.000% 4/1/15 (4) 4,760 5,330 New York City NY GO 5.750% 8/1/15 (2) 5,650 5,675 New York City NY GO 5.000% 8/1/16 5,000 5,832 New York City NY GO 5.000% 8/1/17 7,610 9,123 New York City NY GO 5.000% 3/1/18 1,990 2,395 New York City NY GO 5.000% 6/1/19 8,675 10,633 New York City NY GO 5.000% 8/1/19 15,000 18,445 New York City NY GO 5.000% 8/1/19 4,500 5,533 New York City NY GO 5.000% 8/1/19 12,130 14,342 New York City NY GO 5.000% 8/1/19 5,000 6,148 New York City NY GO 5.000% 8/1/19 3,100 3,812 New York City NY GO 5.000% 8/1/20 10,000 11,707 New York City NY GO 5.000% 8/1/20 9,010 10,548 New York City NY GO 5.000% 8/1/20 32,355 39,996 New York City NY GO 5.250% 9/1/20 4,565 5,578 New York City NY GO 5.000% 10/1/20 1,445 1,683 New York City NY GO 5.000% 2/1/21 12,300 14,059 New York City NY GO 5.250% 3/1/21 4,255 5,263 New York City NY GO 5.000% 8/1/21 15,750 19,480 New York City NY GO 5.000% 8/1/21 14,000 15,856 New York City NY GO 5.000% 8/1/21 23,065 26,506 New York City NY GO 5.000% 8/1/21 9,600 11,239 New York City NY GO 5.000% 8/1/21 59,135 72,281 New York City NY GO 5.250% 9/1/21 20,000 24,554 New York City NY GO 5.000% 1/1/22 15,000 17,298 New York City NY GO 5.000% 8/1/22 18,475 22,719 New York City NY GO 5.000% 8/1/22 6,020 7,403 New York City NY GO 5.000% 8/1/22 7,050 8,254 New York City NY GO 5.000% 8/1/22 32,000 38,913 New York City NY GO 5.250% 8/15/22 25,250 30,969 New York City NY GO 5.000% 8/1/23 11,000 13,777 New York City NY GO 5.000% 8/1/23 2,000 2,405 New York City NY GO 5.250% 8/15/23 21,820 26,592 New York City NY GO 5.000% 11/1/23 8,000 8,744 New York City NY GO 5.000% 8/1/24 8,085 9,739 New York City NY GO 5.000% 8/1/24 5,310 6,519 New York City NY GO 5.250% 8/15/24 25,945 31,519 New York City NY GO 5.000% 6/1/25 5,145 5,731 New York City NY GO 5.000% 8/1/25 5,000 5,940 New York City NY GO 5.000% 4/1/26 3,590 4,214 New York City NY GO 5.000% 8/1/26 1,455 1,719 New York City NY GO 5.000% 8/1/27 10,000 12,024 New York City NY GO 5.000% 8/1/28 17,000 20,316 New York City NY GO 5.000% 5/15/29 7,900 9,190 New York City NY GO 5.000% 8/1/29 17,500 20,835 New York City NY GO 5.000% 8/1/30 23,000 27,202 New York City NY GO 5.000% 10/1/30 18,425 21,845 New York City NY GO 5.450% 4/1/31 6,560 8,083 New York City NY GO 5.000% 5/15/31 5,000 5,759 New York City NY GO 5.000% 10/1/31 34,050 40,068 New York City NY GO 5.000% 8/1/32 1,475 1,723 1 New York City NY GO TOB VRDO 0.180% 8/1/12 13,110 13,110 New York City NY GO VRDO 0.140% 8/7/12 LOC 3,100 3,100 New York City NY GO VRDO 0.140% 8/7/12 LOC 22,000 22,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,768 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 21,704 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 42,372 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 31,331 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 49,345 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 5,264 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 4,179 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 11,644 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 28,813 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 10,424 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 35,346 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,499 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 6,469 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 8/1/12 29,045 29,045 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 8/1/12 15,700 15,700 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 8/7/12 6,245 6,245 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.140% 8/1/12 1,400 1,400 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 10,318 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/13 (ETM) 2,000 2,044 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/14 3,525 3,763 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 3,136 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,353 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 6,039 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,529 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,671 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,310 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,368 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 11,482 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,714 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,566 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,772 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,560 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,479 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 4,067 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 3,998 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 10,987 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 6,000 7,037 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 20,839 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 3,950 4,611 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.180% 8/7/12 6,460 6,460 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 750 750 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 15 15 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,692 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 1,000 1,145 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,161 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 515 608 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 13,630 16,406 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,856 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 14,531 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,589 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 6,145 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 20,000 24,580 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 11,000 13,519 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 3,000 3,690 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 3,149 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 12,219 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/20 2,735 3,178 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 2,480 3,123 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/21 7,740 9,698 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 51,100 59,267 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 20,273 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 36,955 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 13,418 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 2,500 2,894 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 7,319 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,233 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 19,176 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 8,000 9,865 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 5,194 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,500 6,740 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,127 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,127 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,987 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 12,379 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 10,502 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 3,210 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 10,063 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,840 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,736 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 30,433 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 11,860 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 9,383 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 19,000 22,705 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 29,032 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 19,484 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 8/1/12 4,395 4,395 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.160% 8/7/12 LOC 6,120 6,120 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 9,216 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 10,000 10,021 New York GO 4.500% 2/1/17 14,125 16,547 New York GO 4.500% 2/1/18 24,735 29,412 New York GO 4.500% 2/1/19 10,670 12,837 New York GO 5.000% 2/1/30 3,000 3,508 New York GO 5.000% 2/15/30 20,000 23,705 New York Liberty Development Corp. Revenue 5.000% 11/15/31 6,200 7,101 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,457 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,425 4,121 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,114 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 20,369 2 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,831 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,516 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 10,090 2 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,905 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 10,465 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,864 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,780 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 17,647 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,497 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 26,480 2 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 15,000 17,638 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 10,476 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 13,635 15,889 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 24,014 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,735 14,682 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 13,898 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 28,285 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 8,962 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 8,500 9,768 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 27,196 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.150% 8/7/12 (13) 8,000 8,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.900% 11/1/17 18,000 18,006 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.100% 11/1/19 8,000 8,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 7,464 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 12,624 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,747 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 13,172 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 13,832 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 13,694 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,405 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 12,627 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.130% 8/7/12 LOC 49,830 49,830 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 19,737 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,937 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 7,000 8,396 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (Prere.) 45,130 45,818 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (Prere.) 38,075 38,656 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 5,210 5,794 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 35,037 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,821 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,689 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 2,500 2,982 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/28 2,000 2,352 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 33,222 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 8/1/12 LOC 17,600 17,600 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 8/1/12 LOC 30,500 30,500 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 8/7/12 (13) 7,000 7,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 12,186 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,414 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,415 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,528 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,718 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,445 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,976 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 4,040 4,237 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 3,155 3,309 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,588 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 6,107 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,494 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 7,199 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.160% 8/7/12 3,960 3,960 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,236 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,884 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,392 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 20,318 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,807 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,191 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 7,500 8,361 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,187 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,680 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,586 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 6,013 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 13 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 16,517 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 7,003 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 7,358 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,135 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,029 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,943 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,768 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,368 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,585 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,627 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 4,178 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,185 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,101 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/23 2,455 3,068 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,250 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,475 2,646 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,273 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,601 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 36,270 44,640 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 25 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 39,630 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,927 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 41,508 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 9,231 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 5,000 5,529 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,839 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/24 30,000 37,729 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 19,470 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 21,147 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 3,101 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 11,525 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 8,500 10,492 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 36,559 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 10,215 12,184 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 29,649 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,924 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,686 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 23,719 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,410 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 8,014 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 29,501 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,172 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 37,573 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.150% 8/7/12 12,800 12,800 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.150% 8/7/12 11,950 11,950 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.160% 8/7/12 16,700 16,700 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.140% 8/7/12 LOC 56,390 56,390 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 3,028 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 4,209 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 11,976 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 12,096 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 8,280 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 19,820 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 23,352 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 6,290 7,675 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 7,595 9,176 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 5,271 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,923 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 8,259 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 21,294 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,630 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.160% 8/7/12 LOC 8,115 8,115 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.200% 8/7/12 LOC 2,010 2,010 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,905 2,085 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 3,500 4,322 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 11,532 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 4,000 4,768 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,559 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,183 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.140% 8/7/12 3,815 3,815 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,734 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,063 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,063 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,820 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 19,226 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/17 2,850 3,456 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/18 3,505 4,313 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/19 11,305 14,059 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/20 10,000 12,613 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 18,177 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 13,848 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 21,435 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 31,395 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 4,367 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,510 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,725 4,358 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,733 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 4,308 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 7,436 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 4,078 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 7,433 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 6,387 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 2,199 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.140% 8/7/12 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.140% 8/7/12 LOC 8,000 8,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.150% 8/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.170% 8/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.250% 8/7/12 LOC 6,600 6,600 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,887 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,472 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/19 6,640 8,221 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 22,000 22,000 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 45,285 45,285 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.230% 8/7/12 11,500 11,500 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 5.000% 11/1/22 220 251 New York State Power Authority Revenue 5.250% 11/15/12 (Prere.) 2,600 2,638 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,577 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 9,374 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,656 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 21,790 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 16,217 New York State Thruway Authority Revenue 5.000% 1/1/28 15,000 17,606 New York State Thruway Authority Revenue 5.000% 1/1/29 21,195 24,744 New York State Thruway Authority Revenue 5.000% 1/1/30 10,500 12,193 New York State Thruway Authority Revenue 5.000% 1/1/31 7,000 8,085 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 2,500 2,581 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 12,968 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,796 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 9,365 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,703 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,912 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,837 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,742 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 13,341 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 12,108 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,525 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 12,504 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/21 28,535 35,676 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 10,098 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 20,945 26,219 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 5,277 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 8,115 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 25,672 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 15,971 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 31,815 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 30,137 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 8,415 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 8,483 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 27,580 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,463 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 21,590 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,594 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 25,641 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 14,284 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 43,772 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,988 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 10,424 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,431 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 3,157 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 9,113 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 5,310 5,503 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 24,616 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 36,125 45,015 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 45,414 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,985 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 22,587 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 27,693 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 8,521 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 22,101 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 8,196 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 14,910 17,507 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 11,716 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 55,359 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 29,084 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,585 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,401 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 8,392 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,959 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 13,645 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 6,092 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 17,588 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 250 283 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 280 319 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 350 399 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 22,409 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 8/7/12 3,500 3,500 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 27,130 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.150% 8/7/12 LOC 6,700 6,700 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.150% 8/7/12 LOC 8,000 8,000 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,782 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,000 3,328 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,458 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 3,000 3,440 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/20 4,550 5,420 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 28,627 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 15,000 18,129 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 15,000 17,879 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 8,529 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 21,971 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 22,706 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 3,500 3,940 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,502 Westchester County NY GO 5.000% 10/15/18 6,480 8,048 Westchester County NY GO 5.000% 7/1/21 12,315 15,900 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 3,435 3,782 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,190 North Carolina (2.2%) Charlotte NC COP 5.000% 6/1/16 2,000 2,319 Charlotte NC GO 5.000% 7/1/16 5,000 5,878 Charlotte NC GO 5.000% 7/1/17 4,300 5,204 Charlotte NC GO 5.000% 8/1/18 1,195 1,480 Charlotte NC GO 5.000% 7/1/22 3,280 4,290 Charlotte NC GO 5.000% 7/1/23 3,355 4,338 Guilford County NC GO 5.000% 3/1/18 8,585 10,523 Guilford County NC GO 5.000% 3/1/22 3,220 4,191 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,996 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,400 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,150 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,811 Mecklenburg County NC GO 5.000% 2/1/17 3,635 4,345 Mecklenburg County NC GO 5.000% 3/1/17 1,000 1,198 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,531 Mecklenburg County NC GO 5.000% 12/1/20 8,905 11,420 Mecklenburg County NC GO 5.000% 2/1/21 1,120 1,434 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,689 Moore County NC Revenue 4.000% 6/1/16 1,245 1,388 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 11,068 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.480% 8/7/12 (4) 11,055 11,055 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.160% 8/7/12 11,100 11,100 North Carolina Capital Facilities Finance Agency Revenue (Meredith College) VRDO 0.180% 8/7/12 LOC 4,000 4,000 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 10,000 10,760 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,573 North Carolina Capital Improvement Revenue 5.000% 5/1/17 11,115 13,289 North Carolina Capital Improvement Revenue 5.000% 5/1/19 15,500 19,056 North Carolina Capital Improvement Revenue 5.000% 5/1/20 15,385 19,145 North Carolina Capital Improvement Revenue 5.000% 5/1/21 13,495 16,927 North Carolina Capital Improvement Revenue 5.000% 5/1/26 10,000 12,073 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 36,247 North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 33,591 1 North Carolina Capital Improvement Revenue TOB VRDO 0.160% 8/7/12 6,730 6,730 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 25,000 25,507 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 15,000 16,017 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.300% 1/1/15 4,000 4,079 North Carolina Eastern Municipal Power Agency Power Systems Revenue 3.000% 1/1/16 1,815 1,941 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,500 1,705 2 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 5,000 5,636 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 4,000 4,546 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/16 3,000 3,060 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/17 4,700 4,794 2 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 20,430 24,793 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 22,510 25,456 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,499 North Carolina GAN PUT 4.000% 3/1/18 11,000 12,425 North Carolina GO 5.000% 5/1/14 16,780 17,380 North Carolina GO 5.000% 6/1/16 15,050 17,639 North Carolina GO 5.000% 9/1/16 1,165 1,377 North Carolina GO 5.000% 3/1/17 1,925 2,307 North Carolina GO 5.000% 3/1/18 10,000 11,861 North Carolina GO 5.000% 6/1/18 32,930 40,619 North Carolina GO 5.000% 6/1/19 7,000 8,783 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 11,298 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,555 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 3,075 3,219 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,698 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.220% 8/7/12 LOC 6,395 6,395 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/31 12,500 14,183 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,660 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,646 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 5,926 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,857 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 (4) 10,000 10,204 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 (4) 15,290 15,599 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 5,000 5,921 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 6,024 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 (14) 69,495 70,885 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,676 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 (14) 38,600 39,364 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 10,308 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,350 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 (14) 10,000 10,194 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 5,019 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.190% 8/7/12 7,950 7,950 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 2,045 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,882 Wake County NC GO 5.000% 2/1/18 4,750 5,810 Wake County NC GO 5.000% 3/1/21 3,125 4,007 Wake County NC GO 5.000% 6/1/28 3,000 3,539 Wake County NC Public Improvement GO 5.000% 3/1/19 1,010 1,261 Winston-Salem NC Revenue 4.000% 3/1/15 2,400 2,618 Winston-Salem NC Revenue 5.000% 3/1/17 5,000 5,965 Ohio (3.5%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.170% 8/7/12 LOC 12,600 12,600 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/32 8,000 8,813 Akron OH GO 5.000% 12/1/18 (2) 5,300 6,011 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 5,830 6,888 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 17,158 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 34,464 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/23 2,375 2,863 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/29 6,120 7,161 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 9,145 10,440 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/32 13,480 15,271 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,788 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,000 15,512 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 12,161 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,550 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,879 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,716 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 17,555 19,834 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 120,360 100,680 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 39,390 32,575 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,831 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,713 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 7,270 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,902 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 12,867 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 8,150 8,693 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 5,000 5,333 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 9,185 9,797 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 14,710 15,690 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 5,039 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 8,293 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 15,546 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 8,260 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 8,057 Cleveland OH Water Works Revenue VRDO 0.130% 8/7/12 LOC 2,000 2,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.170% 8/7/12 LOC 1,200 1,200 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.160% 8/7/12 18,000 18,000 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,156 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,475 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 7,080 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,317 Columbus OH GO 5.000% 7/1/16 2,500 2,939 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 8/7/12 LOC 3,965 3,965 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 8/7/12 LOC 2,575 2,575 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,544 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,805 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,650 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,907 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 4,109 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,936 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.150% 8/7/12 LOC 10,300 10,300 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.140% 8/7/12 1,400 1,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 8/7/12 1,445 1,445 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.160% 8/7/12 11,400 11,400 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 9,108 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 25,491 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 20,602 Huber Heights OH City School District GO 4.750% 12/1/24 890 1,035 Huber Heights OH City School District GO 4.875% 12/1/27 150 173 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,161 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,149 Kent State University OH Revenue 5.000% 5/1/29 1,000 1,150 Kent State University OH Revenue 5.000% 5/1/30 1,750 2,001 Kent State University OH Revenue 5.000% 5/1/31 4,000 4,559 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 7,023 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 7,023 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,670 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,670 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,608 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,608 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 11,920 13,768 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 7,215 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,358 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.180% 8/7/12 3,500 3,500 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,832 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,079 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 6,133 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/21 10,000 12,012 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,244 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 5,565 6,646 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/17 2,295 2,750 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,708 Ohio Common Schools GO VRDO 0.140% 8/7/12 3,200 3,200 Ohio Common Schools GO VRDO 0.140% 8/7/12 3,800 3,800 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 2,000 2,149 Ohio Conservation Projects GO 5.000% 9/15/19 9,655 11,957 Ohio GO 5.000% 8/1/13 2,525 2,645 Ohio GO 5.000% 8/1/13 5,750 6,022 Ohio GO 5.000% 8/1/13 7,160 7,499 Ohio GO 5.250% 8/1/13 (4) 12,435 13,055 Ohio GO 5.500% 8/1/13 2,945 3,099 Ohio GO 5.000% 9/15/13 9,500 10,003 Ohio GO 5.000% 8/1/14 6,670 7,282 Ohio GO 5.000% 8/1/14 6,500 7,096 Ohio GO 5.000% 8/1/14 8,265 9,023 Ohio GO 5.000% 9/15/14 5,000 5,485 Ohio GO 5.000% 9/15/14 2,155 2,364 Ohio GO 5.500% 11/1/14 7,000 7,791 Ohio GO 5.000% 8/1/16 3,000 3,517 Ohio GO 5.000% 9/1/16 2,870 3,374 Ohio GO 5.000% 9/15/16 5,130 6,036 Ohio GO 5.000% 9/15/16 5,415 6,374 Ohio GO 5.000% 9/1/17 3,830 4,618 Ohio GO 5.000% 9/1/18 3,905 4,783 Ohio GO 5.000% 9/15/18 12,755 14,611 Ohio GO 5.000% 11/1/18 7,710 8,867 Ohio GO 5.000% 9/15/19 13,000 14,891 Ohio GO 5.000% 9/15/19 9,025 11,198 Ohio GO 5.000% 4/1/21 4,440 5,468 Ohio GO VRDO 0.130% 8/7/12 1,800 1,800 Ohio GO VRDO 0.130% 8/7/12 6,145 6,145 Ohio Higher Education Capital Facilities Revenue 5.250% 11/1/12 (Prere.) 3,710 3,757 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,443 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 4,025 4,025 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,494 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 2,156 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 29,730 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.150% 8/7/12 LOC 10,000 10,000 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,814 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 10,320 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 12,992 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 8/1/12 12,700 12,700 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.160% 8/7/12 1,900 1,900 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 3,750 3,969 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 2,905 3,086 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 10,767 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,802 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,802 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 10,380 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,844 Ohio State University General Receipts Revenue 5.250% 12/1/12 (Prere.) 2,000 2,034 Ohio State University General Receipts Revenue 5.000% 12/1/13 3,135 3,330 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,865 3,118 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,750 4,571 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,500 3,007 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 2,117 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 8,185 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 7,265 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,283 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 7,091 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 8/7/12 5,950 5,950 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 425 461 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,575 1,709 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,977 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 6,286 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 11,666 Penta Career Center Ohio COP 5.250% 4/1/23 2,480 2,954 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,262 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,479 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,710 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,942 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,525 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 4,055 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 18,273 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,209 University of Akron Ohio General Receipts Revenue 5.000% 1/1/22 (4) 2,700 3,219 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 9,429 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,896 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,899 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,301 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,287 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,837 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,532 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,227 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 2,455 3,064 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 6,385 7,603 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,000 1,184 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 20,005 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 13,270 Oklahoma City OK GO 5.000% 3/1/17 7,335 8,761 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 13,648 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,611 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,105 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,231 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 7,000 8,287 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 1,160 1,389 Oklahoma Turnpike Authority Revenue 5.000% 1/1/29 2,000 2,366 Oklahoma Water Resource Board Revenue 5.000% 4/1/28 750 877 Oklahoma Water Resource Board Revenue 5.000% 4/1/29 750 874 Oklahoma Water Resource Board Revenue 5.000% 4/1/30 750 871 University of Oklahoma Revenue 5.000% 7/1/26 2,030 2,467 University of Oklahoma Revenue 5.000% 7/1/27 1,055 1,275 University of Oklahoma Revenue 5.000% 7/1/29 1,895 2,265 University of Oklahoma Revenue 5.000% 7/1/30 2,230 2,652 University of Oklahoma Revenue 5.000% 7/1/31 2,000 2,364 University of Oklahoma Revenue 5.000% 7/1/32 670 788 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,476 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,800 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,672 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 2,038 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,567 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 4,041 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 1,750 2,032 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,568 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 9,475 11,347 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 6,323 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,887 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 7,537 Oregon Department of Transportation Highway Usertax Revenue 4.500% 11/15/24 3,000 3,467 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 5,000 6,080 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 9,114 Oregon GO 5.000% 5/1/14 1,400 1,514 Oregon GO 5.000% 5/1/15 1,500 1,687 Oregon GO 5.000% 5/1/15 2,475 2,785 Oregon GO 5.000% 5/1/15 4,000 4,502 Oregon GO 5.000% 11/1/15 5,860 6,718 Oregon GO 5.000% 5/1/16 1,750 2,039 Oregon GO 5.000% 5/1/18 1,125 1,382 Oregon GO 5.000% 5/1/18 1,500 1,843 Oregon GO 5.000% 11/1/18 3,750 4,662 Oregon GO 5.000% 5/1/19 2,770 3,461 Oregon GO 5.000% 11/1/19 7,005 8,838 Oregon GO 5.000% 5/1/26 1,490 1,831 Oregon GO 5.000% 5/1/26 1,570 1,929 Oregon GO 5.000% 5/1/27 2,460 3,006 Oregon GO 5.000% 5/1/27 2,415 2,951 Oregon GO 5.000% 5/1/28 2,755 3,349 Oregon GO 5.000% 5/1/28 5,165 6,278 Oregon GO 5.000% 5/1/29 2,890 3,503 Oregon GO 5.000% 5/1/30 5,685 6,880 Oregon GO 5.000% 5/1/31 3,370 4,058 Oregon GO 5.000% 5/1/31 1,760 2,119 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 2,060 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 3,228 Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,393 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,549 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,562 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,732 Oregon Health Sciences University Revenue 5.000% 7/1/21 2,090 2,557 Oregon Health Sciences University Revenue 5.000% 7/1/22 2,000 2,458 Oregon Health Sciences University Revenue 5.000% 7/1/23 1,000 1,218 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 13,166 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/27 3,000 3,573 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.130% 8/7/12 LOC 5,420 5,420 Pennsylvania (3.9%) Allegheny County PA GO 5.000% 11/1/29 15,000 16,652 Allegheny County PA GO VRDO 0.170% 8/7/12 LOC 4,995 4,995 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,488 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 3,135 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.170% 8/7/12 LOC 8,800 8,800 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.032% 2/1/21 12,000 11,543 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 17,000 20,217 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 1,000 1,160 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/16 1,410 1,470 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/17 1,010 1,055 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/18 1,100 1,147 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.140% 8/7/12 LOC 13,700 13,700 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 14,814 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,820 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 15,360 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 10,385 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,610 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 3,056 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,824 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,705 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 16,857 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 4,049 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,210 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,370 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 13,156 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/27 1,000 1,145 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 25,000 25,260 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 8/7/12 5,400 5,400 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 8/7/12 4,600 4,600 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.130% 8/7/12 LOC 12,400 12,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 8/7/12 LOC 14,625 14,625 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.130% 8/1/12 7,000 7,000 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 6,000 6,074 1 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) TOB VRDO 0.160% 8/7/12 6,765 6,765 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,904 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.230% 8/7/12 LOC 5,400 5,400 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/32 1,400 1,515 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/28 5,000 5,753 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 6,995 8,004 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/23 3,500 4,111 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/24 2,000 2,330 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 7,000 8,087 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 6,434 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/27 6,000 6,848 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 8,500 9,613 1 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.180% 8/7/12 LOC 11,010 11,010 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,130 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/20 1,000 1,100 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.125% 8/15/21 1,000 1,092 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/22 1,000 1,098 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/23 1,500 1,631 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/24 3,000 3,237 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.150% 8/7/12 19,290 19,290 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.150% 8/7/12 4,800 4,800 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 1,695 1,920 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 18,657 Pennsylvania GO 5.000% 10/1/12 9,430 9,506 Pennsylvania GO 5.000% 7/1/13 (Prere.) 960 1,002 Pennsylvania GO 4.000% 7/15/13 16,995 17,609 Pennsylvania GO 5.000% 7/1/14 (14) 5,010 5,225 Pennsylvania GO 5.000% 5/1/15 16,000 18,003 Pennsylvania GO 5.000% 8/1/15 5,120 5,815 Pennsylvania GO 5.000% 11/15/17 10,000 12,169 Pennsylvania GO 5.000% 7/1/18 2,250 2,764 Pennsylvania GO 5.000% 11/15/18 14,705 18,209 Pennsylvania GO 5.000% 5/1/19 15,000 18,638 Pennsylvania GO 5.000% 7/1/19 29,925 37,304 Pennsylvania GO 5.375% 7/1/21 4,950 6,447 Pennsylvania GO 5.000% 11/15/23 4,705 5,896 Pennsylvania GO 5.000% 11/15/26 8,000 9,813 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.130% 8/7/12 LOC 9,500 9,500 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.150% 8/7/12 LOC 29,170 29,170 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 1,745 1,862 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.150% 8/7/12 LOC 10,195 10,195 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.130% 8/7/12 LOC 4,100 4,100 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,788 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,548 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,540 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.170% 8/7/12 LOC 7,400 7,400 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.170% 8/7/12 LOC 9,500 9,500 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,885 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/13 5,000 5,228 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 553 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,260 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,388 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,801 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/18 3,000 3,567 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (Prere.) 2,470 3,111 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 14,551 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 17,530 20,505 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,593 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,495 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 7,131 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 11,989 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,419 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 10,681 1 Pennsylvania State University Revenue TOB VRDO 0.140% 8/7/12 LOC 5,200 5,200 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,911 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.160% 8/7/12 11,000 11,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 5,339 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 16,596 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 19,839 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,967 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 4,073 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,789 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 2,031 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 13,730 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,715 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 55,645 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 7,358 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 11,753 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.300% 8/7/12 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.160% 8/7/12 18,200 18,200 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,419 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,213 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,287 Philadelphia PA Gas Works Revenue VRDO 0.170% 8/7/12 LOC 18,400 18,400 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 25,664 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 15,174 Philadelphia PA GO VRDO 0.140% 8/7/12 LOC 23,085 23,085 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 27,563 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,812 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.140% 8/7/12 LOC 27,945 27,945 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.140% 8/7/12 LOC 55,300 55,300 Philadelphia PA Municipal Authority Revenue 5.250% 5/15/13 (4) 11,105 11,458 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 6,308 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 4,114 Philadelphia PA School District GO 5.500% 8/1/12 (14) 10,815 10,815 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 8,122 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 20,161 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,598 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,570 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 35,023 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 7,015 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,725 Southeastern Pennsylvania Transportation Authority Revenue VRDO 0.150% 8/1/12 LOC 6,100 6,100 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/25 15,125 16,622 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/27 4,905 5,344 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 3,990 4,814 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 3,157 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 11,239 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 14,921 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,824 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 13,321 1 University of Pittsburgh PA Revenue TOB VRDO 0.160% 8/7/12 6,660 6,660 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,392 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,546 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,864 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,213 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,377 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,590 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,663 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,702 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 6,996 Puerto Rico (0.9%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/14 4,420 4,767 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,000 5,660 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 38,510 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 19,799 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 26,287 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,779 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 19,647 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/29 30,000 32,181 Puerto Rico GO 5.250% 7/1/13 (Prere.) 14,955 15,641 Puerto Rico GO 5.500% 7/1/13 (14) 5,000 5,209 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,391 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/13 (14) 7,220 7,528 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/15 (14) 5,590 6,261 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 9,243 1 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.160% 8/7/12 (4) 10,550 10,550 Puerto Rico Municipal Finance Agency GO 5.750% 8/1/12 (4) 2,470 2,470 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 14,850 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/17 (2) 6,390 7,185 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 5,930 6,735 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 10,023 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 835 908 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) 255 331 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 29,745 34,247 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 29,165 31,179 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,510 Rhode Island & Providence Plantations GO 5.500% 8/1/28 9,805 12,243 Rhode Island & Providence Plantations GO 5.500% 8/1/30 3,610 4,462 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 24,240 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 29,997 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,240 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 3,112 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,466 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,779 South Carolina (1.2%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,568 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/26 12,610 14,089 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/27 33,070 36,709 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 2,730 3,030 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.170% 8/7/12 6,000 6,000 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,643 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,930 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,110 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 41,209 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 32,150 1 Greenville County SC School District Installment Revenue TOB VRDO 0.160% 8/7/12 3,445 3,445 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 6,220 7,192 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.250% 8/15/12 (Prere.) 13,000 13,030 North Charleston SC Tax Revenue 5.000% 12/1/12 (12) 2,945 2,989 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,783 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 5,182 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,337 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 22,574 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 11,899 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 7,197 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/22 6,000 7,137 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 6,055 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,576 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 15,167 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 4,135 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 9,296 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 9,814 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 3,205 South Carolina GO 5.000% 3/1/16 6,165 7,159 South Carolina GO 5.000% 4/1/16 3,560 4,147 South Carolina GO 5.000% 4/1/18 2,400 2,942 South Carolina GO 5.000% 4/1/18 1,255 1,538 South Carolina GO 5.000% 4/1/18 1,310 1,606 South Carolina GO 5.000% 4/1/18 2,635 3,230 South Carolina GO 5.000% 4/1/18 1,610 1,974 South Carolina GO 5.000% 4/1/18 2,445 2,997 South Carolina GO 5.000% 4/1/18 7,325 8,980 South Carolina GO 5.000% 4/1/19 7,825 9,761 South Carolina GO 5.000% 4/1/19 2,495 3,112 South Carolina GO 5.000% 4/1/19 1,320 1,647 South Carolina GO 5.000% 4/1/19 1,715 2,139 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,326 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,918 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 6,200 6,802 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,548 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 14,695 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 1,775 1,803 South Carolina Public Service Authority Revenue 5.500% 1/1/13 (4) 5,000 5,072 South Carolina Public Service Authority Revenue 5.000% 12/1/16 7,225 8,542 South Carolina Public Service Authority Revenue 5.000% 1/1/28 6,735 7,796 South Carolina Public Service Authority Revenue 5.000% 1/1/29 2,900 3,338 1 South Carolina Public Service Authority Revenue TOB VRDO 0.140% 8/7/12 LOC 20,340 20,340 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 5,200 5,484 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/25 (2) 4,035 4,349 South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,247 Tennessee (1.2%) Greeneville TN Health & Educational Facilities Board Revenue (Laughlin Memorial Hospital Project) VRDO 0.440% 8/7/12 LOC 38,700 38,700 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 9,447 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 8,979 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 21,239 Memphis TN GO 5.000% 11/1/15 (Prere.) 16,000 18,325 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,730 5,417 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,633 Memphis TN GO 5.000% 7/1/21 6,250 7,758 Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,378 Memphis TN GO 5.000% 5/1/28 3,145 3,773 Memphis TN GO 5.000% 5/1/30 1,715 2,034 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 3,825 4,484 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) 5,000 6,049 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/20 15,000 18,873 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 15,000 19,044 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 1,000 1,066 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.750% 10/1/17 11,500 11,498 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 2,500 3,068 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/21 2,000 2,476 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/22 1,000 1,250 Murfreesboro TN GO 5.000% 6/1/19 645 796 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 125 Shelby County TN GO 5.000% 4/1/19 400 495 Shelby County TN GO 5.000% 3/1/23 17,995 23,139 Shelby County TN GO VRDO 0.150% 8/7/12 13,440 13,440 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,573 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,396 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,865 5,044 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 14,995 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/21 5,000 5,571 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/22 5,000 5,535 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 19,800 21,450 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,290 43,081 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,570 63,763 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,000 10,836 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,000 5,306 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 10,175 10,646 Tennessee GO 5.000% 5/1/17 (Prere.) 2,075 2,496 Tennessee GO 5.000% 8/1/17 3,165 3,834 Tennessee GO 5.000% 10/1/17 6,000 7,302 Tennessee GO 5.000% 8/1/19 1,500 1,885 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 4,080 4,504 Texas (8.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 21,332 Austin TX Independent School District GO 5.000% 8/1/13 10,000 10,477 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 3,046 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 350 444 Austin TX Water & Wastewater System Revenue 5.000% 11/15/27 3,000 3,695 Austin TX Water & Wastewater System Revenue 5.000% 11/15/29 6,045 7,353 Austin TX Water & Wastewater System Revenue 5.000% 11/15/30 5,000 6,052 Austin TX Water & Wastewater System Revenue 5.000% 11/15/31 4,000 4,810 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,701 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 13,470 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 14,253 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,605 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 14,861 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 15,203 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 5,970 5,980 Camino Real Texas Mobility Authority Revenue 5.000% 8/15/21 260 260 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,346 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,663 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,299 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 3,475 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 3,906 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 2,592 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 2,328 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,819 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 1,909 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 4,635 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 1,361 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 1,275 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 1,469 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 1,465 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 877 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 1,062 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 1,273 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 10,270 11,472 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 11,635 12,997 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 6,177 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 5,190 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 7,205 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 7,385 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,807 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,798 1 Collin County TX GO TOB VRDO 0.150% 8/7/12 10,925 10,925 Conroe TX Independent School District GO 5.000% 2/15/26 8,190 9,963 Conroe TX Independent School District GO 5.000% 2/15/32 2,000 2,360 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/26 4,545 5,529 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/27 13,815 16,744 Dallas County TX Community College District GO 5.000% 2/15/27 2,690 3,237 Dallas County TX GO 4.000% 2/15/14 2,375 2,509 Dallas County TX GO 5.000% 2/15/15 1,845 2,056 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,150 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,150 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 12,683 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 15,663 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.160% 8/7/12 5,500 5,500 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 11,292 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 8,345 9,485 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,709 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,854 Dallas TX GO 5.000% 2/15/19 11,675 12,941 Dallas TX Independent School District GO 5.000% 2/15/24 17,450 21,516 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,473 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 8,006 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 3,127 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 2,000 2,282 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/22 2,500 2,844 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/23 1,500 1,707 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/27 6,745 7,735 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 8,365 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 7,228 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 7,556 Denton TX Independent School District GO 5.000% 8/15/16 1,525 1,796 El Paso County TX GO 5.000% 2/15/29 2,000 2,337 El Paso County TX GO 5.000% 2/15/30 4,210 4,892 El Paso County TX GO 5.000% 2/15/31 5,000 5,769 El Paso County TX GO 5.000% 2/15/32 4,000 4,592 Fort Bend TX Independent School District GO 5.000% 8/15/17 1,560 1,890 Fort Worth TX GO 5.000% 3/1/17 5,090 6,065 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 6,155 7,305 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 6,430 7,594 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 6,255 7,345 Frisco TX GO 5.000% 2/15/17 1,000 1,189 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,922 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,953 Frisco TX Independent School District GO 5.000% 8/15/32 6,665 7,928 Garland TX Independent School District GO 5.000% 2/15/19 3,985 4,923 Garland TX Independent School District GO 5.000% 2/15/23 11,000 13,645 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 7,375 7,517 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 2,000 2,036 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 11,366 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 14,006 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 20,365 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/19 4,000 4,711 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/20 10,225 11,896 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.625% 2/15/25 39,530 46,340 Harris County TX Flood Control District Revenue 5.000% 10/1/29 2,950 3,492 Harris County TX Flood Control District Revenue 5.000% 10/1/30 3,000 3,534 Harris County TX GO 5.000% 10/1/16 4,755 5,616 Harris County TX GO 5.000% 10/1/17 4,705 5,699 Harris County TX GO 5.000% 10/1/21 8,000 10,007 2 Harris County TX GO 5.000% 8/15/26 5,460 6,738 2 Harris County TX GO 5.000% 8/15/27 7,145 8,768 2 Harris County TX GO 5.000% 8/15/29 9,610 11,646 2 Harris County TX GO 5.000% 8/15/30 11,605 13,995 2 Harris County TX GO 5.000% 8/15/31 11,485 13,761 2 Harris County TX GO 5.000% 8/15/32 10,000 11,943 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.170% 8/1/12 LOC 4,995 4,995 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/27 5,000 6,062 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/29 4,000 4,437 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.170% 8/1/12 7,500 7,500 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.200% 8/1/12 10,695 10,695 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.190% 8/1/12 20,920 20,920 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,480 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 7,464 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,485 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/29 6,270 7,134 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/12 3,100 3,134 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,458 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,786 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,470 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,379 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 5,151 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 3,707 Harris County TX Toll Road Revenue 5.375% 8/15/12 (4) 10,000 10,020 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,093 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,628 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,809 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,451 Harris County TX Toll Road Revenue 5.000% 8/15/27 4,000 4,671 Harris County TX Toll Road Revenue 5.000% 8/15/28 5,000 5,858 Harris County TX Toll Road Revenue 5.000% 8/15/29 2,000 2,329 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,720 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,089 Houston TX Airport System Revenue 5.000% 7/1/19 1,750 2,075 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,496 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,176 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,503 Houston TX Airport System Revenue 5.000% 7/1/31 10,000 11,501 Houston TX Community College GO 5.000% 2/15/17 1,000 1,189 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 10,433 Houston TX GO 5.000% 3/1/17 17,880 21,259 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 6,235 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 12,316 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 13,873 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 16,044 Houston TX Utility System Revenue 5.250% 5/15/13 (14) 3,500 3,638 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,718 Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,417 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 16,556 Houston TX Utility System Revenue 5.250% 11/15/29 16,650 20,100 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 17,532 Houston TX Utility System Revenue 5.000% 11/15/30 8,020 9,584 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 28,599 Houston TX Utility System Revenue 5.000% 11/15/31 10,335 12,276 Houston TX Utility System Revenue 5.000% 11/15/31 5,010 5,951 Houston TX Utility System Revenue 5.000% 11/15/32 8,190 9,684 Houston TX Water & Sewer System Revenue 5.750% 12/1/12 (Prere.) 8,000 8,147 Houston TX Water & Sewer System Revenue 0.000% 12/1/25 (ETM) 8,525 6,051 1 Judson TX Independent School District TOB VRDO 0.170% 8/7/12 (12) 11,495 11,495 Lake Travis TX Independent School District GO 5.000% 2/15/33 2,665 3,132 1 Lake Travis TX Independent School District GO TOB VRDO 0.160% 8/7/12 11,300 11,300 Lower Colorado River Authority Texas Revenue 5.375% 5/15/13 (14) 485 494 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 730 744 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,080 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,018 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 1,360 1,386 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 1,890 1,926 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 105 132 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 830 846 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 10,000 11,593 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,385 2,723 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 10,502 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 11,379 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 4,000 4,614 Lubbock TX GO 5.000% 2/15/23 700 871 Lubbock TX GO 5.000% 2/15/27 5,735 6,821 Lubbock TX GO 5.000% 2/15/29 4,335 5,094 Lubbock TX GO 5.000% 2/15/30 6,660 7,788 Lubbock TX GO 5.000% 2/15/31 4,120 4,791 1 Midland TX Independent School District TOB VRDO 0.180% 8/1/12 18,530 18,530 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,565 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,772 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,991 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 7,061 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 10,067 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 9,039 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,539 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,763 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 18,151 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 26,491 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 49,354 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 31,102 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 52,453 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 23,580 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 13,209 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 6,075 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 5,261 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,728 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,803 North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,527 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,936 2 North Texas Tollway Authority System Revenue 5.000% 1/1/30 6,810 7,704 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,683 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,523 2 North Texas Tollway Authority System Revenue 5.000% 1/1/31 12,400 13,952 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,663 North Texas Tollway Authority System Revenue 5.000% 9/1/31 25,000 29,144 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 86,471 1 North Texas Tollway Authority System Revenue TOB VRDO 0.160% 8/7/12 (13) 2,200 2,200 North Texas University Revenue 5.000% 4/15/20 1,500 1,828 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,770 9,836 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.261% 10/1/20 5,000 4,962 Pasadena TX Independent School District GO VRDO 0.310% 8/7/12 18,600 18,600 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,000 17,637 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 21,167 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 24,814 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 10,737 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,424 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,785 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 4,740 4,860 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 260 267 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 14,865 15,249 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 10,000 10,259 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) 15,000 16,690 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 22,000 25,378 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 25,450 29,358 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 9,750 11,247 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,881 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 7,299 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 7,223 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,990 San Antonio TX Water Revenue 5.000% 5/15/27 5,435 6,513 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,771 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 10,997 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 5,088 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,356 Sugar Land TX GO 5.000% 2/15/30 3,445 4,049 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 44,010 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,602 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 10,177 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 10,694 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 16,500 19,513 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.240% 8/7/12 LOC 23,900 23,900 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,903 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,731 Texas (Veterans Housing Assistance Program) GO VRDO 0.200% 8/7/12 43,995 43,995 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/14 (Prere.) 14,925 16,327 Texas A&M University System Permanent University Fund Revenue 5.000% 7/1/19 3,335 4,157 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,535 5,743 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 4,495 5,365 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/28 4,475 5,318 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 3,940 4,719 Texas GO 5.375% 10/1/12 (Prere.) 21,310 21,495 Texas GO 5.000% 4/1/15 1,435 1,610 Texas GO 5.000% 8/1/17 3,165 3,827 1 Texas GO TOB VRDO 0.180% 8/1/12 5,600 5,600 Texas GO TOB VRDO 0.180% 8/1/12 10,700 10,700 1 Texas GO TOB VRDO 0.180% 8/1/12 13,800 13,800 1 Texas GO TOB VRDO 0.180% 8/1/12 13,400 13,400 1 Texas GO TOB VRDO 0.180% 8/1/12 3,300 3,300 1 Texas GO TOB VRDO 0.150% 8/7/12 5,000 5,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 40,775 45,177 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,370 11,386 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,260 3,592 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 24,890 30,244 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (ETM) 375 375 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (2) 4,800 4,798 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (ETM) 125 124 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 11,375 11,291 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 124 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,443 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 108 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 9,854 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 106 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 21,723 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 394 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 29,016 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 40,059 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 60,499 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,263 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 84,410 Texas State University System Revenue 5.000% 3/15/28 3,870 4,596 Texas State University System Revenue 5.000% 3/15/29 4,000 4,547 Texas State University System Revenue 5.000% 3/15/30 3,255 3,819 Texas State University System Revenue 5.000% 3/15/31 4,480 5,227 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/23 (2) 10,040 11,391 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/24 (2) 11,940 13,547 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/29 1,000 1,190 Texas TRAN 2.500% 8/30/12 60,000 60,114 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,068 Texas Transportation Commission Revenue 5.000% 4/1/16 2,000 2,323 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 11,467 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 10,131 Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 12,062 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 27,399 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,838 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 10,709 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 7,619 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,736 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,611 Texas Water Financial Assistance GO 5.000% 4/1/20 20,000 23,443 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,470 Texas Water Financial Assistance GO 5.000% 8/1/28 5,755 6,929 Texas Water Financial Assistance GO 5.000% 8/1/29 2,555 3,056 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,594 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 9,607 University of Houston Texas Revenue 5.000% 2/15/29 5,000 5,893 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 11,457 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 2,700 3,417 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 5,000 6,395 University of Texas System Revenue Financing System Revenue 5.000% 8/15/26 5,000 6,196 University of Texas System Revenue Financing System Revenue 5.000% 8/15/27 5,225 6,439 University of Texas System Revenue Financing System Revenue 5.000% 8/15/28 8,440 10,472 University of Texas System Revenue Financing System Revenue 5.000% 8/15/29 8,850 10,919 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 9,835 11,986 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 4,180 5,065 University of Texas System Revenue Financing System Revenue VRDO 0.140% 8/7/12 25,000 25,000 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.160% 8/7/12 5,490 5,490 Williamson County TX GO 5.000% 2/15/23 6,000 7,634 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/14 1,405 1,514 Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 7,518 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,861 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,628 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 925 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 8,356 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,430 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,528 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/26 2,000 2,481 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 2,000 2,396 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,759 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 26,608 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 13,109 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 5,059 Utah GO 5.000% 7/1/16 3,070 3,612 Utah GO 5.000% 7/1/16 23,735 27,923 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/17 (4) 1,135 1,376 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/18 (4) 3,100 3,826 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 9,004 Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.150% 8/7/12 LOC 7,020 7,020 Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 4,130 4,955 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 5,049 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,394 Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 5,360 5,378 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,102 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 5,458 Virginia (2.3%) Arlington County VA GO 5.000% 8/15/17 5,955 7,235 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,551 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 2.000% 4/1/14 2,905 2,985 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,687 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 11,358 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,818 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,660 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,300 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 15,356 Fairfax County VA Public Improvement GO 5.000% 4/1/19 2,050 2,501 Fairfax County VA Public Improvement GO 5.000% 4/1/20 10,940 13,878 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 2,500 3,175 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 2,000 2,523 Hampton VA GO 4.000% 1/15/19 3,000 3,534 Hampton VA GO 5.000% 1/15/20 3,000 3,678 Loudoun County VA GO 5.000% 12/1/21 9,185 11,611 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 32,000 33,709 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 10,000 10,534 Newport News VA GO 4.000% 7/15/17 2,825 3,276 Norfolk VA Water Revenue 5.000% 11/1/15 550 630 Norfolk VA Water Revenue 5.000% 11/1/18 725 894 Norfolk VA Water Revenue 5.000% 11/1/19 2,615 3,270 Portsmouth VA GO 5.000% 7/1/14 (ETM) 175 191 Portsmouth VA GO 5.000% 7/1/14 (4) 3,355 3,653 Richmond VA GO 5.000% 7/15/16 4,120 4,834 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 2,500 2,982 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 3,040 3,640 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/23 3,000 3,548 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 1,400 1,624 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 11,738 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 1,475 1,703 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,570 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 19,405 20,401 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 48,750 1 University of Virginia Revenue TOB VRDO 0.180% 8/1/12 9,000 9,000 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 8,951 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 10,000 10,631 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 6,234 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 6,023 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,362 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,649 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,980 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 1,020 1,178 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 1,000 1,189 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 12,459 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 18,575 22,883 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 10,415 12,794 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,269 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 5,840 6,992 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,000 3,415 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/17 11,035 13,337 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 9,230 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,714 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 10,204 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 10,740 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 10,492 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 18,000 23,003 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,893 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,520 10,532 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,533 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/23 2,000 2,523 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/24 2,790 3,496 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/24 21,000 26,416 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/24 1,800 2,252 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/25 10,000 12,472 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/25 5,035 6,246 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/26 5,040 6,215 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/26 2,000 2,465 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/27 2,100 2,571 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 12,560 15,462 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 16,653 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/27 5,260 6,436 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/29 17,400 21,173 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 35,894 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 37,382 Virginia Public Building Authority Facility Revenue VRDO 0.160% 8/7/12 8,200 8,200 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 13,997 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 7,815 9,416 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 14,000 18,006 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/25 11,540 14,126 Virginia Public Building Authority Revenue 5.000% 8/1/14 (Prere.) 10,000 10,934 Virginia Public School Authority Revenue 5.000% 4/15/13 7,160 7,405 Virginia Public School Authority Revenue 5.000% 8/1/13 5,060 5,304 Virginia Public School Authority Revenue 5.000% 8/1/13 (Prere.) 8,865 9,287 Virginia Public School Authority Revenue 5.000% 8/1/17 10,660 12,861 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 20,191 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 3,121 Virginia Public School Authority Revenue 5.000% 8/1/24 5,480 6,888 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,369 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 13,887 Washington (2.3%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 6,199 Clark County WA GO 4.750% 12/1/14 (Prere.) 3,275 3,607 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 31,015 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 25,063 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,594 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 11,403 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 17,124 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 19,976 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 20,887 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 21,786 King County WA GO 5.000% 7/1/17 5,360 6,435 King County WA Sewer Revenue 5.250% 1/1/27 1,890 2,309 1 King County WA Sewer Revenue TOB VRDO 0.180% 8/1/12 3,685 3,685 1 King County WA Sewer Revenue TOB VRDO 0.160% 8/7/12 6,950 6,950 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,181 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,643 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,548 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,424 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,404 Port of Seattle WA Revenue 5.000% 8/1/27 18,635 22,243 Port of Seattle WA Revenue 5.000% 8/1/28 7,485 8,884 Port of Seattle WA Revenue 5.000% 6/1/30 6,000 6,886 Port of Seattle WA Revenue 5.000% 8/1/30 8,000 9,465 Port of Seattle WA Revenue 5.000% 8/1/31 5,500 6,491 University of Washington Revenue 5.000% 4/1/15 9,830 11,036 University of Washington Revenue 5.000% 7/1/27 6,925 8,592 University of Washington Revenue 5.000% 4/1/28 10,195 12,311 University of Washington Revenue 5.000% 7/1/28 11,490 14,181 University of Washington Revenue 5.000% 7/1/29 5,000 6,121 University of Washington Revenue 5.000% 4/1/30 9,315 11,111 University of Washington Revenue 5.000% 7/1/30 10,495 12,776 University of Washington Revenue 5.000% 4/1/31 10,500 12,453 University of Washington Revenue 5.000% 4/1/32 11,375 13,423 University of Washington Revenue 5.000% 7/1/32 5,000 6,014 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/19 3,445 4,232 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,974 2 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/23 5,435 6,894 2 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/25 5,260 6,566 2 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/26 6,175 7,672 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 10,545 12,576 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,525 8,942 Washington GO 5.700% 10/1/15 (4) 7,700 8,314 Washington GO 5.000% 7/1/17 32,460 39,055 Washington GO 5.000% 2/1/18 9,165 11,099 Washington GO 5.000% 7/1/19 6,940 8,594 Washington GO 0.000% 6/1/20 (3) 5,500 4,672 Washington GO 5.000% 7/1/20 10,000 11,881 Washington GO 5.000% 8/1/20 4,845 6,045 Washington GO 5.000% 7/1/23 10,000 12,619 Washington GO 5.000% 7/1/24 5,000 6,272 Washington GO 5.000% 1/1/25 1,750 2,120 Washington GO 5.000% 2/1/28 10,000 11,937 Washington GO 5.000% 8/1/28 8,000 9,631 Washington GO 5.000% 2/1/29 6,790 8,090 Washington GO 5.000% 2/1/29 9,650 11,446 Washington GO 5.000% 7/1/30 5,000 5,824 Washington GO 5.000% 8/1/30 10,000 12,241 Washington GO 5.000% 8/1/30 20,980 24,997 Washington GO 5.000% 6/1/31 5,250 6,198 Washington GO 5.000% 2/1/32 6,170 7,318 Washington GO 5.000% 6/1/32 5,500 6,483 1 Washington GO TOB VRDO 0.160% 8/7/12 10,000 10,000 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.170% 8/7/12 35,100 35,100 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Research Center) VRDO 0.200% 8/1/12 LOC 18,570 18,570 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,273 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,428 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,928 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,450 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 6,232 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,906 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 4,028 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 4,088 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 4,144 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,979 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 4,259 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,378 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 26,877 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 22,323 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.310% 8/7/12 LOC 10,000 10,000 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 2,580 2,952 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 3,005 3,404 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 4,470 5,034 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 2,000 2,237 Washington State University General Revenue 5.000% 10/1/28 3,070 3,678 Washington State University General Revenue 5.000% 10/1/29 3,070 3,654 Washington State University General Revenue 5.000% 10/1/30 3,140 3,714 Washington State University General Revenue 5.000% 10/1/31 3,170 3,727 Washington State University General Revenue 5.000% 10/1/32 1,600 1,876 West Virginia (0.3%) West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 10,000 10,357 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 3,000 3,107 West Virginia Economic Development Authority Revenue 5.000% 6/15/19 1,395 1,726 West Virginia Economic Development Authority Revenue 5.000% 6/15/21 3,500 4,327 West Virginia Economic Development Authority Revenue 5.000% 6/15/22 2,055 2,516 West Virginia Economic Development Authority Revenue 5.000% 6/15/23 1,745 2,120 West Virginia Economic Development Authority Revenue 5.000% 6/15/25 2,445 2,920 West Virginia Economic Development Authority Revenue 5.000% 6/15/27 5,085 5,996 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/25 2,000 2,372 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/27 1,500 1,747 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/28 2,000 2,323 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/29 2,000 2,310 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 7,079 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,623 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,370 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,854 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,636 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,194 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 13,820 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 3,034 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,941 West Virginia University Revenue 5.000% 10/1/17 1,500 1,797 West Virginia University Revenue 5.000% 10/1/30 3,000 3,499 Wisconsin (0.7%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 2,025 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,641 Madison WI Metropolitan School District Revenue TOB VRDO 0.180% 8/1/12 33,295 33,295 Milwaukee WI GO 5.000% 5/1/18 11,655 14,174 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,523 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 814 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,153 Wisconsin GO 5.000% 5/1/13 2,500 2,590 Wisconsin GO 5.000% 5/1/13 (14) 2,000 2,072 Wisconsin GO 5.500% 5/1/13 (14) 7,000 7,278 Wisconsin GO 5.000% 5/1/14 3,500 3,786 Wisconsin GO 5.000% 5/1/14 (14) 7,390 7,993 Wisconsin GO 5.000% 5/1/15 3,000 3,374 Wisconsin GO 5.500% 5/1/15 (14) 15,000 17,074 Wisconsin GO 5.000% 5/1/16 4,000 4,657 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,728 Wisconsin GO 5.000% 5/1/17 4,000 4,784 Wisconsin GO 5.000% 11/1/17 4,500 5,455 Wisconsin GO 5.000% 5/1/18 3,800 4,626 Wisconsin GO 5.000% 5/1/19 7,135 8,570 Wisconsin GO 5.000% 5/1/22 3,500 4,290 Wisconsin GO 5.000% 5/1/26 2,775 3,420 Wisconsin GO 5.000% 5/1/27 1,400 1,716 Wisconsin GO 6.000% 5/1/27 10,000 12,585 Wisconsin GO 5.000% 5/1/28 2,060 2,511 Wisconsin GO 5.000% 5/1/29 1,715 2,076 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,892 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,881 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 6,207 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,839 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 8,500 9,404 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 13,226 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,900 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.190% 8/1/12 LOC 1,975 1,975 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 11,800 13,066 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,601 Wisconsin Transportation Revenue 5.000% 7/1/19 8,840 10,941 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,782 Total Tax-Exempt Municipal Bonds (Cost $33,449,071) Market Value Coupon Shares ($000) Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 4 Vanguard Municipal Cash Management Fund (Cost $478,423) 0.147% 478,422,945 Total Investments (101.0%) (Cost $33,927,494) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $1,065,772,000, representing 2.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. Intermediate-Term Tax-Exempt Fund (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Intermediate-Term Tax-Exempt Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 36,160,511 — Temporary Cash Investments 478,423 — — Total 478,423 36,160,511 — C. At July 31, 2012, the cost of investment securities for tax purposes was $33,977,951,000. Net unrealized appreciation of investment securities for tax purposes was $2,660,983,000, consisting of unrealized gains of $2,674,627,000 on securities that had risen in value since their purchase and $13,644,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) Alabama (0.4%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,796 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 9,691 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 (Prere.) 5,000 5,253 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 9,214 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 2,179 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 6,929 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 6,000 7,122 Arizona (1.8%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,302 Arizona COP 5.000% 9/1/23 (4) 12,140 13,623 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,912 Arizona State University COP 5.375% 7/1/13 (14) 2,905 2,917 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 3,500 4,194 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 5,177 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 15,265 19,023 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 5,000 5,381 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/21 3,190 4,087 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 10,140 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 6,104 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,731 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,533 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,500 8,140 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 15,000 16,280 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,757 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 11,627 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 2,870 3,164 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,650 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,452 California (16.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.170% 8/7/12 LOC 12,705 12,705 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 1,824 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 3,273 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 4,032 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.140% 8/7/12 LOC 25,115 25,115 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/31 (4) 16,235 16,340 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 11,000 12,537 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/27 8,000 9,273 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 4,320 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 6,631 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 3,165 3,681 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,213 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 9,049 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 6,158 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,315 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,926 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 11,849 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 4,145 4,517 California Economic Recovery Bonds GO 5.000% 7/1/15 5,990 6,490 California Economic Recovery Bonds GO 5.250% 7/1/21 8,750 10,673 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,989 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,806 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,194 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,853 California GO 6.250% 9/1/12 1,655 1,663 California GO 5.000% 2/1/14 (Prere.) 3,565 3,806 California GO 5.000% 2/1/14 (Prere.) 1,500 1,601 California GO 5.500% 4/1/18 7,000 8,557 California GO 5.000% 6/1/19 (14) 4,500 5,230 California GO 5.000% 9/1/20 5,130 5,857 California GO 5.000% 10/1/20 10,000 12,212 California GO 5.250% 11/1/21 2,000 2,112 California GO 5.250% 9/1/22 11,500 14,388 California GO 5.250% 9/1/24 12,500 15,049 California GO 5.625% 4/1/26 21,900 25,913 California GO 6.000% 3/1/33 4,000 4,927 California GO 6.500% 4/1/33 41,500 51,836 California GO 6.000% 11/1/35 10,000 12,123 California GO 4.500% 10/1/36 1,500 1,550 California GO 6.000% 4/1/38 10,340 12,208 California GO 6.000% 11/1/39 5,000 5,971 California GO 5.250% 11/1/40 18,000 20,405 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 6,278 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,660 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 5,310 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/51 15,000 16,269 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 5,180 5,195 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 9,240 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 8,325 9,130 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 7,248 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 4,000 4,266 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 18,015 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 15,000 16,551 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 10,000 10,147 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,614 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 9,340 9,377 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 6,000 6,800 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 2,500 2,808 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 11,897 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/20 2,000 2,392 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,581 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,430 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 5,000 5,406 California State University Revenue Systemwide 5.000% 11/1/21 5,000 6,250 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 11,354 California State University Revenue Systemwide 5.250% 11/1/34 8,600 9,735 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 12,500 13,682 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 7,000 7,392 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 10,500 11,718 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,418 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,294 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 11,804 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 26,020 27,057 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 10,825 11,342 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 20,000 21,088 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 12,090 10,335 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 5,345 4,501 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 16,852 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,136 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,760 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,930 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 7,725 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 12,177 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,498 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 11,224 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 13,823 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,568 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,546 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 8/1/12 3,200 3,200 Los Angeles CA GO 5.000% 9/1/22 3,475 4,321 Los Angeles CA GO 5.000% 9/1/22 9,745 12,116 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 9,000 9,416 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 11,092 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 8,057 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 8,074 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 8,591 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 31,476 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,437 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 13,352 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.150% 8/1/12 18,850 18,850 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,871 M-S-R California Energy Authority Revenue 6.500% 11/1/39 4,000 5,063 M-S-R California Energy Authority Revenue CP 6.500% 11/1/39 10,000 12,658 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 2,020 2,107 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 7,765 9,766 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,704 Metropolitan Water District of Southern California Revenue VRDO 0.120% 8/7/12 2,470 2,470 Metropolitan Water District of Southern California Revenue VRDO 0.150% 8/7/12 1,835 1,835 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,234 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 20,225 25,448 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 6,446 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 4,307 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.180% 8/7/12 8,650 8,650 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) 4,000 4,771 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,000 8,550 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 10,000 11,799 Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) 2,435 2,496 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 4,750 5,775 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,672 Sacramento CA Municipal Utility District Revenue VRDO 0.200% 8/7/12 LOC 17,200 17,200 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 12,073 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 18,507 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 5,770 6,887 San Diego CA Unified School District GO 0.000% 7/1/13 (ETM) 7,160 7,138 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 12,002 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 4,080 San Diego CA Unified School District GO 0.000% 7/1/39 6,300 1,650 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 1,844 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 2,331 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 10,000 11,848 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 11,827 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 4,700 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 11,415 11,668 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 5,029 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,476 San Ramon Valley CA Unified School District GO 5.000% 8/1/23 2,500 3,153 San Ramon Valley CA Unified School District GO 5.000% 8/1/24 2,810 3,515 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 3,525 3,762 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,524 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,865 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 3,091 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 8,500 8,331 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,766 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 2,020 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,275 4,674 University of California Revenue 4.500% 5/15/31 (4) 14,920 15,738 University of California Revenue 5.000% 5/15/35 3,675 4,077 1 University of California Revenue TOB VRDO 0.150% 8/1/12 8,200 8,200 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 14,274 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 13,840 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 9,803 Colorado (2.3%) Aurora CO COP 5.000% 12/1/27 3,675 4,176 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,642 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,715 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 4,000 4,364 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/40 2,035 2,217 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 8/7/12 4,600 4,600 Colorado Springs CO Utility System Revenue 5.000% 11/15/13 (Prere.) 12,725 13,496 Colorado Springs CO Utility System Revenue 5.375% 11/15/16 (2) 12,790 12,967 Colorado Springs CO Utility System Revenue 5.375% 11/15/17 (2) 13,490 13,672 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 10,000 9,778 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,357 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,101 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 10,011 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 12,636 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 5,202 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 6,614 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.700% 6/15/16 (Prere.) 15,000 17,906 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 16,000 19,161 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 5,000 5,749 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 11,500 13,087 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,260 Connecticut (0.7%) Connecticut GO 5.000% 12/1/19 8,225 10,260 Connecticut GO 5.000% 12/1/20 10,000 12,298 Connecticut GO 5.000% 11/1/22 7,150 8,986 Connecticut GO 5.000% 4/15/25 10,000 12,370 Connecticut GO 5.000% 4/15/26 5,000 6,154 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 8,500 8,962 District of Columbia (0.4%) District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,492 District of Columbia Revenue (Washington Drama Society) VRDO 0.160% 8/7/12 LOC 1,875 1,875 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 8,000 9,234 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 15,199 Florida (6.6%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 1.183% 12/1/37 10,000 7,174 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 15,000 16,975 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,121 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 18,000 19,735 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,723 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,872 Davie FL Water & Sewer Revenue 6.375% 10/1/12 (ETM) 720 727 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,000 11,359 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (14) 13,770 15,964 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,857 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (14) 11,900 12,464 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 8,000 9,033 Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 5,565 7,074 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,249 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 3,096 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.150% 8/7/12 3,000 3,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.160% 8/7/12 9,600 9,600 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,642 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 10,066 Florida Department of Transportation GO 5.000% 7/1/32 (4) 9,750 10,486 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,577 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,706 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,260 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 281 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 212 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 293 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,366 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,620 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 4,085 4,378 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,366 Hillsborough County FL School Board COP 5.250% 7/1/16 (14) 13,300 15,289 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.150% 8/1/12 1,400 1,400 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 4,042 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.170% 8/1/12 LOC 1,100 1,100 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,280 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 5,000 5,393 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,730 13,395 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 7,750 8,071 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,441 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,601 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 15,984 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,792 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,935 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 9,088 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 3,000 3,372 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,821 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 18,835 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 7,070 Miami-Dade County FL School Board COP 5.000% 8/1/18 (2) 5,000 5,778 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,596 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 11,247 2 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 7,000 7,892 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 5,265 5,696 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/13 (14) 9,695 10,320 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 4,183 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,644 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 5,000 5,436 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 20,000 23,014 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 19,606 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 8,000 9,154 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,187 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 4,300 4,876 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,502 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,260 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/32 8,000 8,685 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 14,331 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,256 Tampa FL Utility Revenue 6.750% 10/1/12 (2) 10,635 10,748 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,875 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,962 Georgia (2.7%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 4,051 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 10,607 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 2,963 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,666 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 3,109 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,653 Atlanta GA Airport Revenue 5.000% 1/1/37 6,010 6,764 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,627 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,765 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 26,425 26,473 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,280 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 10,000 11,147 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 13,849 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,296 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 6,650 7,606 Georgia GO 5.000% 9/1/21 2,175 2,807 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,599 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,910 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,674 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 11,708 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 16,536 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 9,670 11,243 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 8,000 9,665 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/19 5,000 6,058 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,024 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/18 7,000 8,356 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,712 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.160% 8/7/12 2,955 2,955 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 5,000 5,539 Hawaii (0.6%) Hawaii GO 5.000% 12/1/21 5,150 6,558 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,886 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,903 Honolulu HI City & County GO 5.250% 4/1/28 8,000 9,462 Honolulu HI City & County GO 5.250% 4/1/30 8,000 9,381 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,426 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,804 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,917 University of Hawaii Revenue 6.000% 10/1/38 2,500 2,984 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 7,201 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,630 Illinois (7.2%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 7,952 Chicago IL Board of Education GO 0.000% 12/1/13 (2) 5,000 4,944 Chicago IL Board of Education GO 0.000% 12/1/14 (2) 5,000 4,884 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,960 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,995 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 8,265 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 4,358 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 9,428 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,689 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,228 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,669 Chicago IL GO 5.000% 12/1/22 3,230 3,788 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,777 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,468 Chicago IL GO 5.000% 1/1/28 (4) 7,500 8,239 Chicago IL GO 5.650% 1/1/28 (14) 2,820 3,149 Chicago IL GO 5.250% 1/1/35 5,000 5,614 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 8,908 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 18,822 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 19,375 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/40 2,000 2,132 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.300% 8/7/12 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 4,488 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 36,788 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,862 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,170 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 15,143 Cook County IL Forest Preservation District GO 5.000% 12/15/37 2,500 2,800 Cook County IL GO 5.250% 11/15/28 6,000 7,039 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,910 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 4,000 4,455 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,663 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,737 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,428 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 16,887 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.375% 8/15/39 10,000 10,692 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,276 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 18,117 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,345 7,297 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,353 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 19,180 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,563 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,335 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 9,475 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 10,000 12,049 Illinois GO 2.000% 2/1/13 17,205 17,340 Illinois GO 5.000% 8/1/20 10,000 11,445 Illinois GO 5.000% 3/1/21 4,000 4,569 Illinois GO 5.000% 8/1/21 7,000 8,026 Illinois GO 5.000% 8/1/24 9,000 10,163 Illinois GO 5.000% 8/1/25 2,000 2,241 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 20,885 25,263 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,583 Illinois Sales Tax Revenue 5.000% 6/15/19 5,000 6,080 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 10,000 10,924 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,881 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,929 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,903 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 22,166 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,277 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,923 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) 16,100 15,515 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,996 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 12,000 13,182 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 5,000 6,097 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.650% 8/7/12 (ETM) 11,405 11,405 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,835 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,456 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,486 Will County IL Community School District GO 0.000% 11/1/13 (ETM) 10,000 9,930 Indiana (1.3%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/18 4,450 5,316 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 3,070 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,297 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.190% 8/7/12 LOC 10,300 10,300 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.180% 8/1/12 6,435 6,435 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.150% 8/7/12 3,890 3,890 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.170% 8/1/12 5,300 5,300 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.170% 8/1/12 6,100 6,100 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 7,045 7,403 Indiana Municipal Power Agency Revenue 6.125% 1/1/13 (ETM) 2,545 2,606 Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,461 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 11,425 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/28 (4) 6,160 7,270 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 6,245 7,324 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 10,545 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 8,939 Kansas (0.2%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) 7,500 7,855 Overland Park KS Development Corp. Revenue (Convention Center Hotel Project) 5.250% 1/1/32 (2) 10,000 10,121 Kentucky (1.0%) Kentucky Asset/Liability Commission General Fund Revenue 0.712% 11/1/17 (14) 8,750 8,529 Kentucky Asset/Liability Commission General Fund Revenue 0.832% 11/1/21 (14) 23,945 21,450 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,687 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,703 Kentucky Property & Building Commission Revenue 5.250% 2/1/18 5,080 6,115 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 15,000 18,394 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,654 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,288 Louisiana (1.4%) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 8,065 9,066 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 6,880 7,734 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 5,000 5,621 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/26 7,500 9,235 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,770 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 4,000 4,800 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 14,000 15,678 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 10,333 New Orleans LA GO 0.000% 9/1/13 (2) 9,000 8,799 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 5,079 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,000 4,232 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 12,500 13,275 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 14,500 14,790 Maryland (0.7%) Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,884 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) 500 521 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (12) 2,500 2,582 Maryland GO 5.000% 3/1/21 5,000 6,255 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,709 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/30 1,000 1,190 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/32 2,000 2,356 Maryland Health & Higher Educational Facilities Authority Revenue (Medlantic/Helix) 5.250% 8/15/38 (2) 13,475 16,308 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 11,485 14,188 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) 2,900 3,057 Massachusetts (4.1%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,912 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 6,680 7,712 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 7,235 9,655 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 4,201 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 8/7/12 10,334 10,334 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.650% 8/7/12 12,980 12,980 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,113 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,847 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 9,125 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 9,057 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,650 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 11,646 3 Massachusetts GO 0.530% 9/1/14 5,000 5,000 Massachusetts GO 5.500% 8/1/20 1,000 1,299 Massachusetts GO 0.882% 5/1/37 (13) 20,000 16,145 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 9,267 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 10,000 12,164 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,725 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,755 8,824 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 11,378 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 5,000 6,355 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 10,000 12,734 2 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 3,670 4,646 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 18,630 20,618 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 8,275 9,392 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 7,804 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 10,768 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 9,069 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,160 6,624 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 20,000 24,183 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 23,643 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 13,735 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,733 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 5,000 5,925 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 3,000 3,409 Michigan (2.4%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 3,027 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,200 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,371 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,493 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 13,000 14,385 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 6,685 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 11,854 Michigan Building Authority Revenue VRDO 0.140% 8/7/12 LOC 3,490 3,490 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/21 2,750 3,489 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,872 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,849 Michigan GO 5.250% 9/15/26 (4) 14,000 15,639 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,529 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,615 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 12,000 12,652 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.170% 8/7/12 LOC 7,000 7,000 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 10,448 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,637 Michigan State University Board of Trustees General Revenue VRDO 0.150% 8/7/12 12,300 12,300 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 4,555 3,965 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 9,037 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 3,638 Oakland University of Michigan Revenue VRDO 0.160% 8/7/12 LOC 23,320 23,320 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 9,126 University of Michigan University Revenue 5.000% 4/1/18 6,950 8,477 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 5,082 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/17 1,940 2,265 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/19 2,100 2,498 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,437 University of Minnesota Revenue 5.000% 8/1/35 10,300 11,866 Mississippi (0.5%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 10,000 10,206 Mississippi GO 5.000% 10/1/36 10,000 11,644 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 11,312 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 5,166 Missouri (1.0%) Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 12,032 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,854 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 3,295 3,437 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.250% 8/7/12 LOC 9,850 9,850 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 12,750 15,110 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 9,281 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,512 1 Springfield MO Public Utility Revenue TOB VRDO 0.230% 8/7/12 14,300 14,300 St. Louis MO Special Obligation Revenue 5.000% 12/1/19 4,045 5,025 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,492 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,451 Nebraska Investment Finance Authority Single Family Housing Revenue 5.900% 9/1/36 3,855 4,457 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,673 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,775 Nevada (1.0%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 6,227 Clark County NV School District GO 5.000% 6/15/19 (14) 12,590 13,865 Clark County NV School District GO 5.000% 6/15/19 (14) 9,155 10,237 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,120 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 12,454 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 1,050 1,240 2 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 7,470 8,734 2 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 7,845 9,107 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,399 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,782 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 11,718 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,813 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,458 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 2,050 2,162 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 5,000 6,047 New Jersey (4.6%) Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (ETM) 10,185 11,355 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) 10,820 12,647 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.150% 8/1/12 LOC 1,800 1,800 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 31,447 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 (2) 6,515 7,123 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 25,000 31,006 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 12,854 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 11,790 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 22,000 24,777 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 3,285 3,672 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,357 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.250% 12/1/12 5,830 5,906 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 9,084 New Jersey GO 5.000% 8/15/20 4,750 5,940 1 New Jersey GO TOB VRDO 0.200% 8/1/12 1,375 1,375 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 9,308 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 1,110 1,150 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,800 3,009 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 1,315 1,404 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 8/7/12 5,100 5,100 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 580 599 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) 310 321 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4) 55 57 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 3,200 3,689 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 8,567 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 45,471 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 6,139 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,601 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 5,180 6,514 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 8,753 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,026 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 11,684 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,102 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.120% 8/7/12 LOC 14,500 14,500 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 326 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 790 932 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 3,035 3,338 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 32,202 Rutgers State University New Jersey Revenue VRDO 0.150% 8/1/12 4,800 4,800 New Mexico (0.2%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 10,918 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 7,063 New York (15.1%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 6,894 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,200 4,599 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 2,000 2,464 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,825 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,710 8,042 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.150% 8/7/12 LOC 9,575 9,575 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 11,075 11,386 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 7,000 8,204 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/13 (4) 11,000 10,968 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 3,680 4,392 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,661 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 2,500 2,767 Long Island NY Power Authority Electric System Revenue VRDO 0.130% 8/7/12 LOC 8,000 8,000 Nassau County NY Tobacco Settlement Corp. Revenue 5.000% 6/1/35 6,355 4,538 New York City NY GO 5.000% 8/1/17 10,000 11,988 New York City NY GO 5.000% 8/1/19 14,000 17,215 New York City NY GO 5.000% 8/1/19 2,000 2,459 New York City NY GO 5.000% 8/1/21 15,000 18,820 New York City NY GO 5.000% 8/1/21 6,000 7,421 New York City NY GO 5.125% 12/1/23 12,875 15,368 New York City NY GO 5.000% 8/1/24 5,000 5,869 New York City NY GO 5.000% 8/1/25 5,000 5,940 New York City NY GO 5.000% 10/1/25 11,800 14,438 New York City NY GO 5.000% 8/1/27 7,000 8,232 New York City NY GO 5.000% 8/1/31 5,000 5,870 New York City NY GO 5.000% 8/1/32 14,000 16,350 New York City NY GO VRDO 0.140% 8/1/12 LOC 4,300 4,300 New York City NY GO VRDO 0.150% 8/1/12 1,000 1,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,783 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 6,787 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,384 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 6,501 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 11,583 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,221 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,676 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,774 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 4,094 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,555 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 10,000 11,366 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 17,879 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 12,000 13,696 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 24,702 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,899 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 19,310 22,040 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.130% 8/1/12 9,700 9,700 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,671 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 18,442 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,751 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 3,191 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,195 4,023 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,135 3,947 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 7,000 8,814 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,505 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 7,225 8,882 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 7,000 7,294 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 13,506 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,882 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 7,000 7,927 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,250 6,180 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 12,598 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 7,915 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 14,420 16,445 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.180% 8/7/12 2,140 2,140 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.140% 8/1/12 4,145 4,145 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.190% 8/1/12 LOC 900 900 New York GO 5.000% 2/1/30 3,385 3,958 New York GO 5.000% 2/15/30 4,000 4,741 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,436 New York Liberty Development Corp. Revenue 5.000% 12/15/41 10,000 11,335 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,550 22,821 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 7,099 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 10,000 11,545 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 10,556 2 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,831 2 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,905 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,600 8,025 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 5,000 5,585 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 8,477 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 4,232 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 6,158 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,695 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 2,000 2,431 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,709 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 8,427 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 3,064 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 11,792 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 9,143 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 4,000 4,599 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 9,768 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 10,000 11,430 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) 7,500 9,635 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 13 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 3,890 4,800 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 13,332 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,800 3,267 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 5,800 6,681 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 12,050 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 12,394 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 20,000 25,270 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,839 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) 10,000 11,058 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/25 7,500 9,329 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,633 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 20,000 23,117 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 11,544 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 8,565 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,828 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,655 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.160% 8/7/12 LOC 2,715 2,715 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,941 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 4,062 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 4,000 4,614 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.170% 8/7/12 7,700 7,700 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 3,500 3,500 New York State Local Government Assistance Corp. Revenue VRDO 0.140% 8/7/12 1,600 1,600 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.230% 8/7/12 4,600 4,600 New York State Thruway Authority Revenue 5.000% 1/1/37 7,000 7,926 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 11,495 13,152 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 7,500 9,000 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 5,000 6,390 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/22 15,650 19,802 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,741 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,940 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 7,396 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 9,475 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,923 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,555 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 30,175 35,878 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 12,336 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) 1,965 2,621 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 8,395 9,627 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 11,325 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 5,500 5,133 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,226 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 1,035 1,039 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 13,096 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,482 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,201 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/17 5,000 5,072 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,828 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 14,327 North Carolina (1.1%) Charlotte NC Airport Revenue 5.000% 7/1/39 1,000 1,115 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 5,000 5,873 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 2,000 2,231 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.250% 1/15/42 6,000 6,829 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 3,300 3,503 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Wake Forest University) 5.000% 1/1/38 2,975 3,333 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 4,140 4,815 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,000 5,673 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,654 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,499 North Carolina GO 5.000% 5/1/21 2,955 3,799 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 2,011 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,407 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 10,000 11,501 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 10,000 11,841 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,700 Wake County NC GO 5.000% 2/1/22 5,100 6,629 Ohio (2.3%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.170% 8/7/12 LOC 1,700 1,700 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,488 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.160% 8/7/12 LOC 2,500 2,500 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 4,000 4,738 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 8,000 8,637 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 9,930 8,212 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,458 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 8,860 7,160 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,594 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,664 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.180% 8/7/12 2,500 2,500 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 6,265 6,392 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.160% 8/7/12 11,000 11,000 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,796 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,672 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 5,995 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,854 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 5,215 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.160% 8/7/12 1,400 1,400 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 3,000 3,181 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/20 8,600 10,635 Ohio Common Schools GO 5.000% 3/15/13 (Prere.) 7,020 7,230 Ohio GO 5.000% 5/1/18 4,450 4,966 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.150% 8/1/12 LOC 800 800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.140% 8/7/12 LOC 1,795 1,795 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 11,226 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,750 8,330 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 10,000 10,464 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 1,810 1,894 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 6,530 8,210 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,783 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 3,000 3,715 Oklahoma (0.0%) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,504 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,711 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 10,000 11,976 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,887 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,946 Pennsylvania (3.0%) Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.170% 8/7/12 LOC 2,700 2,700 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 9,514 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.140% 8/7/12 LOC 1,000 1,000 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 11,238 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 8/7/12 2,800 2,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.130% 8/7/12 LOC 2,400 2,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 8/7/12 LOC 1,000 1,000 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,673 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,390 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,686 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 2,500 2,664 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 3,500 3,696 Norwin PA School District GO 3.250% 4/1/31 (4) 8,915 8,828 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 5,620 6,365 Pennsylvania GO 5.000% 9/1/14 (4) 5,000 5,483 1 Pennsylvania GO TOB VRDO 0.160% 8/7/12 7,000 7,000 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.150% 8/7/12 LOC 1,800 1,800 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 5,160 5,671 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.160% 8/7/12 4,875 4,875 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.160% 8/7/12 3,320 3,320 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 15,990 1 Pennsylvania State University Revenue TOB VRDO 0.140% 8/7/12 LOC 1,300 1,300 1 Pennsylvania State University Revenue TOB VRDO 0.160% 8/7/12 1,700 1,700 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,677 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,571 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,357 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,887 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 2,135 2,609 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 23,239 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,595 8,319 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,270 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.150% 8/7/12 1,800 1,800 Philadelphia PA GO 5.250% 8/1/17 (4) 12,665 14,909 Philadelphia PA GO 5.000% 8/1/18 (4) 17,440 20,068 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) 5.000% 7/1/32 2,000 2,308 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.140% 8/7/12 LOC 6,400 6,400 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,955 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) 3,435 3,546 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) 3,440 3,532 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 1,875 2,008 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,895 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,868 Puerto Rico (1.1%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 3,376 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 6,130 6,511 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 10,291 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 7,328 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) 15,305 4,265 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 415 452 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 14,585 15,592 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,830 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 3,248 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 26,500 31,634 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 69,500 6,199 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 9,137 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 3,101 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) 1,000 1,051 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,821 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,799 South Carolina (2.4%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/17 5,000 5,457 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 11,991 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 11,800 13,098 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,827 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.170% 8/7/12 9,790 9,790 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,624 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.375% 8/15/12 (Prere.) 7,750 7,769 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,323 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 13,806 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/18 1,000 1,169 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 3,200 3,849 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,887 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 2,080 2,113 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 11,913 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,846 1 South Carolina Public Service Authority Revenue TOB VRDO 0.180% 8/7/12 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/20 (2) 20,840 22,581 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/21 (2) 27,170 29,440 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 6,183 1 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.190% 8/7/12 (4) 12,340 12,340 Tennessee (0.2%) Jackson TN Energy Authority Gas System Revenue VRDO 0.160% 8/7/12 LOC 670 670 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Meharry Medical College) 6.000% 12/1/12 (2) 1,200 1,213 Shelby County TN GO VRDO 0.150% 8/7/12 1,300 1,300 Shelby County TN Health Educational & Housing Facility Board Hospital Revenue (Methodist Health System) 5.500% 8/1/12 (ETM) 465 465 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 388 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 4,660 5,139 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,350 5,598 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 2,150 2,373 Texas (7.7%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,477 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 2,320 2,916 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 5,000 6,233 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.190% 8/7/12 6,675 6,675 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,159 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,580 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,388 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,587 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,363 Dallas TX GO 5.000% 2/15/19 15,000 18,441 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,483 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,168 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/31 3,250 3,949 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.200% 8/1/12 2,600 2,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.180% 8/1/12 (ETM) 8,000 8,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.190% 8/1/12 7,900 7,900 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,638 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,797 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,350 Houston TX Airport System Revenue 5.000% 7/1/31 1,930 2,220 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,417 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,615 Houston TX Utility System Revenue 5.250% 11/15/30 7,500 9,010 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 5,978 1 Houston TX Utility System Revenue TOB VRDO 0.150% 8/1/12 (13) 2,750 2,750 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 6,115 6,598 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,442 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,931 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 264 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 26 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,729 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,437 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,532 Lubbock TX Independent School District GO VRDO 0.230% 8/7/12 14,800 14,800 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,711 Montgomery County TX GO 5.125% 3/1/31 4,000 4,595 Montgomery County TX GO 5.250% 3/1/32 5,000 5,820 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,349 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,185 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,424 2 North Texas Tollway Authority System Revenue 5.000% 1/1/33 13,675 15,245 2 North Texas Tollway Authority System Revenue 5.000% 1/1/34 14,355 15,918 2 North Texas Tollway Authority System Revenue 5.000% 1/1/36 2,000 2,209 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 14,691 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,915 North Texas Tollway Authority System Revenue 5.500% 9/1/41 10,000 11,878 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 3,122 1 North Texas Tollway Authority System Revenue TOB VRDO 0.160% 8/7/12 (13) 5,800 5,800 North Texas Tollway Authority System Revenue VRDO 0.170% 8/7/12 LOC 8,600 8,600 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 7,425 7,450 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,128 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.261% 10/1/20 5,000 4,962 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,000 5,664 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 6,895 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.170% 8/1/12 5,260 5,260 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,484 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 17,310 23,692 Texas GO 5.750% 8/1/32 10,380 10,422 1 Texas GO TOB VRDO 0.180% 8/1/12 1,600 1,600 1 Texas GO TOB VRDO 0.180% 8/1/12 5,200 5,200 1 Texas GO TOB VRDO 0.180% 8/1/12 900 900 1 Texas GO TOB VRDO 0.160% 8/7/12 3,975 3,975 3 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.620% 9/15/17 4,370 4,260 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 38,730 38,445 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 33,650 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 32,137 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 5,007 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 6,003 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 16,000 16,681 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,068 Texas Transportation Commission Mobility Fund GO VRDO 0.140% 8/7/12 9,400 9,400 1 Texas Transportation Commission Revenue TOB VRDO 0.230% 8/7/12 5,000 5,000 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 5,354 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 14,065 University of Houston Texas Revenue 5.000% 2/15/43 20,235 22,760 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 5,344 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 17,395 18,146 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) 10,000 10,644 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,000 4,393 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 4,000 4,366 Virginia (1.6%) Chesterfield County VA GO 5.000% 1/1/22 6,340 8,230 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 11,426 Fairfax County VA Public Improvement GO 5.000% 4/1/21 7,800 10,000 Fairfax County VA Public Improvement GO 5.000% 4/1/22 8,000 10,409 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,848 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 7,500 7,900 Norfolk VA Economic Development Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/36 7,000 7,917 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 6,000 6,249 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,465 1 University of Virginia Revenue TOB VRDO 0.180% 8/1/12 2,345 2,345 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/23 10,715 13,564 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 20,467 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 10,000 11,695 Washington (2.4%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) 5,000 4,912 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 12,585 12,190 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 10,696 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 8,849 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 10,000 12,231 King County WA Sewer Revenue 5.000% 1/1/39 7,500 8,636 King County WA Sewer Revenue 5.250% 1/1/42 7,500 8,880 King County WA Sewer Revenue 5.750% 1/1/43 7,170 8,269 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 12,422 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,521 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,345 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,357 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/21 4,100 5,079 Washington GO 6.750% 2/1/15 2,205 2,385 Washington GO 5.000% 2/1/19 5,000 6,142 Washington GO 5.000% 2/1/20 5,000 6,228 Washington GO 5.000% 8/1/20 9,660 12,160 Washington GO 5.000% 2/1/35 10,000 11,616 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,470 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,519 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 5,995 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 5,000 5,427 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 7,500 8,531 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) 5.625% 10/1/38 12,000 13,677 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) 6,500 8,822 West Virginia (0.6%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 6,309 West Virginia Economic Development Authority Revenue 5.000% 6/15/28 4,340 5,094 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,753 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 7,120 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) 13,500 14,157 West Virginia University Revenue 5.000% 10/1/20 1,500 1,865 West Virginia University Revenue 5.000% 10/1/36 5,985 6,933 Wisconsin (1.3%) Milwaukee WI Redevelopment Authority Revenue (Yankee Hill Apartments) VRDO 0.180% 8/7/12 LOC 5,100 5,100 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,408 Wisconsin GO 5.000% 5/1/23 10,000 12,622 Wisconsin GO 6.000% 5/1/36 10,000 12,428 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,673 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 7,572 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 6,918 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 13,429 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,241 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,266 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.190% 8/7/12 LOC 13,300 13,300 Wisconsin Transportation Revenue 4.500% 7/1/26 (14) 11,470 12,421 Total Tax-Exempt Municipal Bonds (Cost $7,249,408) Market Value Coupon Shares ($000) Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 4 Vanguard Municipal Cash Management Fund (Cost $110,498) 0.147% 110,498,344 Total Investments (100.4%) (Cost $7,359,906) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $229,749,000, representing 2.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. Long-Term Tax-Exempt Fund (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 7,963,074 — Temporary Cash Investments 110,498 — — Total 110,498 7,963,074 — C. At July 31, 2012, the cost of investment securities for tax purposes was $7,393,820,000. Net unrealized appreciation of investment securities for tax purposes was $679,752,000, consisting of unrealized gains of $689,658,000 on securities that had risen in value since their purchase and $9,906,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High-Yield Tax-Exempt Fund Schedule of Investments As of July 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) Alabama (0.5%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.350% 8/7/12 LOC 8,060 8,060 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,478 Auburn University Alabama General Fee Revenue 5.000% 6/1/34 5,535 6,451 Butler AL Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) 5.750% 9/1/28 1,350 1,416 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,235 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,167 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,403 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 4,358 Alaska (0.3%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 7,050 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 4,000 4,511 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 12,400 14,719 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,302 Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 5,980 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 5,900 6,567 1 Arizona School Facilities Board Revenue TOB VRDO 0.230% 8/7/12 3,900 3,900 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 5,950 6,441 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 12,500 13,874 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 6,550 7,246 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 11,608 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 5.250% 10/1/40 12,500 13,277 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.160% 8/7/12 3,000 3,000 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 17,000 18,322 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,897 Arkansas (0.0%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 2,200 2,425 California (16.8%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 10,975 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/24 (2) 4,500 4,850 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 2,500 2,849 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/26 1,920 2,336 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 5,000 6,263 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 10,000 12,425 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 6,330 California Economic Recovery Bonds GO 5.000% 7/1/20 5,000 6,092 California Economic Recovery Bonds GO 5.250% 7/1/21 8,250 10,063 California GO 5.500% 4/1/18 15,000 18,337 California GO 5.000% 10/1/20 10,000 12,212 California GO 5.000% 11/1/21 13,845 16,157 California GO 5.250% 9/1/22 8,830 11,047 California GO 5.250% 9/1/24 6,500 7,825 California GO 5.000% 9/1/29 4,565 5,204 California GO 6.000% 3/1/33 3,000 3,696 California GO 5.125% 4/1/33 15,000 16,355 California GO 6.500% 4/1/33 34,000 42,468 California GO 4.500% 10/1/36 1,500 1,550 California GO 5.250% 3/1/38 5,000 5,477 California GO 5.500% 11/1/39 10,000 11,429 California GO 6.000% 11/1/39 5,000 5,971 California GO 5.250% 11/1/40 13,500 15,304 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 5,136 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 8,850 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 5,650 6,117 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/51 15,000 16,269 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.250% 8/15/41 3,000 3,237 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,085 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,000 5,740 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/35 2,075 2,284 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 5,900 6,292 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 14,412 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/30 10,000 10,973 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 4,025 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.650% 8/1/12 40,000 40,000 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,829 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,251 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.000% 7/1/27 6,185 6,619 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 5.125% 5/1/14 2,250 2,420 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 8,000 8,266 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,719 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 6,000 6,081 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 8,308 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,367 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 3,061 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 7,000 7,486 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 9,967 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 5,000 5,616 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,581 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 3,993 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 12,650 14,596 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 5,000 5,406 California State University Revenue Systemwide 5.000% 11/1/20 (2) 20,995 23,393 California State University Revenue Systemwide 5.250% 11/1/34 9,275 10,499 California State University Revenue Systemwide 5.250% 11/1/38 2,490 2,810 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 11,040 11,930 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 16,500 18,061 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 28,000 29,568 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 3,735 4,168 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.150% 8/7/12 LOC 23,415 23,415 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,588 Carlsbad CA Assessment District No. 2002-01 Improvement Revenue (Poinsettia Lane East) 5.200% 9/2/35 2,710 2,711 Cerritos CA Community College District GO 0.000% 8/1/33 4,000 1,433 Cerritos CA Community College District GO 0.000% 8/1/36 2,200 665 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.230% 8/7/12 LOC 18,800 18,800 East Side CA Union High School District GO 5.000% 8/1/37 10,000 11,052 El Monte CA High School District GO 5.500% 6/1/34 (12) 8,575 9,856 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 25,000 25,950 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 10,345 8,843 Golden State Tobacco Securitization Corp. California 0.000% 6/1/37 7,000 5,522 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 7,650 5,818 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,274 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,136 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.110% 8/1/12 LOC 1,200 1,200 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.200% 9/1/26 750 773 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.250% 9/1/36 2,000 2,043 Kern County CA GO 5.750% 8/1/35 (12) 4,500 5,087 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.450% 9/1/13 (Prere.) 890 955 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.750% 9/1/13 (Prere.) 885 953 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.900% 9/1/13 (Prere.) 890 960 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.950% 9/1/13 (Prere.) 3,555 3,835 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 2,670 2,881 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 4,090 Los Angeles CA Community College District GO 5.000% 8/1/25 4,620 5,472 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 7,296 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 16,702 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 8,000 8,967 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 8/1/12 6,300 6,300 Los Angeles CA Unified School District GO 5.000% 7/1/27 5,000 5,782 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 9,408 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,871 1 Los Angeles Department of Airports TOB VRDO 0.210% 8/7/12 8,530 8,530 M-S-R California Energy Authority Revenue 6.500% 11/1/39 11,000 13,924 Merced CA Irrigation District Electric System Revenue 5.000% 9/1/26 (10) 6,000 6,188 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 12,359 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 6,446 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 (12) 9,305 10,949 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 7,796 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,567 Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,334 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 10,509 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 8,805 3,052 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,740 9,182 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 4,883 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,652 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,413 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,165 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,160 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 18,995 19,342 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 12,118 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 4,145 4,891 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 4,800 5,836 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,672 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 10,923 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 15,555 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 35,904 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,450 San Diego CA Unified School District GO 5.500% 7/1/19 (14) 10,140 12,440 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 16,466 San Diego CA Unified School District GO 0.000% 7/1/30 20,000 8,831 San Diego CA Unified School District GO 0.000% 7/1/45 29,520 5,590 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.160% 8/7/12 795 795 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 24,804 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 31,558 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,628 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,347 San Francisco CA City & County International Airport Revenue 5.250% 5/1/32 5,000 5,729 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,519 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,200 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,710 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 1,073 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 8,079 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.440% 8/1/17 (14) 2,420 2,420 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.540% 8/1/18 (14) 520 521 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (2) 1,575 1,599 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 7,920 San Marcos CA Unified School District GO 5.000% 8/1/38 5,000 5,591 Santa Margarita CA Water District Community Facilities District No. 99-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 3,000 3,188 Santa Monica CA Community College District GO 0.000% 8/1/24 5,000 3,223 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 3,354 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,524 1 South San Francisco CA Redevelopment Agency Tax Allocation Revenue TOB VRDO 0.140% 8/7/12 LOC 3,405 3,405 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,865 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/20 10,505 12,413 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 6,997 Ukiah CA Unified School District GO 0.000% 8/1/31 (10) 9,245 3,446 1 University of California Revenue TOB VRDO 0.150% 8/1/12 2,565 2,565 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,227 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 10,911 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 7,000 7,599 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,951 Colorado (2.3%) Aurora CO Hospital Revenue (Children's Hospital Association Project) 5.000% 12/1/40 5,000 5,474 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 4.500% 9/1/38 15,475 15,910 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,500 11,876 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 8/7/12 8,200 8,200 Denver CO City & County Airport Revenue 5.000% 11/15/12 (14) 4,205 4,260 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 8,420 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 1,823 1,963 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/12 (14) 26,795 26,750 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 5,000 4,889 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,623 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,622 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,077 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 16,717 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 7,990 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 9,153 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 10,000 4,008 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 10,000 11,975 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 6,000 6,899 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 11,500 13,087 Connecticut (0.6%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project)PUT 1.550% 4/1/15 6,000 6,037 Connecticut GO 5.000% 12/1/15 1,200 1,377 Connecticut GO 5.000% 12/1/15 (14) 6,650 7,192 Connecticut GO 5.000% 11/1/16 6,000 7,091 Connecticut GO 5.000% 11/1/16 8,100 9,573 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,420 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 8,500 8,962 Delaware (0.1%) Delaware Economic Development Authority Revenue (Delaware State University Project) 5.000% 10/1/36 3,890 4,389 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 1,795 1,864 District of Columbia (0.7%) District of Columbia Revenue (American University) VRDO 0.170% 8/7/12 LOC 7,700 7,700 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/33 6,965 8,198 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 11,692 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 1,215 1,431 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,708 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/27 4,500 5,256 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/28 1,500 1,724 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 5.000% 10/1/39 8,000 8,786 Florida (5.5%) Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 14,960 15,343 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,627 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.180% 8/7/12 LOC 4,900 4,900 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,120 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 10,000 10,964 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,723 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,726 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 8,450 9,726 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 2,345 2,539 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,293 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,633 Florida Board of Education Lottery Revenue 5.500% 7/1/27 4,000 4,645 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 7,230 8,163 1 Florida Education System University System Improvement Revenue TOB VRDO 0.180% 8/7/12 2,100 2,100 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.250% 4/1/42 2,000 2,177 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 5,210 5,491 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 9,375 9,516 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 4,555 4,884 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 7,795 8,306 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.230% 8/7/12 6,960 6,960 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,576 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,706 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,939 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,260 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.190% 8/7/12 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 436 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,868 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,634 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 2,185 2,220 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.170% 8/1/12 LOC 1,000 1,000 Jacksonville FL Port Authority Revenue 6.000% 11/1/38 (12) 5,000 5,065 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 9,756 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 18,350 19,309 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 20,168 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 8,176 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 12,971 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 8,986 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 9,088 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,560 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 4,650 5,058 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 6.125% 8/1/42 3,500 4,139 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,112 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,816 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,507 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/33 3,000 3,415 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 4,000 4,510 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,125 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 1,022 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 7,500 8,083 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 25,000 30,558 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,945 2,258 Palm Beach County FL Airport System Revenue 5.750% 10/1/12 (14) 7,220 7,280 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 7,049 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 2,050 1,999 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 8,700 9,866 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,857 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 9,560 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.170% 8/7/12 LOC 2,400 2,400 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,805 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,256 Georgia (2.8%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/20 6,420 7,840 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,384 Atlanta GA Airport Revenue 5.000% 1/1/23 4,000 4,594 Atlanta GA Airport Revenue 5.000% 1/1/29 1,000 1,127 Atlanta GA Airport Revenue 5.000% 1/1/30 3,000 3,280 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,459 Atlanta GA Airport Revenue 5.000% 1/1/42 8,000 8,740 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 3,034 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 18,041 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,466 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 3,575 3,833 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/33 2,750 3,207 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,296 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 7,500 8,578 Fulton County GA Residential Care Facilities for the Elderly Authority Revenue (Canterbury Court Project) 6.125% 2/15/34 2,000 2,029 Georgia GO 5.000% 7/1/15 8,200 9,295 Georgia GO 5.000% 7/1/15 2,570 2,913 Georgia GO 5.000% 7/1/15 2,400 2,721 Georgia GO 5.000% 7/1/15 7,820 8,864 Georgia GO 5.500% 7/1/15 19,095 21,922 Georgia GO 5.000% 11/1/16 8,055 9,574 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,515 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 4,060 4,641 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,000 5,706 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 17,065 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,232 Marietta GA Development Authority Revenue 7.000% 6/15/39 6,000 6,275 1 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue TOB VRDO 0.180% 8/7/12 LOC 11,700 11,700 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 7,000 8,457 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,024 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,141 Hawaii (0.9%) Hawaii Airports System Revenue 5.000% 7/1/22 5,000 5,820 Hawaii Airports System Revenue 5.000% 7/1/23 5,000 5,762 Hawaii Airports System Revenue 5.000% 7/1/24 5,000 5,731 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/13 (Prere.) 8,750 9,787 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 5.125% 11/15/32 1,000 1,059 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 5.250% 11/15/37 1,500 1,572 Hawaii GO 5.000% 12/1/29 10,000 12,069 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,887 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,903 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,612 Hawaii Pacific Health Revenue 5.750% 7/1/40 2,250 2,508 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,433 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,749 Idaho (0.2%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,899 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,991 Illinois (6.1%) Chicago IL Board of Education GO 5.000% 12/1/31 5,000 5,530 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 9,196 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 8,790 Chicago IL GO 5.000% 12/1/23 6,970 8,144 Chicago IL GO 5.620% 1/1/26 (14) 2,755 3,104 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,941 Chicago IL GO 5.250% 1/1/35 6,000 6,736 1 Chicago IL GO TOB VRDO 0.250% 8/7/12 3,030 3,030 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,000 8,314 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,433 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,776 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,157 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,546 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 7,960 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/30 3,655 4,175 Chicago IL O'Hare International Airport Revenue 5.625% 1/1/35 7,000 8,215 Chicago IL O'Hare International Airport Revenue 5.750% 1/1/39 3,000 3,536 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 13,377 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 8,380 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,170 Chicago IL Water Revenue 5.250% 11/1/38 15,000 16,738 Cook County IL Forest Preservation District GO 5.000% 12/15/37 3,500 3,919 Cook County IL GO 5.250% 11/15/28 6,000 7,039 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 552 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,910 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,265 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,737 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.375% 8/15/39 22,500 24,058 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.375% 8/15/40 4,500 4,848 Illinois Finance Authority Revenue (Navistar International Project) 6.500% 10/15/40 7,400 7,651 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 7,043 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 7,500 8,804 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,553 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,078 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,345 7,297 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,353 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 12,354 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 16,782 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 3,000 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 1,500 1,795 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 1,500 1,784 2 Illinois Finance Authority Student Housing Revenue (Fullerton Village Project) 5.125% 6/1/35 4,000 3,440 Illinois GO 2.000% 2/1/13 17,205 17,340 Illinois GO 5.000% 8/1/20 4,000 4,578 Illinois GO 5.000% 8/1/21 8,000 9,173 Illinois GO 5.000% 3/1/22 5,000 5,734 Illinois GO 5.000% 3/1/23 6,165 6,988 Illinois GO 5.000% 8/1/23 5,000 5,739 Illinois GO 5.000% 3/1/24 5,000 5,623 Illinois GO 5.000% 8/1/24 13,660 15,426 Illinois GO 5.000% 8/1/25 3,000 3,361 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.250% 9/1/18 (2) 2,500 2,505 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 8,361 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 8,635 9,433 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,672 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,658 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,277 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,923 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,996 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 7,210 7,920 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 5,000 5,557 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.650% 8/7/12 (ETM) 11,430 11,430 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,835 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,456 Indiana (1.8%) Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.550% 9/4/12 11,300 11,300 Indiana Finance Authority Environmental Revenue (Duke Energy Indiana Inc. Project) 4.950% 10/1/40 5,000 5,409 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.190% 8/7/12 LOC 14,150 14,150 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 17,535 18,427 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 8/1/12 1,000 1,000 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 28,027 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 15,483 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 16,472 Indianapolis IN Local Public Improvement Bond Bank Revenue 6.750% 2/1/14 10,040 10,517 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,992 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 7,313 Iowa (0.3%) Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 25,000 22,690 Kansas (0.0%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,355 Kentucky (0.7%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 8,290 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 8,000 8,763 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 5,415 5,739 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary's Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 11,806 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,654 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,288 Louisiana (1.3%) Lafayette LA Utilities Revenue 5.000% 11/1/33 5,000 5,640 Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 7,227 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 5,190 5,631 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 9,990 11,187 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 6.000% 10/1/44 8,095 9,165 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 17,650 18,244 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,999 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,750 5,025 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 17,665 18,761 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 13,495 13,765 Maine (0.1%) Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 4,000 4,290 Maryland (0.9%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,621 Harford County MD GO 5.000% 7/1/15 2,000 2,268 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 5,135 5,464 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.450% 8/7/12 6,325 6,325 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,726 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,697 Maryland GO 5.000% 11/1/15 6,000 6,885 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,709 Maryland Health & Higher Educational Facilities Authority Revenue (King Farm Presbyterian Retirement Community) 5.000% 1/1/17 1,920 1,921 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/41 3,500 3,864 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 420 443 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 2,097 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,272 Prince Georges County MD GO 5.000% 9/15/16 10,000 11,836 Massachusetts (2.6%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 8/7/12 10,158 10,157 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.650% 8/7/12 13,035 13,035 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 13,922 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 1,500 1,582 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,900 2,038 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 9,732 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,286 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,782 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/20 5,000 5,518 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/21 5,000 5,448 Massachusetts GO 5.000% 8/1/14 11,865 12,963 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 9,123 Massachusetts GO 5.000% 10/1/15 2,000 2,283 1 Massachusetts GO TOB VRDO 0.180% 8/1/12 (14) 7,500 7,500 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 6,440 6,729 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.150% 8/1/12 200 200 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 6,148 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 7,005 8,494 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.200% 8/1/12 LOC 1,450 1,450 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,815 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,300 1,452 Massachusetts Port Authority Revenue 5.000% 7/1/32 1,000 1,114 Massachusetts Port Authority Revenue 5.000% 7/1/37 2,570 2,845 Massachusetts Port Authority Revenue 5.000% 7/1/42 3,920 4,326 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,000 6,827 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 5,000 6,355 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 10,000 12,734 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 3,670 4,646 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 7,000 8,317 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 16,153 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 6,295 7,153 Michigan (2.1%) Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 6,119 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 15,085 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 5,469 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 10,646 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 10,677 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 4,060 4,663 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 8,105 Michigan GO 5.250% 9/15/26 (4) 12,000 13,405 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 39,500 41,646 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/35 2,115 2,323 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,759 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 15,002 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 3,908 Oakland University of Michigan Revenue VRDO 0.160% 8/7/12 LOC 975 975 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 7,985 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,582 Minnesota (0.5%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,472 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,753 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/37 9,250 9,680 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 9,864 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 1,000 1,070 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,252 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 11,365 11,626 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 5,981 Missouri (0.7%) Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 6,005 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,994 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 9,287 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 7,158 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 5,090 5,412 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 2,820 3,057 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 5,095 5,413 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 2,080 Sugar Creek MO Industrial Development Revenue (Lafarge North America Inc. Project) 5.650% 6/1/37 11,000 11,028 Montana (0.1%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 2,285 2,376 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 4.750% 1/1/40 3,000 3,259 Nebraska (0.0%) Nebraska Public Power District Revenue 5.000% 1/1/33 1,000 1,159 Nevada (0.6%) Clark County NV School District GO 5.000% 6/15/25 10,000 11,441 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 8,790 9,348 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 2,000 2,381 Las Vegas Valley Water District Nevada GO 5.000% 6/1/28 3,000 3,524 Las Vegas Valley Water District Nevada GO 5.000% 6/1/37 8,000 9,084 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,926 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 2,970 3,148 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,916 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,458 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 4,450 4,692 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 8,466 New Jersey (8.2%) New Jersey COP 5.250% 6/15/27 5,000 5,678 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 695 710 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 719 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,235 New Jersey Economic Development Authority Mortgage Revenue (Presbyterian Home at Montgomery Project) 6.375% 11/1/31 10,000 9,974 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Nui Corp.) VRDO 0.190% 8/1/12 LOC 5,000 5,000 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 2,000 2,048 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 2,016 New Jersey Economic Development Authority Revenue 5.000% 3/1/23 25,345 30,760 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 6,500 7,123 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 20,000 22,023 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,487 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 22,018 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,469 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,000 8,517 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 6,400 7,938 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 6,745 8,190 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,521 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,607 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/22 8,000 9,784 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 7,150 8,582 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 12,098 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,719 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 8,036 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 875 1,041 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 2,000 2,338 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 2,385 2,796 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,627 New Jersey Economic Development Authority Revenue (Waste Management of New Jersey, Inc. Project) 2.200% 11/1/13 3,500 3,562 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 6.625% 9/15/12 14,595 14,670 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 6,500 8,144 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,465 5,093 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,622 1 New Jersey GO TOB VRDO 0.200% 8/1/12 2,045 2,045 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,578 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,614 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 5,000 5,656 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 5,000 5,647 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/27 5,500 5,656 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,586 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 8/7/12 21,875 21,875 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 8/7/12 3,300 3,300 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 8/7/12 5,000 5,000 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 470 486 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 26,788 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,520 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 10,000 11,927 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 7,000 8,658 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 6,250 7,569 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 3,160 3,971 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/21 8,275 10,063 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 4,025 5,069 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 19,262 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 1,160 1,473 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,953 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/23 5,000 6,165 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 17,506 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,026 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,742 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 23,584 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 20,115 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 1,833 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 31,150 10,537 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,761 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 14,500 4,161 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,102 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 11,000 2,972 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 8/7/12 LOC 2,900 2,900 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 20,063 Rutgers State University New Jersey Revenue VRDO 0.150% 8/1/12 1,865 1,865 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.120% 8/7/12 LOC 17,200 17,200 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 23,500 21,313 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 4,006 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.180% 8/1/12 (Prere.) 2,600 2,600 Vineland NJ (Electric Utility) GO VRDO 0.180% 8/7/12 LOC 8,200 8,200 New Mexico (0.1%) New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 4,490 4,785 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 3,520 3,795 New York (12.9%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,745 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 5,000 5,475 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,745 4,101 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,500 4,928 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 2,500 3,044 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,500 14,907 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 13,000 15,237 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,000 12,167 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,000 6,028 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 4,800 5,385 Nassau County NY GO 4.000% 10/1/21 9,400 10,362 New York City NY GO 5.000% 8/1/20 4,330 5,387 New York City NY GO 5.000% 8/1/20 3,905 4,858 New York City NY GO 5.000% 1/1/25 5,750 6,559 New York City NY GO 5.000% 11/1/26 15,000 16,324 New York City NY GO 5.000% 8/1/29 3,750 4,509 New York City NY GO 5.000% 8/1/30 15,000 17,777 New York City NY GO 5.000% 8/1/31 6,000 7,044 New York City NY GO 5.000% 8/1/32 10,000 11,679 1 New York City NY GO TOB VRDO 0.150% 8/1/12 LOC 1,300 1,300 New York City NY GO VRDO 0.180% 8/1/12 1,500 1,500 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,783 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 3,043 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 8,075 8,407 2 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 31,000 33,015 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,326 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,901 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,842 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,579 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/21 4,000 5,006 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/23 4,500 5,616 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,555 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 17,303 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 7,795 8,897 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,763 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,482 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.140% 8/1/12 2,700 2,700 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,775 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/24 2,360 2,898 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,669 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,560 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,161 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,000 9,438 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,882 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 10,000 11,772 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,515 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 8/1/12 2,000 2,000 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.190% 8/1/12 LOC 5,300 5,300 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,291 New York Liberty Development Corp. Revenue 5.000% 11/15/44 5,000 5,552 New York Liberty Development Corp. Revenue 6.375% 7/15/49 8,750 9,981 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 7,099 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (14) 6,650 8,209 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 9,100 10,479 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 3,450 3,970 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 10,000 11,759 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 14,694 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,700 5,283 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 12,057 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,668 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 (2) 5,000 6,166 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,709 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 3,064 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 6,000 6,895 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 5,000 5,638 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 18,500 21,142 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/47 3,000 3,360 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,547 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.180% 8/1/12 LOC 6,995 6,995 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,923 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,192 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 9,550 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/31 3,955 4,685 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/32 3,800 4,462 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 1.042% 5/1/18 22,885 21,762 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 5,750 6,268 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,690 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 5,500 6,082 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/25 7,500 9,329 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 13,400 15,488 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.150% 8/7/12 15,050 15,050 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/13 13,380 14,141 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/21 10,710 13,317 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,716 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,172 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,624 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 7,000 8,083 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.100% 11/1/12 (14) 4,975 4,990 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.450% 8/7/12 6,050 6,050 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.190% 8/1/12 4,700 4,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.350% 8/7/12 10,000 10,000 New York State Thruway Authority Revenue 5.000% 1/1/37 20,000 22,646 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (American Ref-Fuel Co. of Niagara LP Facility) PUT 5.550% 11/15/13 12,500 12,587 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.450% 11/15/12 16,000 16,163 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.625% 11/15/14 3,000 3,043 Port Authority of New York & New Jersey Revenue 5.000% 10/1/15 27,700 31,187 Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 7,047 Port Authority of New York & New Jersey Revenue 5.000% 7/15/25 (4) 8,690 9,347 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,778 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,856 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 11,209 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 29,991 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.160% 8/7/12 7,000 7,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.210% 8/7/12 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.210% 8/7/12 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 8/7/12 23,000 23,000 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,465 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 14,723 Suffolk County NY Economic Development Corp. Revenue (Peconic Landing at Southold Project) 6.000% 12/1/40 1,225 1,357 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 4,500 4,200 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 2,823 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 9,500 6,734 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 4,890 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,548 North Carolina (1.3%) Charlotte NC Airport Revenue 5.000% 7/1/36 3,275 3,560 Charlotte NC Airport Revenue 5.000% 7/1/41 3,000 3,258 Charlotte NC GO 5.250% 6/1/14 1,300 1,418 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 2,750 2,919 Nash Health Care Systems North Carolina Health Care Facilities Revenue 5.000% 11/1/41 2,500 2,719 North Carolina Capital Facilities Finance Agency Revenue (Meredith College) VRDO 0.180% 8/7/12 LOC 1,310 1,310 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/13 (Prere.) 2,000 2,044 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/13 (Prere.) 3,000 3,066 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/25 8,695 10,387 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 4,165 4,936 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,654 North Carolina GO 5.000% 4/1/14 10,100 10,892 North Carolina GO 5.500% 3/1/15 2,355 2,665 North Carolina GO 5.000% 6/1/15 3,000 3,390 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 1,445 1,461 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 3,665 3,833 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,897 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.220% 8/7/12 LOC 10,095 10,095 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 2,195 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 2,012 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,895 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 3,119 Wake County NC GO 5.000% 2/1/16 7,800 9,030 Ohio (2.7%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/42 2,000 2,164 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,488 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 7,000 7,143 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 3,500 3,917 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 14,300 15,439 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,367 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 22,040 18,436 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,085 3,378 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 14,748 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 0.000% 6/1/37 5,000 4,194 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 5,350 4,442 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 15,000 12,122 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 5,215 4,619 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,525 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,664 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.170% 8/7/12 LOC 7,325 7,325 Columbus OH GO 5.000% 12/15/15 3,210 3,628 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.625% 8/15/32 1,810 1,830 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 8/7/12 865 865 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,590 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.230% 8/7/12 3,365 3,365 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.140% 8/1/12 2,100 2,100 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/19 4,705 5,771 Ohio GO 4.500% 9/15/22 (14) 2,030 2,255 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 8/1/12 6,000 6,000 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 10,250 11,017 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 12,557 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 8/7/12 900 900 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 4,060 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 4,023 Scioto County OH Marine Terminal Facilities Revenue (Norfolk Southern Corp. Project) 5.300% 8/15/13 14,750 14,797 Oklahoma (0.4%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,808 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 5,103 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 2,820 2,972 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 2,570 2,819 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 3,520 3,812 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 5,455 6,149 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 5,185 Oregon (0.2%) Oregon Health Sciences University Revenue 5.750% 7/1/39 6,750 7,806 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.200% 8/7/12 3,900 3,900 Pennsylvania (3.6%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,625 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 549 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,315 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.132% 2/1/37 10,150 8,391 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.150% 8/7/12 15,000 15,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 8/7/12 10,200 10,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 1,750 1,948 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 1,019 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 507 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.230% 8/7/12 LOC 5,000 5,000 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,000 4,537 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/42 3,100 3,424 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 3,017 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,809 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 5,000 5,327 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 6,500 6,865 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.150% 8/7/12 2,200 2,200 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/13 (2) 2,500 2,539 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,129 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,571 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 10,634 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.650% 10/1/12 7,500 7,501 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 4.700% 11/1/14 2,250 2,435 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 10,966 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,378 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.170% 8/7/12 LOC 1,500 1,500 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.340% 8/7/12 3,875 3,875 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 9,550 10,927 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 11,410 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,753 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,440 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,886 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 14,455 15,833 Philadelphia PA Airport Revenue 5.000% 6/15/17 10,495 11,870 Philadelphia PA Gas Works Revenue VRDO 0.170% 8/7/12 LOC 12,700 12,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.170% 8/1/12 3,750 3,750 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.190% 8/1/12 1,300 1,300 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/36 5,250 5,498 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,574 Philadelphia PA School District GO 6.000% 9/1/38 13,000 14,774 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.963% 12/1/17 29,370 27,732 Puerto Rico (1.8%) Puerto Rico Aqueduct & Sewer Authority Revenue 6.125% 7/1/24 25,000 29,449 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 5,000 5,200 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 5,150 5,470 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 10,291 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 2,610 2,815 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 12,245 14,003 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.000% 7/1/46 5,000 5,062 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/18 (4) 17,570 20,166 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 399 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 47,495 10,933 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 18,000 21,487 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 62,390 5,565 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/56 33,000 2,618 Rhode Island (0.3%) Rhode Island Housing & Mortgage Finance Corp. Revenue VRDO 0.480% 8/7/12 20,000 20,000 South Carolina (1.4%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/25 5,000 5,587 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 11,470 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/29 14,650 16,262 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,415 1,353 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/32 10,900 11,874 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,777 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,887 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 8,042 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,570 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.500% 2/1/38 (12) 2,250 2,475 South Carolina Public Service Authority Revenue 5.250% 1/1/34 3,000 3,461 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 17,870 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Avera Health) 5.000% 7/1/42 3,535 3,862 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.500% 11/1/40 5,000 5,608 Tennessee (1.7%) Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 21,239 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/32 1,350 1,431 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/37 1,150 1,196 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 3,000 3,250 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,370 26,874 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 21,905 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 21,365 23,358 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 6,680 7,413 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,000 5,232 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 5,775 5,950 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 7,805 7,904 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 1/1/38 2,000 2,159 Texas (8.4%) Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,495 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 1,021 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,739 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 12,500 13,488 Denton TX Independent School District GO VRDO 0.210% 8/7/12 3,750 3,750 Harris County TX GO 0.000% 10/1/13 (14) 9,630 9,587 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 7,031 Houston TX Airport System Revenue 5.000% 7/1/22 10,000 11,639 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,457 Houston TX Airport System Revenue 5.000% 7/1/24 5,000 5,710 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,522 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,615 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 10,040 Houston TX Utility System Revenue 5.500% 11/15/26 (12) 12,010 14,548 Houston TX Utility System Revenue 5.500% 11/15/27 (12) 11,415 13,779 1 Lone Star College System Texas GO TOB VRDO 0.160% 8/7/12 15,460 15,460 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/28 4,000 4,295 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 5,500 5,935 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 19 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 264 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 8,935 10,168 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,690 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 7,440 8,329 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 11,459 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,770 5,443 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 6,000 6,639 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,529 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) PUT 5.600% 3/1/14 7,500 7,876 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,153 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.625% 2/15/35 3,195 3,249 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 22,697 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,676 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,185 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 13,270 North Texas Tollway Authority System Revenue 5.000% 1/1/32 13,020 14,583 North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 9,090 North Texas Tollway Authority System Revenue 5.000% 1/1/36 2,000 2,209 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 31,848 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 17,840 North Texas Tollway Authority System Revenue 5.500% 9/1/41 7,705 9,152 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 6,243 North Texas Tollway Authority System Revenue VRDO 0.170% 8/7/12 LOC 39,050 39,050 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,845 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 6,840 7,603 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 4,362 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 6.250% 11/15/14 730 731 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 3,825 3,832 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 11,211 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.270% 8/7/12 3,125 3,125 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 3,965 4,225 Texas GO 5.750% 8/1/31 650 653 1 Texas GO TOB VRDO 0.180% 8/1/12 600 600 1 Texas GO TOB VRDO 0.180% 8/1/12 3,700 3,700 Texas Municipal Gas Acquisition & Supply Corp. Revenue 1.013% 9/15/17 30,445 29,836 3 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.620% 9/15/17 4,370 4,260 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 8,400 9,130 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 10,955 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,000 16,395 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 271 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 54,388 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,638 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 25,473 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 12,697 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 6,003 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 10,000 10,426 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/37 3,500 4,024 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,068 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,298 Utah (0.2%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/20 11,000 11,480 Utah GO 5.000% 7/1/15 5,000 5,672 Vermont (0.1%) Vermont Housing Finance Agency Revenue 4.125% 11/1/42 5,000 5,233 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 9,145 9,176 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,400 3,733 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 2,164 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 6,000 6,549 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 2,089 Virginia (2.1%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 455 620 Charles City County VA Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 2,500 2,532 1 Chesterfield VA Industrial Development Authority Revenue (Brandermill Woods Project) 6.500% 1/1/28 11,319 11,351 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,951 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.125% 10/1/37 5,000 5,138 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,313 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.600% 11/15/12 (Prere.) 315 320 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 516 Norfolk VA Water Revenue 5.000% 11/1/21 1,500 1,914 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,934 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 11,070 11,529 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 3,485 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,465 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 6,880 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/23 10,000 12,659 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/29 10,000 12,168 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 5,000 5,847 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 8,000 8,655 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 15,000 17,132 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 8,000 8,816 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 7/1/34 11,500 12,209 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 1/1/40 13,250 13,962 Washington (2.0%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 3,014 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,781 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 8,855 10,986 King County WA GO 5.000% 7/1/22 9,140 11,613 King County WA Sewer Revenue 5.000% 1/1/52 7,000 7,824 Port Bellingham WA Industrial Development Corp. Environmental Facilities Revenue (BP West Coast Products LLC Project) 5.000% 1/1/16 5,095 5,747 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/16 2,000 2,281 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 2,000 2,429 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,997 Port of Seattle WA Revenue 5.000% 8/1/22 2,500 3,005 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,338 Port of Seattle WA Revenue 5.000% 8/1/24 2,425 2,853 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,489 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 10,329 University of Washington Revenue 5.000% 4/1/33 8,880 10,404 University of Washington Revenue 5.000% 4/1/34 3,275 3,812 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,000 8,318 Washington GO 5.000% 8/1/14 3,390 3,705 Washington GO 5.000% 7/1/15 (2) 2,425 2,744 1 Washington GO TOB VRDO 0.180% 8/1/12 10,905 10,905 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.160% 8/7/12 5,000 5,000 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Research Center) VRDO 0.200% 8/1/12 LOC 2,400 2,400 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 8,114 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,921 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,544 West Virginia (0.4%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 10,205 10,730 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,752 1 West Virginia Economic Development Authority TOB VRDO 0.180% 8/1/12 11,500 11,500 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,573 Wisconsin (1.7%) Public Finance Authority of Wisconsin Continuing Care Retirement Community Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 14,218 Wisconsin GO 6.000% 5/1/27 17,000 21,395 Wisconsin GO 6.250% 5/1/37 20,200 25,219 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 6,159 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 11,987 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/34 3,500 3,607 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,564 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,500 2,768 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.190% 8/7/12 LOC 8,300 8,300 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.170% 8/7/12 1,625 1,625 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.280% 8/7/12 9,815 9,815 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.280% 8/7/12 10,775 10,775 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.280% 8/7/12 5,095 5,095 Total Tax-Exempt Municipal Bonds (Cost $6,992,715) Market Value Coupon Shares ($000) Temporary Cash Investment (0.9%) Money Market Fund (0.9%) 4 Vanguard Municipal Cash Management Fund (Cost $66,945) 0.147% 66,945,000 Total Investments (101.0%) (Cost $7,059,660) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $259,073,000, representing 3.4% of net assets. 2 Non-income-producing security. Security failed to make last scheduled interest payment. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. High-Yield Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such High-Yield Tax-Exempt Fund factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 7,568,284 — Temporary Cash Investments 66,945 — — Total 66,945 7,568,284 — C. At July 31, 2012, the cost of investment securities for tax purposes was $7,068,249,000. Net unrealized appreciation of investment securities for tax purposes was $566,980,000, consisting of unrealized gains of $590,630,000 on securities that had risen in value since their purchase and $23,650,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Exempt Money Market Fund Schedule of Investments As of July 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.6%) Alabama (0.5%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.150% 8/7/12 16,285 16,285 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.200% 8/7/12 165 165 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.230% 8/7/12 5,100 5,100 1 Auburn University Alabama General Fee Revenue TOB VRDO 0.180% 8/7/12 14,400 14,400 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.150% 8/7/12 LOC 4,200 4,200 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.170% 8/7/12 LOC 24,655 24,655 Huntsville AL GO 2.000% 11/1/12 1,550 1,557 1 Shelby County AL Board of Education Revenue TOB VRDO 0.180% 8/7/12 LOC 10,255 10,255 Alaska (0.0%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.130% 8/7/12 LOC 4,930 4,930 Arizona (2.8%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.160% 8/7/12 LOC 13,925 13,925 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.180% 8/7/12 9,750 9,750 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.130% 8/7/12 LOC 30,915 30,915 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.140% 8/7/12 LOC 60,240 60,240 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.140% 8/7/12 LOC 71,740 71,740 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.160% 8/7/12 LOC 9,900 9,900 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.180% 8/7/12 LOC 76,410 76,410 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.170% 8/7/12 LOC 20,600 20,600 1 Arizona School Facilities Board Revenue TOB VRDO 0.230% 8/7/12 6,675 6,675 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.150% 8/7/12 7,860 7,860 Coconino County AZ Pollution Control Corp. Revenue (Tucson Electric Power Navajo Project) VRDO 0.230% 8/7/12 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.180% 8/7/12 28,310 28,310 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.170% 8/7/12 LOC 10,000 10,000 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.150% 8/7/12 11,805 11,805 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.320% 8/7/12 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.140% 8/7/12 LOC 30,480 30,480 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.140% 8/7/12 LOC 20,420 20,420 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.150% 8/7/12 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.160% 8/7/12 4,995 4,995 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.150% 8/7/12 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.160% 8/7/12 4,500 4,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.160% 8/7/12 4,560 4,560 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.180% 8/7/12 6,500 6,500 California (4.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.130% 8/7/12 LOC 7,000 7,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.270% 11/8/12 19,935 19,935 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.160% 8/7/12 5,050 5,050 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.160% 8/7/12 LOC 6,000 6,000 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.120% 8/7/12 LOC 5,600 5,600 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/3/13 8,200 8,321 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.140% 8/7/12 79,245 79,245 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.230% 8/7/12 17,545 17,545 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 8/7/12 15,000 15,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.260% 9/12/12 11,500 11,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 10/10/12 10,000 10,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 10/15/12 18,600 18,600 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.170% 7/19/13 14,000 14,000 Kern County CA TRAN 2.500% 6/28/13 50,000 51,031 Livermore CA COP VRDO 0.140% 8/7/12 LOC 11,515 11,515 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.140% 8/7/12 LOC 6,210 6,210 Los Angeles CA TRAN 2.000% 3/28/13 72,000 72,854 Los Angeles CA TRAN 2.000% 4/25/13 65,000 65,854 Los Angeles CA TRAN 2.000% 5/30/13 170,000 172,516 Los Angeles County CA TRAN 2.000% 3/29/13 22,500 22,768 2 Metropolitan Water District of Southern California Revenue PUT 0.150% 6/10/13 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.270% 8/7/12 4,985 4,985 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.250% 8/7/12 LOC 26,000 26,000 1 Orange County CA Sanitation District COP TOB VRDO 0.160% 8/7/12 11,640 11,640 1 Orange County CA Sanitation District COP TOB VRDO 0.180% 8/7/12 19,845 19,845 San Bernardino County CA TRAN 2.000% 6/28/13 20,000 20,324 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.170% 8/7/12 3,600 3,600 1 San Mateo County CA Community College District GO TOB VRDO 0.230% 8/7/12 9,500 9,500 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.180% 8/7/12 9,100 9,100 1 University of California Revenue TOB VRDO 0.150% 8/1/12 4,700 4,700 1 University of California Revenue TOB VRDO 0.150% 8/7/12 14,000 14,000 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.130% 8/7/12 LOC 9,600 9,600 Colorado (3.3%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.130% 8/7/12 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.180% 8/7/12 LOC 10,400 10,400 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.170% 8/1/12 LOC 7,815 7,815 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.170% 8/1/12 LOC 8,980 8,980 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.170% 8/1/12 LOC 3,225 3,225 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.140% 8/7/12 9,735 9,735 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.160% 8/7/12 9,831 9,831 Colorado Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.130% 8/7/12 LOC 9,600 9,600 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.230% 8/7/12 9,415 9,415 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.170% 8/7/12 21,250 21,250 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.130% 8/7/12 LOC 5,830 5,830 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.160% 8/7/12 LOC 1,700 1,700 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.150% 8/7/12 7,000 7,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.160% 8/7/12 10,805 10,805 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.170% 8/7/12 21,500 21,500 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.160% 8/7/12 20,000 20,000 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.160% 8/7/12 31,595 31,595 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.170% 8/7/12 59,510 59,510 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/7/12 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/7/12 LOC 27,840 27,840 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/7/12 LOC 16,895 16,895 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/7/12 29,000 29,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 10,135 10,135 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 11,800 11,800 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 12,500 12,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 10,700 10,700 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 11,560 11,560 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.180% 8/7/12 23,000 23,000 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.180% 8/7/12 20,610 20,610 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.130% 8/7/12 11,360 11,360 Colorado Springs CO Utility System Revenue VRDO 0.150% 8/7/12 12,800 12,800 1 Denver CO City & County Airport Revenue TOB VRDO 0.180% 8/7/12 LOC 25,000 25,000 Denver CO Urban Renewal Authority Tax Increment Revenue (Stapleton) VRDO 0.160% 8/7/12 LOC 14,045 14,045 1 El Paso CO COP TOB VRDO 0.140% 8/7/12 LOC 11,070 11,070 University of Colorado Hospital Authority Revenue VRDO 0.170% 8/7/12 LOC 7,715 7,715 Connecticut (0.3%) 1 Connecticut GO TOB VRDO 0.180% 8/7/12 14,985 14,985 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.180% 8/1/12 2,900 2,900 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program PUT 0.330% 11/15/12 8,220 8,220 Hartford CT BAN 2.000% 4/11/13 20,000 20,225 Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.230% 8/7/12 4,545 4,545 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.430% 8/7/12 3,445 3,445 District of Columbia (1.8%) 1 District of Columbia COP TOB VRDO 0.130% 8/7/12 LOC 17,305 17,305 District of Columbia GO TOB VRDO 0.180% 8/1/12 11,600 11,600 1 District of Columbia GO TOB VRDO 0.140% 8/7/12 LOC 22,770 22,770 District of Columbia GO VRDO 0.150% 8/7/12 LOC 13,600 13,600 1 District of Columbia Income Tax Revenue TOB VRDO 0.160% 8/7/12 9,995 9,995 District of Columbia Revenue (American University) VRDO 0.170% 8/1/12 LOC 2,100 2,100 District of Columbia Revenue (American University) VRDO 0.170% 8/7/12 LOC 18,700 18,700 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.160% 8/7/12 12,000 12,000 District of Columbia Revenue (The Pew Charitable Trust) VRDO 0.150% 8/7/12 LOC 31,000 31,000 District of Columbia Revenue (Washington Drama Society) VRDO 0.160% 8/7/12 LOC 11,825 11,825 District of Columbia Revenue (Wesley Theological Seminary) VRDO 0.170% 8/7/12 LOC 4,700 4,700 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.160% 8/7/12 LOC 20,400 20,400 District of Columbia TRAN 2.000% 9/28/12 100,000 100,272 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB PUT 0.300% 10/11/12 LOC 12,840 12,840 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.180% 8/7/12 11,865 11,865 Florida (4.4%) 1 Brevard County FL School Board COP TOB VRDO 0.130% 8/7/12 LOC 13,755 13,755 1 Broward County FL GO TOB VRDO 0.130% 8/7/12 8,150 8,150 1 Broward County FL School Board COP TOB VRDO 0.130% 8/7/12 LOC 34,470 34,470 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.160% 8/7/12 5,660 5,660 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.180% 8/7/12 LOC 7,095 7,095 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 2.500% 6/1/13 48,500 49,271 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 8/7/12 12,785 12,785 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 8/7/12 10,215 10,215 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.150% 8/7/12 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.150% 8/7/12 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.160% 8/7/12 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.160% 8/7/12 3,995 3,995 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.180% 8/7/12 8,800 8,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.180% 8/7/12 5,680 5,680 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.230% 8/7/12 5,970 5,970 1 Florida Department of Management Services COP TOB VRDO 0.160% 8/7/12 6,955 6,955 1 Florida GO TOB VRDO 0.180% 8/7/12 7,200 7,200 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.230% 8/7/12 2,345 2,345 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.230% 8/7/12 5,305 5,305 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.230% 8/7/12 6,345 6,345 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.230% 8/7/12 4,245 4,245 Florida Keys Aqueduct Authority Water Revenue VRDO 0.130% 8/7/12 LOC 42,350 42,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.530% 8/7/12 3,930 3,930 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.130% 8/7/12 LOC 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.140% 8/7/12 LOC 12,200 12,200 Jacksonville FL Electric Authority Electric System Revenue CP 0.190% 10/11/12 65,610 65,610 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.140% 8/7/12 LOC 17,310 17,310 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.170% 8/7/12 10,000 10,000 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.170% 8/1/12 LOC 8,350 8,350 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.160% 8/7/12 LOC 4,785 4,785 1 Jacksonville FL US Government Guaranteed Notes TOB VRDO 0.160% 8/7/12 3,900 3,900 1 Lee Memorial Health System Florida Hospital Revenue TOB VRDO 0.140% 8/7/12 LOC 14,395 14,395 Lee Memorial Health System Florida Hospital Revenue VRDO 0.160% 8/7/12 LOC 5,160 5,160 Liberty County FL Industrial Development Revenue (Georgia-Pacific Corp. Project) VRDO 0.180% 8/7/12 LOC 6,000 6,000 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.180% 8/7/12 17,400 17,400 1 Miami-Dade County FL School Board COP TOB VRDO 0.140% 8/7/12 LOC 16,045 16,045 1 Miami-Dade County FL School Board COP TOB VRDO 0.160% 8/7/12 (13) 36,630 36,630 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.150% 8/1/12 LOC 21 21 North Broward FL Hospital District Revenue VRDO 0.130% 8/7/12 LOC 27,500 27,500 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.150% 8/7/12 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.150% 8/7/12 25,555 25,555 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.150% 8/7/12 15,770 15,770 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.230% 8/7/12 2,010 2,010 1 Orange County FL School Board COP TOB VRDO 0.140% 8/7/12 LOC 34,920 34,920 1 Orange County FL School Board COP TOB VRDO 0.170% 8/7/12 8,000 8,000 1 Orange County FL School Board COP TOB VRDO 0.170% 8/7/12 8,700 8,700 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.140% 8/7/12 LOC 20,000 20,000 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.130% 8/7/12 8,455 8,455 Palm Beach County FL Revenue (Children's Home Society Project) VRDO 0.330% 8/7/12 LOC 11,670 11,670 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.160% 8/7/12 LOC 5,700 5,700 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 8,190 8,190 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.160% 8/7/12 5,535 5,535 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.150% 8/7/12 LOC 9,300 9,300 1 South Florida Water Management District COP TOB VRDO 0.180% 8/7/12 9,800 9,800 1 South Florida Water Management District COP TOB VRDO 0.230% 8/7/12 17,970 17,970 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.170% 8/7/12 LOC 20,000 20,000 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.180% 8/7/12 6,730 6,730 Georgia (4.7%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.160% 8/7/12 LOC 24,750 24,750 1 Augusta GA Water & Sewer Revenue TOB VRDO 0.270% 8/7/12 (4) 7,645 7,645 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/12 1,000 1,013 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.140% 8/7/12 LOC 26,385 26,385 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.160% 8/7/12 LOC 31,125 31,125 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.160% 8/7/12 LOC 49,000 49,000 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.160% 8/7/12 LOC 13,610 13,610 Fulton County GA Development Authority Revenue (Lovett School Project) VRDO 0.160% 8/7/12 LOC 24,400 24,400 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.160% 8/7/12 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.160% 8/7/12 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.160% 8/7/12 LOC 22,000 22,000 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.160% 8/7/12 LOC 37,000 37,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.160% 8/7/12 LOC 8,600 8,600 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.160% 8/7/12 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.160% 8/7/12 LOC 20,595 20,595 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.160% 8/7/12 LOC 3,400 3,400 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.160% 8/7/12 LOC 13,000 13,000 1 Gainesville GA Redevelopment Authority Revenue (Brenau University Inc. Project) VRDO 0.150% 8/7/12 LOC 10,300 10,300 Georgia GO 5.000% 8/1/12 2,125 2,125 Georgia GO 5.000% 10/1/12 9,000 9,071 1 Georgia GO TOB VRDO 0.130% 8/7/12 9,965 9,965 1 Georgia GO TOB VRDO 0.230% 8/7/12 11,000 11,000 Georgia Ports Authority Revenue (Garden City Terminal Project) VRDO 0.160% 8/7/12 LOC 3,770 3,770 Georgia Road & Tollway Authority Revenue 4.000% 3/1/13 1,000 1,022 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.130% 8/7/12 LOC 7,000 7,000 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.160% 8/7/12 LOC 45,385 45,385 1 Gwinnett County GA School District GO TOB VRDO 0.130% 8/7/12 12,205 12,205 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.160% 8/7/12 LOC 14,275 14,275 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.160% 8/7/12 LOC 42,155 42,155 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.150% 8/7/12 89,800 89,800 1 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue TOB VRDO 0.180% 8/7/12 LOC 3,300 3,300 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.150% 8/7/12 LOC 41,465 41,465 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.150% 8/7/12 LOC 36,010 36,010 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.130% 8/7/12 15,225 15,225 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.160% 8/7/12 3,700 3,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.160% 8/7/12 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.180% 8/7/12 9,745 9,745 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.180% 8/7/12 5,795 5,795 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.170% 8/7/12 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.170% 8/7/12 LOC 3,700 3,700 Hawaii (0.6%) 1 Hawaii Harbor System Revenue TOB VRDO 0.180% 8/7/12 LOC 14,620 14,620 1 Hawaii Housing Finance & Development Revenue TOB VRDO 0.180% 8/7/12 LOC 12,510 12,510 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.140% 8/7/12 LOC 7,000 7,000 1 Honolulu HI City & County GO TOB VRDO 0.230% 8/7/12 7,715 7,715 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.140% 8/7/12 LOC 16,210 16,210 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.180% 8/7/12 5,670 5,670 1 University of Hawaii Revenue TOB VRDO 0.140% 8/7/12 LOC 12,815 12,815 1 University of Hawaii Revenue TOB VRDO 0.160% 8/7/12 (13) 19,800 19,800 Idaho (1.5%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 8/7/12 LOC 5,985 5,985 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 8/7/12 LOC 8,305 8,305 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 8/7/12 LOC 12,630 12,630 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 10,400 10,400 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 7,225 7,225 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 8,915 8,915 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 4,600 4,600 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 6,405 6,405 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 8,120 8,120 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 4,135 4,135 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 7,000 7,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 5,100 5,100 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 12,340 12,340 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 12,905 12,905 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 11,500 11,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 10,330 10,330 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 7,560 7,560 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 7,570 7,570 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 9,095 9,095 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 11,675 11,675 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 10,460 10,460 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 5,200 5,200 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 9,445 9,445 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.230% 8/7/12 10,870 10,870 Idaho TAN 2.000% 6/28/13 47,000 47,765 Illinois (4.6%) Bartlett IL Special Service Area No. 1 (Bluff City LLC) GO VRDO 0.160% 8/7/12 LOC 11,080 11,080 Channahon IL Revenue (Morris Hospital) VRDO 0.160% 8/7/12 LOC 4,060 4,060 Channahon IL Revenue (Morris Hospital) VRDO 0.160% 8/7/12 LOC 5,105 5,105 Chicago IL Board of Education GO VRDO 0.150% 8/7/12 LOC 17,400 17,400 Chicago IL Board of Education GO VRDO 0.150% 8/7/12 LOC 5,900 5,900 Chicago IL Board of Education GO VRDO 0.160% 8/7/12 LOC 20,700 20,700 1 Chicago IL GO TOB VRDO 0.200% 8/7/12 6,000 6,000 1 Chicago IL GO TOB VRDO 0.230% 8/7/12 5,500 5,500 1 Chicago IL GO TOB VRDO 0.250% 8/7/12 12,150 12,150 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.250% 8/7/12 12,000 12,000 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.140% 8/7/12 LOC 29,465 29,465 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.180% 8/7/12 10,150 10,150 1 Chicago IL Water Revenue TOB VRDO 0.280% 8/7/12 17,870 17,870 Chicago IL Water Revenue VRDO 0.150% 8/7/12 LOC 7,000 7,000 Chicago IL Water Revenue VRDO 0.160% 8/7/12 LOC 19,575 19,575 Chicago IL Water Revenue VRDO 0.160% 8/7/12 LOC 5,285 5,285 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.160% 8/7/12 LOC 2,500 2,500 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.130% 8/7/12 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.160% 8/7/12 LOC 29,700 29,700 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.240% 5/2/13 16,000 16,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.230% 8/7/12 9,185 9,185 Illinois Finance Authority Industrial Development Revenue (Gusto Packing Co. Inc. Project) Revenue VRDO 0.550% 8/7/12 LOC 5,640 5,640 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.130% 8/7/12 33,165 33,165 2 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.270% 2/26/13 11,500 11,500 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.160% 8/7/12 26,810 26,810 Illinois Finance Authority Revenue (Bradley University) VRDO 0.150% 8/7/12 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.160% 8/7/12 8,750 8,750 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.190% 8/7/12 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.150% 8/7/12 LOC 4,845 4,845 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.190% 8/13/12 15,710 15,710 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 8/14/12 23,460 23,460 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 8/14/12 24,350 24,350 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.170% 8/7/12 LOC 4,165 4,165 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.150% 8/7/12 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.160% 8/7/12 4,375 4,375 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.160% 8/7/12 LOC 9,050 9,050 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.160% 8/7/12 6,000 6,000 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 1,350 1,356 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.180% 8/1/12 7,000 7,000 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.150% 8/7/12 8,165 8,165 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.160% 8/7/12 LOC 38,600 38,600 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.160% 8/7/12 LOC 27,590 27,590 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.150% 8/7/12 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.160% 8/7/12 LOC 12,870 12,870 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.180% 8/7/12 10,200 10,200 Illinois Finance Authority Revenue (University of Chicago Medical Center) VRDO 0.170% 8/1/12 LOC 2,715 2,715 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.130% 8/7/12 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.140% 8/7/12 16,000 16,000 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.140% 8/7/12 4,534 4,534 Illinois Finance Authority Revenue (YMCA Metropolitan Chicago Project) VRDO 0.170% 8/7/12 LOC 4,200 4,200 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 0.250% 4/19/13 8,000 8,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.130% 8/7/12 LOC 8,600 8,600 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.180% 8/7/12 6,025 6,025 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.180% 8/7/12 (13) 11,265 11,265 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.160% 8/7/12 5,330 5,330 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.140% 8/7/12 LOC 20,000 20,000 Illinois Unemployment Insurance Fund Building Receipts Revenue 2.000% 6/15/13 8,755 8,886 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.160% 8/7/12 4,355 4,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.150% 8/7/12 8,125 8,125 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.150% 8/7/12 10,000 10,000 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.180% 8/7/12 9,190 9,190 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.230% 8/7/12 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.170% 8/7/12 (13) 11,330 11,330 1 Schaumburg IL GO TOB VRDO 0.190% 8/7/12 7,570 7,570 1 Southern Illinois University Revenue TOB VRDO 0.140% 8/7/12 LOC 11,390 11,390 Indiana (2.4%) Indiana Bond Bank Revenue Interim Advance Funding Program TAN 1.250% 1/3/13 19,150 19,223 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.150% 8/7/12 LOC 12,560 12,560 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.160% 8/7/12 LOC 19,470 19,470 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.160% 8/7/12 LOC 13,600 13,600 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.150% 8/7/12 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.120% 8/7/12 LOC 17,400 17,400 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.150% 8/7/12 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.140% 8/7/12 21,825 21,825 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.140% 8/7/12 12,000 12,000 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.170% 8/7/12 LOC 6,500 6,500 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.150% 8/7/12 LOC 36,750 36,750 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.150% 8/7/12 4,610 4,610 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.170% 8/1/12 8,000 8,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.130% 8/7/12 26,210 26,210 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.180% 8/7/12 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 8/1/12 4,500 4,500 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 8/7/12 19,275 19,275 1 Indiana Health Facility Financing Authority Hospital Revenue (Community Hospital Project) TOB VRDO 0.130% 8/7/12 LOC 6,420 6,420 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.140% 8/7/12 26,000 26,000 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.160% 8/7/12 44,495 44,495 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.230% 8/7/12 1,275 1,275 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.340% 8/7/12 3,025 3,025 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.180% 8/7/12 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.180% 8/7/12 3,500 3,500 Lawrenceburg IN Pollution Control Revenue VRDO 0.140% 8/7/12 LOC 5,500 5,500 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) VRDO 0.140% 8/7/12 24,100 24,100 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.140% 8/7/12 LOC 30,375 30,375 Iowa (0.1%) Iowa Finance Authority Health Facilities Revenue (Great River Medical Center Project) VRDO 0.190% 8/1/12 LOC 2,000 2,000 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.200% 8/7/12 11,330 11,330 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.200% 8/7/12 9,235 9,235 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.200% 8/7/12 2,600 2,600 Kansas (0.5%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.130% 8/7/12 6,155 6,155 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.230% 8/7/12 8,285 8,285 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.230% 8/7/12 34,000 34,000 Wichita KS BAN 0.250% 2/7/13 37,995 37,996 Kentucky (0.9%) Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.160% 8/7/12 LOC 11,700 11,700 Jeffersontown KY Lease Program Revenue (Kentucky League of Cities Funding Trust) VRDO 0.160% 8/7/12 LOC 2,400 2,400 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.170% 8/7/12 LOC 8,900 8,900 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.170% 8/7/12 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) VRDO 0.160% 8/7/12 LOC 5,000 5,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) VRDO 0.160% 8/7/12 LOC 35,000 35,000 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.250% 2/26/13 10,000 10,000 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.250% 2/26/13 10,000 10,000 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.200% 8/7/12 5,815 5,815 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.210% 8/7/12 2,305 2,305 Kentucky Housing Corp. Housing Revenue VRDO 0.180% 8/7/12 4,750 4,750 Kentucky Housing Corp. Housing Revenue VRDO 0.180% 8/7/12 5,770 5,770 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.130% 8/7/12 10,320 10,320 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.160% 8/7/12 4,660 4,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.160% 8/7/12 6,125 6,125 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.150% 8/7/12 LOC 7,000 7,000 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.170% 8/7/12 LOC 3,590 3,590 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.150% 8/7/12 LOC 3,900 3,900 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.150% 8/7/12 LOC 3,615 3,615 Louisiana (1.0%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.160% 8/7/12 LOC 17,000 17,000 East Baton Rouge Parish LA Industrial Development Board Revenue (Stupp Bros., Inc. Project) VRDO 0.160% 8/7/12 LOC 24,445 24,445 East Baton Rouge Parish LA Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) VRDO 0.180% 8/7/12 LOC 3,550 3,550 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.180% 8/7/12 12,255 12,255 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.160% 8/7/12 LOC 34,000 34,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.160% 8/7/12 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.150% 8/7/12 LOC 20,355 20,355 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.180% 8/7/12 LOC 12,500 12,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.180% 8/7/12 LOC 10,000 10,000 Maine (0.6%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.160% 8/7/12 LOC 9,300 9,300 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.200% 8/7/12 LOC 52,020 52,020 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.210% 8/7/12 5,510 5,510 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.230% 8/7/12 3,720 3,720 Maine Housing Authority Mortgage Revenue VRDO 0.210% 8/7/12 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.210% 8/7/12 9,000 9,000 Maine Municipal Bond Bank Revenue 5.200% 11/1/12 (Prere.) 1,000 1,012 Old Town ME Solid Waste Disposal Revenue (George-Pacific Corp. Project) VRDO 0.180% 8/7/12 LOC 4,260 4,260 Maryland (2.8%) Baltimore County MD BAN 2.500% 12/17/12 47,000 47,399 Baltimore County MD BAN 2.500% 12/17/12 110,000 110,932 1 Baltimore County MD GO TOB VRDO 0.180% 8/7/12 7,115 7,115 Frederick County MD GO 3.000% 12/1/12 2,335 2,356 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.210% 8/7/12 8,250 8,250 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.210% 8/7/12 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.210% 8/7/12 4,235 4,235 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.210% 8/7/12 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.230% 8/7/12 5,095 5,095 Maryland GO 5.000% 8/1/12 5,250 5,250 Maryland GO 5.250% 8/15/12 12,200 12,223 Maryland GO 4.000% 3/1/13 2,000 2,045 Maryland GO 5.000% 8/1/13 1,050 1,100 1 Maryland GO TOB VRDO 0.230% 8/7/12 10,125 10,125 1 Maryland Health & Higher Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.150% 8/7/12 5,000 5,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.150% 8/7/12 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.190% 10/9/12 47,555 47,555 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.130% 8/7/12 7,635 7,635 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.200% 8/7/12 4,000 4,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.130% 8/7/12 11,400 11,400 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.150% 8/7/12 LOC 4,600 4,600 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.150% 8/7/12 LOC 9,300 9,300 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.150% 8/7/12 LOC 5,000 5,000 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.160% 8/7/12 LOC 4,000 4,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.130% 8/7/12 15,385 15,385 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.160% 8/7/12 13,860 13,860 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.180% 8/7/12 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.270% 8/7/12 9,000 9,000 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.180% 8/7/12 LOC 6,345 6,345 Montgomery County MD GO CP 0.240% 8/10/12 35,000 35,000 Montgomery County MD GO CP 0.230% 9/13/12 23,450 23,450 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.170% 8/7/12 LOC 5,065 5,065 University System of Maryland Auxiliary Facility & Tuition Revenue 5.000% 4/1/13 (Prere.) 2,405 2,481 1 Washington Suburban Sanitation District Maryland GO TOB VRDO 0.180% 8/7/12 9,145 9,145 Massachusetts (2.8%) 1 Commonwealth Transportation Fund Revenue Bonds TOB VRDO 0.180% 8/7/12 8,170 8,170 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.180% 8/7/12 5,760 5,760 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.150% 8/7/12 5,400 5,400 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.140% 8/7/12 LOC 11,510 11,510 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.130% 8/7/12 LOC 10,600 10,600 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.140% 8/7/12 LOC 8,640 8,640 Massachusetts GO 5.250% 11/1/12 (Prere.) 15,000 15,188 1 Massachusetts GO TOB VRDO 0.130% 8/7/12 13,545 13,545 1 Massachusetts GO TOB VRDO 0.130% 8/7/12 LOC 40,000 40,000 1 Massachusetts GO TOB VRDO 0.150% 8/7/12 15,000 15,000 1 Massachusetts GO TOB VRDO 0.160% 8/7/12 6,665 6,665 1 Massachusetts GO TOB VRDO 0.160% 8/7/12 3,750 3,750 1 Massachusetts GO TOB VRDO 0.160% 8/7/12 1,850 1,850 1 Massachusetts GO TOB VRDO 0.180% 8/7/12 23,935 23,935 1 Massachusetts GO TOB VRDO 0.180% 8/7/12 19,000 19,000 1 Massachusetts GO TOB VRDO 0.180% 8/7/12 24,625 24,625 1 Massachusetts GO TOB VRDO 0.180% 8/7/12 (4) 6,800 6,800 1 Massachusetts GO TOB VRDO 0.230% 8/7/12 9,475 9,475 1 Massachusetts GO TOB VRDO 0.230% 8/7/12 42,825 42,825 1 Massachusetts GO TOB VRDO 0.230% 8/7/12 (4) 5,500 5,500 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.150% 8/1/12 3,190 3,190 1 Massachusetts Health & Educational Facilities Authority Revenue (MIT) TOB VRDO 0.180% 8/7/12 11,765 11,765 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.220% 8/7/12 8,400 8,400 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.140% 8/7/12 LOC 23,700 23,700 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.200% 8/7/12 5,515 5,515 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.230% 8/7/12 10,635 10,635 1 Massachusetts Housing Finance Agency Single Family Housing Revenue TOB VRDO 0.160% 8/7/12 4,825 4,825 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.160% 8/7/12 5,000 5,000 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.160% 8/7/12 3,070 3,070 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.230% 8/7/12 7,280 7,280 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.160% 8/7/12 2,040 2,040 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.150% 8/7/12 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.160% 8/7/12 5,000 5,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.160% 8/7/12 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.170% 8/7/12 5,975 5,975 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.180% 8/7/12 15,585 15,585 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.230% 8/7/12 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.270% 8/7/12 6,650 6,650 Massachusetts Water Resources Authority Revenue VRDO 0.120% 8/7/12 28,000 28,000 Massachusetts Water Resources Authority Revenue VRDO 0.160% 8/7/12 6,185 6,185 2 University of Massachusetts Building Authority Revenue PUT 0.240% 2/26/13 13,800 13,800 Michigan (3.5%) Michigan Finance Authority State Aid RAN 2.000% 8/20/12 50,000 50,036 Michigan Finance Authority State Aid RAN 2.000% 8/20/12 LOC 57,560 57,611 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.170% 8/7/12 LOC 18,850 18,850 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.190% 8/7/12 LOC 59,245 59,245 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.190% 8/7/12 LOC 36,545 36,545 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.190% 8/7/12 LOC 67,945 67,945 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.190% 8/7/12 LOC 66,995 66,995 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.160% 8/7/12 LOC 8,665 8,665 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.170% 8/7/12 LOC 6,700 6,700 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.170% 8/7/12 LOC 18,590 18,590 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.130% 8/7/12 10,000 10,000 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.170% 8/7/12 10,765 10,765 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.170% 8/7/12 7,225 7,225 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.150% 8/7/12 LOC 23,220 23,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 18,300 18,300 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.375% 10/1/12 (Prere.) 5,875 5,925 1 Michigan State University Board of Trustees General Revenue TOB VRDO 0.180% 8/7/12 9,855 9,855 Michigan State University Board of Trustees General Revenue VRDO 0.150% 8/7/12 12,000 12,000 Michigan State University Revenue CP 0.170% 10/3/12 13,225 13,225 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.160% 8/7/12 LOC 15,805 15,805 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.130% 8/7/12 18,350 18,350 University of Michigan Hospital Revenue VRDO 0.120% 8/7/12 29,000 29,000 University of Michigan University Revenue VRDO 0.120% 8/7/12 6,300 6,300 1 Wayne State University Michigan Revenue TOB VRDO 0.180% 8/7/12 5,295 5,295 1 Wayne State University Michigan Revenue TOB VRDO 0.270% 8/7/12 5,000 5,000 Minnesota (2.0%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.180% 8/7/12 23,640 23,640 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.150% 8/7/12 LOC 20,000 20,000 Minnesota GO 2.000% 10/1/12 27,350 27,430 Minnesota GO 3.000% 10/1/12 16,000 16,073 Minnesota GO 5.250% 11/1/12 (Prere.) 1,005 1,017 1 Minnesota GO TOB VRDO 0.160% 8/7/12 3,510 3,510 1 Minnesota GO TOB VRDO 0.180% 8/7/12 9,415 9,415 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.160% 8/7/12 19,000 19,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.160% 8/7/12 10,135 10,135 Minnesota School District TRAN 2.000% 9/9/12 38,000 38,070 Minnesota School District TRAN 2.000% 9/11/12 12,000 12,023 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 8/9/12 50,000 50,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 8/14/12 50,000 50,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.220% 9/13/12 8,300 8,300 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.190% 10/3/12 20,000 20,000 University of Minnesota Revenue CP 0.180% 12/4/12 22,315 22,315 University of Minnesota Revenue CP 0.200% 12/4/12 685 685 Mississippi (0.3%) Mississippi Business Finance Corp. Revenue (Hattiesburg Project) VRDO 0.170% 8/7/12 LOC 7,800 7,800 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.150% 8/7/12 LOC 16,245 16,245 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.140% 8/7/12 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.140% 8/7/12 8,000 8,000 Perry County MS Pollution Control Revenue (Leaf River Forest Product Project) VRDO 0.150% 8/7/12 LOC 10,430 10,430 Missouri (1.1%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.140% 8/7/12 LOC 16,540 16,540 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.170% 8/1/12 3,700 3,700 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.130% 8/1/12 3,100 3,100 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.120% 8/7/12 38,500 38,500 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.140% 8/7/12 8,000 8,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.180% 8/1/12 7,300 7,300 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.130% 8/7/12 13,905 13,905 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.160% 8/7/12 5,570 5,570 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.130% 8/7/12 25,320 25,320 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.230% 8/7/12 18,295 18,295 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.150% 8/7/12 LOC 16,000 16,000 St. Louis County MO Special Obligation TAN 0.750% 8/1/12 22,080 22,080 Montana (0.1%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.220% 3/1/13 8,945 8,945 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.220% 3/1/13 14,675 14,675 Multiple States (6.3%) 1 BlackRock Muni Intermediate Duration Fund, Inc. VRDP VRDO 0.250% 8/7/12 LOC 65,600 65,600 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.410% 8/7/12 LOC 90,000 90,000 1 BlackRock MuniYield Fund, Inc. VRDP VRDO 0.410% 8/7/12 LOC 53,400 53,400 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.200% 8/7/12 LOC 286,770 286,770 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.200% 8/7/12 LOC 37,747 37,747 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.200% 8/7/12 LOC 18,870 18,870 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.270% 8/7/12 LOC 185,000 185,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.250% 8/7/12 LOC 34,100 34,100 1 Nuveen Premier Insured Municipal Income Fund, Inc. VRDP VRDO 0.270% 8/7/12 LOC 24,000 24,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.250% 8/7/12 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.250% 8/7/12 LOC 100,000 100,000 Nebraska (1.7%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.150% 8/7/12 103,870 103,870 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.180% 8/7/12 LOC 6,000 6,000 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.230% 8/7/12 1,130 1,130 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.170% 8/7/12 92,030 92,030 1 Nebraska Public Power District Revenue TOB VRDO 0.160% 8/7/12 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.130% 8/7/12 10,105 10,105 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.180% 8/7/12 7,000 7,000 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.140% 8/7/12 LOC 18,130 18,130 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.160% 8/7/12 (13) 34,610 34,610 Nevada (1.8%) Clark County NV Airport System Revenue VRDO 0.170% 8/7/12 LOC 15,000 15,000 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.140% 8/7/12 LOC 9,100 9,100 1 Clark County NV GO TOB VRDO 0.130% 8/7/12 LOC 51,475 51,475 1 Clark County NV GO TOB VRDO 0.180% 8/7/12 7,655 7,655 1 Clark County NV GO TOB VRDO 0.190% 8/7/12 7,615 7,615 1 Clark County NV GO TOB VRDO 0.230% 8/7/12 9,770 9,770 1 Clark County NV School District GO TOB VRDO 0.130% 8/7/12 18,685 18,685 1 Clark County NV Water Reclamation District GO TOB VRDO 0.160% 8/7/12 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.230% 8/7/12 10,850 10,850 1 Las Vegas NV GO TOB VRDO 0.230% 8/7/12 8,330 8,330 Las Vegas Valley Water District Nevada GO 5.250% 12/1/12 (Prere.) 4,800 4,879 Las Vegas Valley Water District Nevada GO CP 0.180% 8/6/12 10,500 10,500 Las Vegas Valley Water District Nevada GO CP 0.210% 8/9/12 29,945 29,945 Las Vegas Valley Water District Nevada GO CP 0.200% 10/2/12 19,500 19,500 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.160% 8/7/12 4,685 4,685 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.180% 8/7/12 48,420 48,420 1 Nevada GO TOB VRDO 0.270% 8/7/12 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.140% 8/7/12 LOC 12,995 12,995 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.300% 8/7/12 LOC 7,440 7,440 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.160% 8/7/12 LOC 5,400 5,400 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.140% 8/7/12 LOC 9,990 9,990 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.230% 8/7/12 10,000 10,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.230% 8/7/12 8,000 8,000 New Jersey (1.6%) Burlington County NJ BAN 1.500% 9/7/12 15,000 15,018 Cape May County NJ BAN 2.000% 8/31/12 8,000 8,011 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.280% 8/7/12 LOC 8,000 8,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 8/7/12 14,585 14,585 New Jersey State Variable TRAN 0.495% 6/27/13 200,000 200,038 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.270% 8/7/12 LOC 20,000 20,000 New Mexico (0.8%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.200% 8/7/12 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.180% 8/7/12 LOC 5,750 5,750 New Mexico Educational Assistance Foundation Revenue VRDO 0.180% 8/7/12 LOC 5,600 5,600 1 New Mexico Finance Authority Transportation Revenue TOB VRDO 0.230% 8/7/12 24,975 24,975 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.150% 8/7/12 79,650 79,650 New York (4.3%) 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.410% 8/7/12 LOC 30,000 30,000 1 New York City NY GO TOB VRDO 0.170% 8/7/12 15,000 15,000 New York City NY GO VRDO 0.120% 8/7/12 LOC 11,730 11,730 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.170% 8/7/12 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.170% 8/7/12 22,500 22,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.170% 8/7/12 LOC 7,800 7,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.160% 8/7/12 LOC 5,000 5,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.140% 8/7/12 LOC 19,055 19,055 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.200% 9/7/12 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 8/1/12 8,730 8,730 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.170% 8/7/12 15,000 15,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.140% 8/1/12 10,140 10,140 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.170% 8/7/12 6,200 6,200 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 8/1/12 27,400 27,400 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.140% 8/7/12 8,000 8,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.170% 8/1/12 8,100 8,100 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.180% 8/7/12 16,595 16,595 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.190% 8/7/12 25,190 25,190 New York City NY Trust for Cultural Resources Revenue (Pierpont Morgan Library) VRDO 0.160% 8/7/12 LOC 11,965 11,965 1 New York GO TOB VRDO 0.180% 8/7/12 4,000 4,000 New York Liberty Development Corp. Revenue PUT 0.270% 11/8/12 62,000 62,000 New York Liberty Development Corp. Revenue PUT 0.280% 11/8/12 25,000 25,000 New York Liberty Development Corp. Revenue PUT 0.300% 11/8/12 67,800 67,800 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.130% 8/7/12 LOC 4,415 4,415 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.130% 8/7/12 LOC 11,600 11,600 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.140% 8/7/12 LOC 7,095 7,095 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.140% 8/7/12 LOC 5,100 5,100 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.230% 8/7/12 20,100 20,100 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.150% 8/7/12 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.160% 8/7/12 3,510 3,510 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.160% 8/7/12 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.160% 8/7/12 1,000 1,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.160% 8/7/12 3,640 3,640 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.120% 8/7/12 LOC 26,900 26,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.160% 8/7/12 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.160% 8/7/12 LOC 10,400 10,400 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.170% 8/7/12 41,000 41,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.200% 8/1/12 5,400 5,400 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.180% 8/7/12 25,000 25,000 1 New York State Mortgage Agency Revenue TOB VRDO 0.180% 8/1/12 7,690 7,690 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.140% 8/7/12 LOC 34,945 34,945 1 Nuveen New York Investment Quality Municipal Fund VRDP VRDO 0.250% 8/7/12 LOC 20,000 20,000 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.250% 8/7/12 LOC 10,000 10,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 8/7/12 7,320 7,320 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.160% 8/7/12 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.130% 8/7/12 LOC 8,200 8,200 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.130% 8/7/12 LOC 6,800 6,800 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.140% 8/7/12 LOC 6,850 6,850 North Carolina (2.8%) Cary NC GO VRDO 0.150% 8/7/12 19,395 19,395 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.150% 8/7/12 7,570 7,570 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.160% 8/7/12 5,935 5,935 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.180% 8/7/12 22,410 22,410 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.150% 8/7/12 34,100 34,100 Guilford County NC GO VRDO 0.150% 8/7/12 6,700 6,700 Mecklenburg County NC COP VRDO 0.170% 8/7/12 7,865 7,865 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.170% 8/7/12 LOC 11,000 11,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 8/1/12 9,900 9,900 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.150% 8/7/12 14,100 14,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.150% 8/7/12 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.150% 8/7/12 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.160% 8/7/12 2,495 2,495 1 North Carolina Capital Improvement Revenue TOB VRDO 0.130% 8/7/12 10,770 10,770 1 North Carolina Capital Improvement Revenue TOB VRDO 0.180% 8/7/12 5,515 5,515 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.130% 8/7/12 12,485 12,485 North Carolina GO 5.000% 2/1/13 1,760 1,802 1 North Carolina Infrastructure Financial Corp. Capital Improvements COP TOB VRDO 0.140% 8/7/12 10,085 10,085 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.170% 8/7/12 LOC 13,220 13,220 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.140% 8/7/12 LOC 50,490 50,490 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.150% 8/7/12 LOC 14,735 14,735 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.230% 8/7/12 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.160% 8/7/12 LOC 6,800 6,800 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.270% 2/26/13 12,000 12,000 Orange County NC Public Facilities Co. Revenue 2.000% 10/1/12 2,515 2,523 Raleigh Durham NC Airport Authority Revenue VRDO 0.160% 8/7/12 LOC 10,400 10,400 1 Raleigh NC Combined Enterprise System Revenue TOB VRDO 0.180% 8/7/12 8,995 8,995 1 Sampson County NC COP TOB VRDO 0.140% 8/7/12 LOC 5,000 5,000 Union County NC GO VRDO 0.130% 8/7/12 20,110 20,110 Union County NC GO VRDO 0.140% 8/7/12 15,970 15,970 Union County NC GO VRDO 0.140% 8/7/12 12,295 12,295 1 University of North Carolina University Revenue TOB VRDO 0.150% 8/7/12 6,710 6,710 1 University of North Carolina University Revenue TOB VRDO 0.160% 8/7/12 8,305 8,305 Wake County NC GO 5.000% 4/1/13 1,235 1,274 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.160% 8/7/12 10,105 10,105 Wake County NC Public Improvement GO VRDO 0.160% 8/7/12 30,000 30,000 Winston-Salem NC Water & Sewer System Revenue VRDO 0.150% 8/7/12 17,195 17,195 Winston-Salem NC Water & Sewer System Revenue VRDO 0.150% 8/7/12 6,000 6,000 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.130% 8/7/12 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 8/7/12 9,600 9,600 Ohio (3.3%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Summa Health Systems) VRDO 0.170% 8/7/12 LOC 23,360 23,360 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.180% 8/7/12 LOC 14,890 14,890 Avon OH BAN 1.000% 6/27/13 2,955 2,972 3 Butler County OH BAN 0.400% 8/1/13 2,500 2,500 Cleveland OH Water Revenue BAN 1.500% 1/25/13 10,000 10,030 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.170% 8/7/12 LOC 6,230 6,230 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 8/7/12 LOC 32,660 32,660 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.160% 8/7/12 LOC 8,195 8,195 Columbus OH Sewer Revenue VRDO 0.140% 8/7/12 32,040 32,040 Columbus OH TAN 2.000% 11/29/12 14,850 14,936 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.170% 8/7/12 LOC 6,480 6,480 Delaware OH BAN 1.500% 4/24/13 11,262 11,354 Euclid OH BAN 1.250% 6/13/13 1,570 1,577 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.150% 8/7/12 LOC 8,335 8,335 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.150% 8/7/12 LOC 13,560 13,560 Kent OH BAN 1.375% 10/10/12 2,500 2,504 Lancaster Port Authority Ohio Gas Revenue VRDO 0.150% 8/7/12 59,115 59,115 Marysville OH BAN 1.500% 5/30/13 1,925 1,938 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.160% 8/7/12 LOC 15,000 15,000 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.160% 8/7/12 15,000 15,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.140% 8/7/12 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.140% 8/7/12 17,490 17,490 Ohio Common Schools GO VRDO 0.140% 8/7/12 8,875 8,875 Ohio Common Schools GO VRDO 0.140% 8/7/12 6,195 6,195 Ohio Development Assistance & Revitalization Project BAN 0.350% 5/30/13 23,700 23,700 Ohio GO VRDO 0.130% 8/7/12 23,405 23,405 Ohio GO VRDO 0.130% 8/7/12 8,375 8,375 Ohio GO VRDO 0.140% 8/7/12 4,200 4,200 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.230% 8/1/12 13,000 13,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.210% 8/7/12 3,000 3,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 8/7/12 3,700 3,700 Ohio Infrastructure Improvement GO VRDO 0.130% 8/7/12 9,295 9,295 Ohio State University General Receipts Revenue VRDO 0.130% 8/7/12 27,625 27,625 Ohio State University General Receipts Revenue VRDO 0.130% 8/7/12 15,000 15,000 Ohio State University General Receipts Revenue VRDO 0.140% 8/7/12 43,100 43,100 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.180% 8/7/12 LOC 22,650 22,650 Pickerington OH BAN 1.250% 1/30/13 2,545 2,556 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.170% 8/7/12 LOC 7,235 7,235 Stow OH BAN 1.500% 5/3/13 5,225 5,267 University of Cincinnati OH BAN 2.000% 12/13/12 6,100 6,137 University of Cincinnati OH BAN 2.000% 5/9/13 16,600 16,817 Oklahoma (0.3%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.230% 8/7/12 3,930 3,930 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.180% 8/7/12 24,995 24,995 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.180% 8/7/12 28,830 28,830 Oregon (0.9%) 1 Jackson County OR School District GO TOB VRDO 0.270% 8/7/12 6,000 6,000 1 Oregon Business Development Commission Revenue TOB VRDO 0.180% 8/7/12 5,920 5,920 1 Oregon Department of Administrative Services COP TOB VRDO 0.140% 8/7/12 LOC 15,405 15,405 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.170% 8/7/12 43,505 43,505 Oregon Health & Sciences University Revenue VRDO 0.150% 8/7/12 LOC 8,500 8,500 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.210% 8/7/12 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.150% 8/7/12 6,640 6,640 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.200% 8/7/12 7,100 7,100 Oregon TAN 2.000% 6/28/13 42,315 43,006 Pennsylvania (1.0%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.160% 8/7/12 4,000 4,000 Emmaus PA General Authority Revenue VRDO 0.160% 8/7/12 LOC 2,500 2,500 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.140% 8/7/12 24,000 24,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.270% 8/7/12 LOC 22,000 22,000 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.130% 8/7/12 LOC 8,550 8,550 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.230% 8/7/12 12,060 12,060 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 8/7/12 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.150% 8/7/12 LOC 10,000 10,000 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.220% 8/7/12 LOC 15,350 15,350 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.170% 8/1/12 11,300 11,300 Philadelphia PA Water & Waste Water Revenue VRDO 0.140% 8/7/12 LOC 15,435 15,435 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation BAN 1.250% 12/12/12 20,000 20,075 Rhode Island (0.2%) 1 Narragansett RI Commission Wastewater System Revenue TOB VRDO 0.140% 8/7/12 LOC 11,825 11,825 Rhode Island & Providence Plantations GO 2.000% 8/1/12 2,955 2,955 Rhode Island & Providence Plantations GO 2.000% 8/1/12 3,770 3,770 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.160% 8/7/12 LOC 8,035 8,035 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.160% 8/7/12 LOC 7,350 7,350 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.340% 8/7/12 5,000 5,000 South Carolina (0.9%) Greenville County SC School District Installment Revenue 5.500% 12/1/12 (Prere.) 18,030 18,525 1 Greenville County SC School District Installment Revenue TOB VRDO 0.160% 8/7/12 15,995 15,995 1 Greer SC Combined Utility System Revenue TOB VRDO 0.180% 8/7/12 (13) 9,635 9,635 South Carolina Association of Governmental Organizations TAN 1.500% 4/15/13 79,736 80,463 South Carolina GO 5.000% 4/1/13 1,000 1,032 1 South Carolina Housing Revenue TOB VRDO 0.160% 8/7/12 5,875 5,875 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.150% 8/7/12 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.210% 8/7/12 LOC 6,900 6,900 1 South Carolina Public Service Authority Revenue TOB VRDO 0.140% 8/7/12 LOC 5,930 5,930 1 South Carolina Public Service Authority Revenue TOB VRDO 0.160% 8/7/12 4,000 4,000 South Dakota (0.1%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.130% 8/7/12 8,050 8,050 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.150% 8/7/12 17,000 17,000 Tennessee (3.7%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 LOC 4,800 4,800 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 19,900 19,900 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 LOC 24,530 24,530 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.170% 8/7/12 LOC 14,565 14,565 Jackson TN Energy Authority Gas System Revenue VRDO 0.160% 8/7/12 LOC 8,340 8,340 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.140% 8/7/12 LOC 9,400 9,400 johnson city tn health & educational facilities board hospital revenue (sts health alliance) vrdo 0.140% 8/7/12 LOC 6,830 6,830 1 knoxville tn waste water system revenue tob vrdo 0.130% 8/7/12 15,940 15,940 metropolitan government of nashville & davidson county tn go cp 0.200% 8/1/12 42,000 42,000 metropolitan government of nashville & davidson county tn go cp 0.200% 8/2/12 54,000 54,000 metropolitan government of nashville & davidson county tn go cp 0.240% 8/6/12 25,000 25,000 metropolitan government of nashville & Davidson County TN GO CP 0.240% 8/7/12 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.190% 11/6/12 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.200% 11/6/12 35,000 35,000 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Lipscomb University) VRDO 0.160% 8/7/12 LOC 13,500 13,500 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.160% 8/7/12 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.230% 8/7/12 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.170% 8/7/12 LOC 4,700 4,700 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.170% 8/7/12 24,200 24,200 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.240% 8/7/12 LOC 11,100 11,100 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 6.500% 9/1/12 (Prere.) 5,890 5,921 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) TOB VRDO 0.160% 8/7/12 3,630 3,630 Tennessee GO 4.000% 5/1/13 1,000 1,028 Tennessee GO CP 0.200% 8/1/12 63,471 63,471 Tennessee GO CP 0.190% 9/6/12 25,000 25,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.200% 8/7/12 5,290 5,290 Tennessee School Bond Authority Revenue CP 0.200% 8/1/12 27,619 27,619 Tennessee School Bond Authority Revenue CP 0.200% 8/8/12 62,667 62,667 Tennessee School Bond Authority Revenue CP 0.210% 8/8/12 34,225 34,225 Texas (10.7%) Austin TX GO 4.400% 9/1/12 (Prere.) 1,000 1,003 1 Austin TX Revenue TOB VRDO 0.180% 8/7/12 (13) 10,000 10,000 1 Austin TX Revenue TOB VRDO 0.180% 8/7/12 (13) 18,245 18,245 Austin TX Water & Wastewater System Revenue 5.000% 11/15/12 1,000 1,014 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.130% 8/7/12 LOC 16,810 16,810 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.150% 8/7/12 (13) 5,635 5,635 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.180% 8/7/12 28,515 28,515 1 Comal TX Independent School District GO TOB VRDO 0.140% 8/7/12 LOC 10,220 10,220 1 Conroe TX Independent School District GO TOB VRDO 0.160% 8/7/12 6,010 6,010 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.130% 8/7/12 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.140% 8/7/12 LOC 19,455 19,455 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.230% 8/7/12 12,465 12,465 1 Dallas TX Independent School District GO TOB VRDO 0.180% 8/7/12 14,720 14,720 Dallas TX Waterworks & Sewer System Revenue 5.000% 4/1/13 (Prere.) 1,100 1,135 1 Denton TX Independent School District GO TOB VRDO 0.160% 8/7/12 7,380 7,380 Denton TX Independent School District GO VRDO 0.250% 8/7/12 18,305 18,305 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.180% 8/7/12 12,020 12,020 Fort Bend County TX GO 2.000% 3/1/13 1,905 1,924 1 Fort Bend TX Independent School District GO TOB VRDO 0.180% 8/7/12 5,000 5,000 1 Frisco TX GO TOB VRDO 0.150% 8/7/12 4,060 4,060 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.150% 8/7/12 LOC 22,000 22,000 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project)TOB VRDO 0.180% 8/7/12 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.160% 8/7/12 5,000 5,000 1 Harris County TX GO TOB VRDO 0.180% 8/7/12 2,515 2,515 1 Harris County TX GO TOB VRDO 0.230% 8/7/12 8,070 8,070 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.170% 8/1/12 LOC 10,030 10,030 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.140% 8/7/12 LOC 2,500 2,500 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.150% 8/7/12 LOC 13,000 13,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.190% 8/1/12 21,000 21,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.220% 8/7/12 18,000 18,000 Harris County TX Hospital District Revenue VRDO 0.150% 8/7/12 LOC 9,700 9,700 Harris County TX Industrial Development Corp. Revenue (Baytank (Houston) Inc. Project) VRDO 0.170% 8/7/12 LOC 8,000 8,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.180% 8/7/12 9,995 9,995 1 Harris County TX Toll Road Revenue TOB VRDO 0.160% 8/7/12 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.170% 8/7/12 12,000 12,000 Houston TX Combined Utility System CP 0.190% 8/21/12 12,500 12,500 Houston TX Combined Utility System CP 0.200% 9/7/12 13,715 13,715 Houston TX Combined Utility System CP 0.200% 9/10/12 LOC 20,000 20,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.160% 8/7/12 6,665 6,665 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.180% 8/7/12 4,000 4,000 1 Houston TX Independent School District Revenue TOB VRDO 0.230% 8/7/12 19,610 19,610 1 Houston TX Utility System Revenue TOB VRDO 0.130% 8/7/12 LOC 9,000 9,000 1 Houston TX Utility System Revenue TOB VRDO 0.140% 8/7/12 LOC 15,300 15,300 1 Houston TX Utility System Revenue TOB VRDO 0.230% 8/7/12 12,240 12,240 1 Hutto TX Independent School District GO TOB VRDO 0.230% 8/7/12 21,130 21,130 1 Katy TX Independent School District GO TOB VRDO 0.160% 8/7/12 5,730 5,730 1 Keller TX Independent School District GO TOB VRDO 0.180% 8/7/12 5,655 5,655 1 Leander TX Independent School District GO TOB VRDO 0.180% 8/7/12 15,345 15,345 Lubbock TX GO 2.000% 2/15/13 2,095 2,114 Lubbock TX GO 2.000% 2/15/13 3,170 3,198 1 Mansfield TX Independent School District GO TOB VRDO 0.230% 8/7/12 4,250 4,250 1 McKinney TX Independent School District GO TOB VRDO 0.140% 8/7/12 LOC 10,185 10,185 Mesquite TX Independent School District GO PUT 0.200% 8/14/12 22,255 22,255 1 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) TOB VRDO 0.180% 8/7/12 4,995 4,995 1 North East TX Independent School District GO TOB VRDO 0.130% 8/7/12 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.150% 8/7/12 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.160% 8/7/12 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.130% 8/7/12 LOC 13,160 13,160 1 North Texas Tollway Authority System Revenue TOB VRDO 0.160% 8/7/12 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.170% 8/7/12 27,805 27,805 1 North Texas Tollway Authority System Revenue TOB VRDO 0.230% 8/7/12 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.150% 8/7/12 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.180% 8/7/12 17,315 17,315 1 Northside TX Independent School District GO TOB VRDO 0.200% 8/7/12 5,270 5,270 Northwest Texas Independent School District GO VRDO 0.160% 8/7/12 8,170 8,170 1 Pearland TX GO TOB VRDO 0.140% 8/7/12 LOC 10,150 10,150 1 Pearland TX Independent School District GO TOB VRDO 0.270% 8/7/12 9,000 9,000 1 Pflugerville TX Independent School District TOB VRDO 0.160% 8/7/12 15,375 15,375 1 Plano TX Independent School District GO TOB VRDO 0.180% 8/7/12 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.130% 8/7/12 10,660 10,660 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.160% 8/7/12 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.160% 8/7/12 4,700 4,700 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.190% 8/7/12 8,335 8,335 San Antonio TX Electric & Gas Systems Revenue VRDO 0.180% 8/7/12 96,400 96,400 1 San Antonio TX Independent School District Revenue TOB VRDO 0.230% 8/7/12 10,355 10,355 1 San Antonio TX Water Revenue TOB VRDO 0.140% 8/7/12 LOC 11,095 11,095 1 San Antonio TX Water Revenue TOB VRDO 0.150% 8/7/12 10,000 10,000 South Texas Community College District GO 5.500% 8/15/12 (Prere.) 4,875 4,885 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.130% 8/7/12 19,000 19,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.150% 8/7/12 LOC 5,400 5,400 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.130% 8/7/12 10,325 10,325 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) VRDO 0.160% 8/7/12 35,335 35,335 1 Tarrant TX Regional Water District Revenue TOB VRDO 0.160% 8/7/12 15,550 15,550 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/13 1,200 1,255 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.160% 8/7/12 11,100 11,100 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.180% 8/7/12 4,575 4,575 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.200% 8/7/12 5,895 5,895 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.210% 8/7/12 4,250 4,250 1 Texas GO TOB VRDO 0.180% 8/1/12 4,500 4,500 1 Texas GO TOB VRDO 0.180% 8/1/12 24,600 24,600 1 Texas GO TOB VRDO 0.180% 8/1/12 5,900 5,900 1 Texas GO TOB VRDO 0.180% 8/1/12 31,395 31,395 1 Texas GO TOB VRDO 0.150% 8/7/12 21,560 21,560 1 Texas GO TOB VRDO 0.150% 8/7/12 12,000 12,000 1 Texas GO TOB VRDO 0.150% 8/7/12 45,000 45,000 1 Texas GO TOB VRDO 0.180% 8/7/12 9,915 9,915 1 Texas GO TOB VRDO 0.190% 8/7/12 5,360 5,360 1 Texas GO TOB VRDO 0.230% 8/7/12 8,700 8,700 1 Texas GO TOB VRDO 0.230% 8/7/12 17,655 17,655 1 Texas GO TOB VRDO 0.270% 8/7/12 8,750 8,750 Texas GO VRDO 0.150% 8/7/12 8,335 8,335 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.170% 8/7/12 LOC 11,650 11,650 1 Texas State University Student Loan GO TOB VRDO 0.230% 8/7/12 20,065 20,065 Texas TRAN 2.500% 8/30/12 200,000 200,354 Texas TRAN CP 0.170% 8/30/12 24,000 24,000 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.170% 8/7/12 13,540 13,540 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.180% 8/7/12 21,925 21,925 Texas Transportation Commission Mobility Fund GO VRDO 0.140% 8/7/12 4,000 4,000 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 8/7/12 20,570 20,570 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 8/7/12 13,910 13,910 1 Texas Transportation Commission Revenue TOB VRDO 0.160% 8/7/12 7,500 7,500 1 Texas Transportation Commission Revenue TOB VRDO 0.270% 8/7/12 4,925 4,925 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.180% 8/7/12 14,360 14,360 1 Texas Water Development Board Revenue TOB VRDO 0.270% 8/7/12 7,500 7,500 1 Travis County TX GO TOB VRDO 0.150% 8/7/12 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.230% 8/7/12 LOC 3,830 3,830 1 University of Houston Texas Revenue TOB VRDO 0.180% 8/7/12 7,600 7,600 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.130% 8/7/12 6,560 6,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.130% 8/7/12 10,200 10,200 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.180% 8/7/12 11,815 11,815 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.230% 8/7/12 29,215 29,215 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.270% 8/7/12 6,600 6,600 University of Texas System Revenue Financing System Revenue VRDO 0.130% 8/7/12 60,000 60,000 University of Texas System Revenue Financing System Revenue VRDO 0.140% 8/7/12 40,000 40,000 1 Waco TX Education Finance Corp. Revenue (Baylor University) TOB VRDO 0.180% 8/7/12 9,855 9,855 Utah (0.9%) 1 Riverton UT Hospital Revenue (IHC Health Services Inc.) TOB VRDO 0.180% 8/7/12 5,500 5,500 Salt Lake County UT TRAN 2.000% 12/27/12 17,110 17,236 Utah Board of Regents Student Loan Revenue VRDO 0.170% 8/7/12 LOC 13,800 13,800 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.680% 8/7/12 1,330 1,330 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 12,660 12,660 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 8,460 8,460 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.180% 8/7/12 13,985 13,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 5,450 5,450 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.170% 8/7/12 LOC 4,000 4,000 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 5,000 5,089 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.130% 8/7/12 11,400 11,400 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.150% 8/7/12 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.180% 8/7/12 28,520 28,520 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.270% 8/7/12 9,720 9,720 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.150% 8/7/12 LOC 11,770 11,770 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.230% 8/7/12 1,985 1,985 Virginia (1.8%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.160% 8/7/12 LOC 7,885 7,885 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.230% 8/7/12 LOC 14,610 14,610 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.130% 8/7/12 42,100 42,100 Fairfax County VA Public Improvement GO 5.000% 10/1/12 5,300 5,342 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.130% 8/7/12 19,095 19,095 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.170% 8/7/12 LOC 2,300 2,300 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.170% 8/7/12 LOC 4,800 4,800 1 Newport News VA GO TOB VRDO 0.130% 8/7/12 10,720 10,720 Norfolk VA GO VRDO 0.190% 8/7/12 29,675 29,675 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.140% 8/7/12 LOC 11,900 11,900 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.160% 8/7/12 LOC 4,000 4,000 1 University of Virginia Revenue TOB VRDO 0.180% 8/1/12 9,065 9,065 1 University of Virginia Revenue TOB VRDO 0.130% 8/7/12 7,500 7,500 1 University of Virginia Revenue TOB VRDO 0.150% 8/7/12 12,000 12,000 1 University of Virginia Revenue TOB VRDO 0.150% 8/7/12 3,300 3,300 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.130% 8/7/12 12,230 12,230 Virginia Commonwealth Transportation Board Revenue 1.000% 3/15/13 2,520 2,532 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.180% 8/7/12 4,030 4,030 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.180% 8/7/12 8,700 8,700 1 Virginia GO TOB VRDO 0.160% 8/7/12 9,880 9,880 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.230% 8/7/12 6,485 6,485 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.230% 8/7/12 13,735 13,735 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.180% 8/7/12 13,650 13,650 Virginia Public Building Authority Facility Revenue VRDO 0.160% 8/7/12 41,800 41,800 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/12 1,325 1,325 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.130% 8/7/12 5,000 5,000 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.230% 8/7/12 4,490 4,490 Washington (3.2%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.130% 8/7/12 6,200 6,200 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.160% 8/7/12 82,025 82,025 Everett WA Industrial Development Corp. Exempt Facilities Revenue (Kimberly-Clark Corp. Project) VRDO 0.190% 8/7/12 6,400 6,400 1 King County WA Sewer Revenue TOB VRDO 0.130% 8/7/12 LOC 30,280 30,280 1 King County WA Sewer Revenue TOB VRDO 0.150% 8/7/12 2,100 2,100 1 King County WA Sewer Revenue TOB VRDO 0.180% 8/7/12 6,105 6,105 1 Port of Seattle WA Revenue TOB VRDO 0.210% 8/7/12 25,830 25,830 1 Port of Seattle WA Revenue TOB VRDO 0.230% 8/7/12 7,370 7,370 1 Port of Seattle WA Revenue TOB VRDO 0.230% 8/7/12 13,640 13,640 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.130% 8/7/12 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.150% 8/7/12 11,200 11,200 1 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.180% 8/7/12 9,865 9,865 1 Seattle WA Water System Revenue TOB VRDO 0.130% 8/7/12 LOC 12,785 12,785 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.180% 8/7/12 LOC 13,100 13,100 1 University of Washington Revenue TOB VRDO 0.140% 8/7/12 LOC 38,200 38,200 1 University of Washington Revenue TOB VRDO 0.160% 8/7/12 7,450 7,450 1 Washington GO TOB VRDO 0.130% 8/7/12 10,505 10,505 1 Washington GO TOB VRDO 0.130% 8/7/12 LOC 8,645 8,645 1 Washington GO TOB VRDO 0.130% 8/7/12 15,165 15,165 1 Washington GO TOB VRDO 0.130% 8/7/12 19,015 19,015 1 Washington GO TOB VRDO 0.140% 8/7/12 LOC 11,030 11,030 1 Washington GO TOB VRDO 0.160% 8/7/12 2,000 2,000 1 Washington GO TOB VRDO 0.160% 8/7/12 7,995 7,995 1 Washington GO TOB VRDO 0.160% 8/7/12 5,100 5,100 1 Washington GO TOB VRDO 0.230% 8/7/12 13,925 13,925 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.160% 8/7/12 15,010 15,010 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Center) VRDO 0.170% 8/7/12 LOC 11,505 11,505 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.150% 8/7/12 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.150% 8/7/12 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.180% 8/7/12 60,000 60,000 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.160% 8/7/12 9,995 9,995 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.180% 8/7/12 10,800 10,800 Washington Housing Finance Commission Multi- Family Housing Revenue (Canyon Lakes II Project) VRDO 0.190% 8/7/12 LOC 5,240 5,240 Washington Housing Finance Commission Multi- Family Housing Revenue (Deer Run West Apartments Project) VRDO 0.180% 8/7/12 LOC 5,200 5,200 Washington Housing Finance Commission Multi- Family Housing Revenue (New Haven Apartments Project) VRDO 0.150% 8/7/12 LOC 4,000 4,000 Washington Housing Finance Commission Multi- Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.190% 8/7/12 LOC 11,880 11,880 Washington Housing Finance Commission Nonprofit Revenue (Seattle Art Museum Project) VRDO 0.160% 8/7/12 LOC 8,500 8,500 West Virginia (0.6%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.140% 8/7/12 LOC 35,600 35,600 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.170% 8/7/12 LOC 9,700 9,700 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.160% 8/7/12 LOC 50,410 50,410 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) VRDO 0.170% 8/7/12 LOC 7,490 7,490 1 West Virginia Housing Development Revenue TOB VRDO 0.200% 8/7/12 3,595 3,595 Wisconsin (2.7%) Milwaukee WI (Extendible) CP 0.370% 8/6/12 7,000 7,000 Milwaukee WI (Extendible) CP 0.240% 8/20/12 5,000 5,000 Milwaukee WI (Extendible) CP 0.370% 8/21/12 4,000 4,000 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.150% 8/7/12 LOC 6,210 6,210 Racine WI BAN 1.375% 7/1/13 7,000 7,024 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.160% 8/7/12 5,000 5,000 Wisconsin GO CP 0.270% 8/3/12 43,160 43,160 Wisconsin GO CP 0.260% 8/8/12 6,600 6,600 Wisconsin GO CP 0.270% 9/14/12 4,000 4,000 Wisconsin GO CP 0.280% 9/19/12 3,303 3,303 Wisconsin GO CP 0.280% 9/19/12 3,800 3,800 Wisconsin GO CP 0.250% 10/9/12 5,000 5,000 Wisconsin GO CP 0.250% 11/5/12 10,000 10,000 Wisconsin GO CP 0.260% 11/5/12 15,389 15,389 Wisconsin GO CP 0.270% 11/20/12 60,000 60,000 1 Wisconsin GO TOB VRDO 0.130% 8/7/12 12,635 12,635 1 Wisconsin GO TOB VRDO 0.230% 8/7/12 23,600 23,600 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.230% 8/7/12 750 750 1 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.)TOB VRDO 0.180% 8/7/12 LOC 10,275 10,275 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.160% 8/7/12 LOC 3,805 3,805 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.180% 8/7/12 LOC 10,535 10,535 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.180% 8/7/12 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.140% 8/7/12 LOC 4,800 4,800 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.170% 8/7/12 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.180% 9/5/12 14,090 14,090 Wisconsin Health & Educational Facilities Authority Revenue (St. Norbert College Inc.) VRDO 0.160% 8/7/12 LOC 7,130 7,130 Wisconsin Health & Educational Facilities Authority Revenue (Wausau Hospital) VRDO 0.170% 8/1/12 LOC 4,100 4,100 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.210% 8/7/12 4,325 4,325 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.180% 8/7/12 12,300 12,300 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.180% 8/7/12 28,285 28,285 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.200% 8/7/12 33,170 33,170 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.200% 8/7/12 14,070 14,070 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.160% 8/7/12 10,000 10,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.270% 8/7/12 5,220 5,220 1 Wisconsin Public Power System Power Supply System Revenue TOB VRDO 0.140% 8/7/12 LOC 10,105 10,105 Wisconsin School Districts Cash Flow Administration Program Revenue 1.000% 10/15/12 6,000 6,008 Wisconsin Transportation Revenue 5.000% 7/1/13 6,350 6,626 Wyoming (0.4%) Wyoming Community Development Authority Housing Revenue VRDO 0.170% 8/7/12 LOC 14,000 14,000 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.150% 8/7/12 LOC 50,000 50,000 Total Tax-Exempt Municipal Bonds (Cost $16,437,100) Shares Temporary Cash Investment (3.4%) Money Market Fund (3.4%) 4 Vanguard Municipal Cash Management Fund (Cost $566,596) 0.147% 566,596,000 Total Investments (101.0%) (Cost $17,003,696) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $6,328,636,000, representing 37.6% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2012. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). Tax-Exempt Money Market Fund (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 21, 2012 VANGUARD MUNICIPAL BOND FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
